TABLE OF CONTENTS

EXHIBIT 10.1

EXECUTION COPY

ACQUISITION AGREEMENT

by and between

US DIAGNOSTIC INC.,

as Seller,

USD PAYMENT CORPORATION, INC., as an affiliate of Seller,

MEDICAL IMAGING CENTERS OF AMERICA, INC.,
MEDITEK INDUSTRIES, INC.,
MICA PACIFIC, INC.,
MICA CAL I, INC.,
MICA FLO I, INC.,
as Selling Subsidiaries,

and

DVI FINANCIAL SERVICES INC.,

as Purchaser

Dated as of September 12, 2002



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

ARTICLE I

PURCHASE AND SALE OF ASSETS

2

 

Section 1.1

Acquired Assets

2

 

Section 1.2

Excluded Assets

5

 

Section 1.3

Assumed Liabilities

6

 

Section 1.4

Excluded Liabilities

7

 

Section 1.5

Purchase Price

9

 

Section 1.6

Purchase Price Adjustment

9

 

Section 1.7

Allocation of Purchase Price for Tax Purposes

9

 

Section 1.8

Escrow Agreement

9

 

Section 1.9

Transition Services; License of Names

10

ARTICLE II

THE CLOSING

10

 

Section 2.1

Closing

10

 

Section 2.2

Deliveries at Closing

10

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER AND SELLING SUBSIDIARIES

12

 

Section 3.1

Organization

12

 

Section 3.2

Capitalization of Certain Subsidiaries

13

 

Section 3.3

Authority; Enforceability

13

 

Section 3.4

Consents and Approvals

13

 

Section 3.5

No Conflicts

14

 

Section 3.6

Compliance with Applicable Laws

14

 

Section 3.7

Permits

14

 

Section 3.9

Regulatory Compliance

17

 

Section 3.10

Contracts and Equipment

17

 

Section 3.11

Financial Information; Access to General Information

20

 

Section 3.12

Sufficiency and Condition of Assets; Assets of USD Payment Corp

22

 

Section 3.13

Supplies; Accounts Receivable

22

 

Section 3.14

Conduct of Business; Absence of Certain Changes or Events

23

 

Section 3.15

Title to Property

26

 

Section 3.16

Litigation

26

 

Section 3.17

Real Property

26

 

Section 3.18

Intellectual Property.

27

 

Section 3.19

Employment and Labor Matters

29

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

Section 3.20

Employee Benefits

32

 

Section 3.21

Taxes

35

 

Section 3.22

Environmental Compliance

36

 

Section 3.23

Substantial Payors and Suppliers

37

 

Section 3.24

Audits

38

 

Section 3.25

No Outstanding Guarantees or Pledges

38

 

Section 3.26

Transactions with Related Persons

38

 

Section 3.27

Books and Records

38

 

Section 3.28

Insurance

38

 

Section 3.29

Tangible Personal Property

39

 

Section 3.30

Brokers

39

 

Section 3.31

Disclosure

39

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

39

 

Section 4.1

Organization

39

 

Section 4.2

Authority Relative to this Agreement

40

 

Section 4.3

Consents and Approvals

40

 

Section 4.4

No Violations

40

 

Section 4.5

Brokers

40

 

Section 4.6

Financial Resources

40

ARTICLE V

COVENANTS

40

 

Section 5.1

Bankruptcy Actions

40

 

Section 5.2

Bidding Procedures

43

 

Section 5.3

Compliance With Bidding Procedures Process; No Solicitation of Transactions;
Maintenance of Confidentiality

44

 

Section 5.4

Conduct of Business by the Seller Pending the Closing

45

 

Section 5.5

Access and Information

47

 

Section 5.6

Approvals and Consents; Notification; Material Adverse Change

48

 

Section 5.7

Employee Matters

49

 

Section 5.8

Disclosure and Status of Material Contracts of Acquired Centers and Acquired
Subsidiaries

50

 

Section 5.9

Books and Records

50

 

Section 5.10

Releases, Covenants Not to Sue, and Discharges

51

 

Section 5.11

Cure Assumed Contracts

54

 

Section 5.12

WARN Act

54

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

Section 5.13

Transition Services Agreement and Collection Services Agreement

54

 

Section 5.14

Certain Covenants of USD Payment Corp

54

ARTICLE VI

CONDITIONS PRECEDENT

54

 

Section 6.1

Conditions Precedent to Obligations of the Seller, Selling Subsidiaries and the
Purchaser

54

 

Section 6.2

Conditions Precedent to Obligations of the Seller and the Selling Subsidiaries

56

 

Section 6.3

Conditions Precedent to Obligations of the Purchaser

57

ARTICLE VII

TERMINATION, AMENDMENT, AND WAIVER

59

 

Section 7.1

Termination by Mutual Consent

59

 

Section 7.2

Termination by Either the Purchaser or the Seller

59

 

Section 7.3

Termination by the Purchaser

59

 

Section 7.4

Termination by the Seller

59

 

Section 7.5

Effect of Termination and Abandonment

60

ARTICLE VIII

GENERAL PROVISIONS

60

 

Section 8.1

Indemnification

60

 

Section 8.2

Claims Against Escrow Account other than for Indemnification

63

 

Section 8.3

Tax Matters; 338 Election

64

 

Section 8.4

Notices

65

 

Section 8.5

Descriptive Headings

66

 

Section 8.6

Entire Agreement; Assignment

67

 

Section 8.7

Governing Law

67

 

Section 8.8

Expenses

67

 

Section 8.9

Amendment

67

 

Section 8.10

Waiver

67

 

Section 8.11

Counterparts; Effectiveness

67

 

Section 8.12

Severability; Validity; Parties in Interest

67

 

Section 8.13

Public Announcements

68

 

Section 8.14

Further Assurances

68

 

Section 8.15

Transfers Not Effected as of Closing

68

 

Section 8.16

Appointment of Agent for Seller Entities

69

ARTICLE IX

DEFINITIONS

70

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


TABLE OF SCHEDULES

Schedule A

Acquired Subsidiaries

Schedule B

Acquired Centers

Schedule C

Retained Centers

Schedule 1.2(b)

Excluded Supply Contracts

Schedule 1.2(c)

Excluded Maintenance Contracts

Schedule 1.2(e)

Excluded Employment Related Contracts

Schedule 1.2(h)

Real Property on which Retained Centers are Located

Schedule 3.2

Capitalization of Certain Subsidiaries

Schedule 3.4

Consents and Approvals

Schedule 3.6

Compliance with Applicable Laws

Schedule 3.7

Permits and Third-Party Licenses

Schedule 3.8(a)

Compliance with Medicare and Medicaid

Schedule 3.8(b)

Reimbursement for Medicare and Medicaid

Schedule 3.8(d)

Certifications to Participate in Material Payor Programs

Schedule 3.8(e)

Material Payor Participation

Schedule 3.8(f)

Reimbursement for Material Payor Programs

Schedule 3.8(g)

Accreditation

Schedule 3.8(h)

Settlement or Corporate Integrity Agreements

Schedule 3.8(i)

Medical Records

Schedule 3.8(j)

Operations

Schedule 3.9

Regulatory Compliance

Schedule 3.10(a)(1)

Assumed Contracts

Schedule 3.10(a)(2)

All Other Contracts

Schedule 3.10(b)

Cure Amount

Schedule 3.10(d)

Current Government Contracts

Schedule 3.11(a)

Financial Statements

Schedule 3.11(b)

Undisclosed Liabilities

Schedule 3.12(a)

Sufficiency and Condition of Assets

Schedule 3.12(b)

Security Interests

Schedule 3.13(a)

Supplies

Schedule 3.13(b)

Accounts Receivable

Schedule 3.14(a)

Material Adverse Changes

Schedule 3.14(a)(iv)

MAC – Contracts

Schedule 3.14(a)(v)

MAC – Specific Contracts

Schedule 3.14(b)

Conduct of Business; Absence of Certain Other Changes and Events

Schedule 3.15

Title to Property

Schedule 3.16

Litigation

Schedule 3.17(a)

Real Property

Schedule 3.17(b)

Compliance with Zoning Laws

Schedule 3.17(c)

Utilities

Schedule 3.17(d)

Improvements

Schedule 3.18(a)

Intellectual Property

Schedule 3.18(b)

IP License Agreements

Schedule 3.18(c)

Use and Infringement of Intellectual Property

Schedule 3.19(a)

Employment and Labor Matters

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Schedule 3.19(b)

WARN Act

Schedule 3.19(c)

Selected and Certain Other Employees

Schedule 3.19(d)

Agreements Concerning Employees

Schedule 3.20(a)

Employee Benefit Plans

Schedule 3.20(b)

Employee Benefit Plans Compliance with Laws

Schedule 3.20(c)

Seller Plans Compliance with Laws

Schedule 3.20(e)

Liabilities to Employment Regulatory Bodies

Schedule 3.20(f)

Filings in Respect of Seller Plans

Schedule 3.20(g)

Severance Pay; Accelerated Vesting of Benefits

Schedule 3.20(h)

COBRA

Schedule 3.20(i)

Retiree Benefits

Schedule 3.21(a)

Tax Returns

Schedule 3.21(b)

Audits

Schedule 3.21(e)

Tax Liens

Schedule 3.22

Environmental Compliance

Schedule 3.23

Substantial Payors and Suppliers

Schedule 3.25

Outstanding Guarantees or Pledges

Schedule 3.26

Transactions with Related Persons

Schedule 3.28

Insurance

Schedule 3.29

Tangible Personal Property

Schedule 5.4

Conduct of Business by Seller Entities Pending Closing

Schedule 5.8

Material Acquired Center/Subsidiary Contracts

TABLE OF EXHIBITS

Exhibit A

Form of Bill of Sale

Exhibit B

Form of Assignment and Assumption Agreement

Exhibit C

Form of Bid Procedures Order

Exhibit D

Form of Sale Approval Order

Exhibit E

Bidding Procedures

Exhibit F

Form of Escrow Agreement

Exhibit G

Budget

Exhibit H

Form of License Agreement

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


ACQUISITION AGREEMENT

                    THIS ACQUISITION AGREEMENT, dated as of September 12, 2002
(the “Agreement”), is made by and between (i) US Diagnostic Inc., a Delaware
corporation (the “Seller”), (ii) USD Payment Corporation, Inc., a Florida
corporation (“USD Payment Corp.”), (iii) Medical Imaging Centers of America,
Inc., a California corporation, Meditek Industries, Inc., a Florida corporation,
MICA Pacific, Inc., a California corporation, MICA Cal I, Inc., a California
corporation, and MICA Flo I, Inc., a California corporation (collectively, the
“Selling Subsidiaries”), and (iv) DVI Financial Services Inc., a Delaware
corporation, or its designated wholly-owned subsidiary or Affiliate (the
“Purchaser”).  Capitalized terms used herein and not otherwise defined shall
have the meanings set forth in Article IX.

                    WHEREAS, the Seller is engaged (either directly or
indirectly through one or more wholly-owned direct or indirect subsidiaries) in
the business of operating 21 outpatient diagnostic imaging and related
facilities (the “Business”);

                    WHEREAS, the Seller, along with certain of the Seller Debtor
Entities, intends to file (the “Bankruptcy Filing”) voluntary petitions (the
“Petitions”) for relief (the “Bankruptcy Cases”) under Chapter 11 of Title 11 of
the United States Code, 11 U.S.C. §§ 101, et seq., as amended (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the Southern District of
Florida (the “Bankruptcy Court”);

                    WHEREAS, the Seller and the Selling Subsidiaries intend to
continue in the management and possession of their assets and businesses as
debtors-in-possession in the Bankruptcy Cases pursuant to Sections 1107 and 1108
of the Bankruptcy Code and subject to the terms and conditions of this
Agreement;

                    WHEREAS, the Business is conducted in the United States by
the Seller and through various direct and indirect subsidiaries of the Seller;

                    WHEREAS, the Purchaser proposes to acquire all assets and
properties of the Seller and its various subsidiaries related to the operations
of the Business at the Acquired Centers (as defined below);

                    WHEREAS, in furtherance of its purposes, the Purchaser
desires to purchase and acquire, and the Seller desires to sell, transfer,
convey and assign or cause to be sold, transferred, conveyed and assigned, to
the Purchaser (a) all of the equity interests and partnership interests (the
“Interests”) in the direct and indirect subsidiaries of the Seller set forth on
Schedule A (each an “Acquired Subsidiary” and collectively, the “Acquired
Subsidiaries,” for the purpose of acquiring the 22 outpatient diagnostic imaging
centers set forth on and located at the addresses listed on Schedule B (the
“Acquired Centers,” which shall be deemed to include any imaging center location
governed by the provisions of any contract between any Seller Entity and any
member of the IDE Group entered into after December 21, 2001), and (b) all of
the assets necessary, used or useable for the Purchaser’s operation of the
Acquired Centers that may be held by any Seller Entity wherever located,
including without limitation, those assets specifically

-1-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


designated in Sections 1.1(b)(i) through 1.1(d), all in the manner and subject
to the terms and conditions set forth herein and in accordance with Sections
105, 363 and 365 of the Bankruptcy Code (together with the sale and purchase of
the Acquired Assets and the assignment and assumption of the Assumed
Liabilities, the “Acquisition”).

                    NOW, THEREFORE, in consideration of the foregoing and the
respective representations, warranties, covenants, and agreements set forth
herein, the parties hereto agree as follows:

ARTICLE I

PURCHASE AND SALE OF ASSETS


           Section 1.1  Acquired Assets.  On the terms and subject to the
conditions set forth in this Agreement and subject to approval of the Bankruptcy
Court pursuant to Sections 105, 363 and 365 of Bankruptcy Code, at the Closing,
the Seller shall, and shall cause, as applicable, each of the Selling
Subsidiaries, the Acquired Subsidiaries, and each Other Subsidiary, to sell,
assign, transfer, convey, and deliver, or cause to be sold, assigned,
transferred, conveyed and delivered, to the Purchaser, free and clear of all
liens, claims and encumbrances of any nature except for Permitted Exceptions,
and the Purchaser shall purchase and accept from the appropriate Seller Entity
the following assets (the “Acquired Assets”), but excluding the Excluded Assets:

                    (a)      all right, title and interest in and to the
Interests;

                     (b)      all right, title, and interest of any Seller
Entity in and to any and all assets of every kind and description (including
without limitation, all contracts oral or written), whether tangible or
intangible, real, personal or mixed, wherever situated, owned, leased, held or
used by the Seller and any of the Selling Subsidiaries or Other Subsidiaries or
in which any of them has any right, title or interest that support, are used in,
part of, located at, necessary for or related to the Business conducted or to be
conducted at the Acquired Centers, including without limitation, the following:

 

                      (i)          all cash and cash equivalents of the Seller
and the Selling Subsidiaries and all cash, cash equivalents and accounts
receivable of USD Payment Corp.;

 

 

 

 

 

                       (ii)           supplies that comprise, support or are
necessary for the current and proposed operation of the Business at the Acquired
Centers (collectively, “Supplies”);

 

 

 

 

 

                       (iii)          all customer relationships, goodwill,
Intellectual Property and other intangible assets applicable to the conduct of
the Business at the Acquired Centers;

 

 

 

 

 

                       (iv)          all billed and unbilled accounts
receivable, notes receivable, letters of credit, commercial paper, negotiable
instruments, chattel paper and other evidences of indebtedness of any Person
owed (whether direct or indirect) to Seller or any Selling Subsidiary and any
such entity’s rights to receive payments from any Person (including

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

without limitation, all of the interest and right to payment of Seller in and
under that certain note dated December 31, 1998 given by Kaley Imaging, Inc.
jointly to Seller and to Comprehensive Diagnostic, Inc. (“CDI”) in connection
with Kaley Imaging, Inc.’s purchase of the outstanding partnership interests of
Seller and CDI in Imaging Center of Orlando), in each such case arising from the
operation of the Business at the Acquired Centers, any rights or claims with
respect to third-party collection procedures or any other actions or
proceedings, arising from the operation of the Business at the Acquired Centers
and existing on the date hereof or arising from the operation of the Business at
the Acquired Centers after the date hereof, free and clear of all liens, claims
and encumbrances of any nature other than Permitted Exceptions (the “Accounts
Receivable”), but subject in the case of intercompany accounts to the release
contemplated in Section 5.10(d);

 

 

 

                       (v)          all tangible personal property of any Seller
Entity other than the Acquired Subsidiaries, including without limitation,
equipment, machinery, computers, furniture, furnishings, fixtures, Supplies, and
vehicles (other than property that is not material in the aggregate or
incidental personal property of employees), whether currently or hereafter owned
or on order, that is necessary to, supports, is part of, or is used in the
operation of the Business operated at the Acquired Centers, and whether located
(A) at the Acquired Centers and (B) at the corporate headquarters of Seller
located on multiple floors of 250 S. Australian Ave, West Palm Beach, FL 33414
(the “Headquarters”) or (C) at a location owned or operated by a Seller Entity
other than the Acquired Centers or the Headquarters; (the tangible personal
property referenced in this subsection is collectively referred to as the
“Tangible Personal Property”);

 

 

 

                       (vi)          all leased or licensed personal property,
plant and equipment of the Seller and/or the Selling Subsidiaries which support,
or are used in, or are necessary or useful for the operation of, the Business at
the Acquired Centers, including without limitation, a Hitachi 700 Mobile Unit
(collectively, the “Leased or Licensed Assets”);

 

 

 

                       (vii)          all Intellectual Property relating to the
Acquired Assets or the current or proposed operation of the Business at the
Acquired Centers including without limitation, (A) all software, service marks,
copyrights and “know how” used in connection with the Business at Acquired
Centers, and (B) all rights and interests in the names “US Diagnostic Inc.,” “US
Diagnostic Laboratories,” “USDL,” “USDI,” and each of the names associated with
each of the Acquired Subsidiaries and the Acquired Centers;

 

 

 

                       (viii)          all claims and rights, privileges,
credits, causes of action, refunds, rights of setoff or other rights including
without limitation, any rights in litigation or in respect of warranties and
indemnification, as of the Closing relating to the Acquired Assets or to the
Business at the Acquired Centers with or against all Persons whomsoever,
including without limitation, rights under all warranties, representations and
guarantees made by suppliers, manufacturers, contractors or other third parties
in connection with the Acquired Assets or the Business at the Acquired Centers;

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

                       (ix)          all Owned Real Property and leasehold
interests in Leased Real Property on which the Acquired Centers are located, and
all deeds, lease agreements and other documents and instruments related thereto,
free and clear of all liens and encumbrances other than Permitted Exceptions;

 

 

 

                       (x)          all leased or owned equipment that supports
or is part of, located at or is used in the operation of the Business at the
Acquired Centers, to the extent not otherwise included in the Leased or Licensed
Assets;

 

 

 

                       (xi)          all Permits issued by any Governmental
Entity relating to the operation of the Business at the Acquired Centers, to the
extent transferable;

 

 

 

                       (xii)          all bank accounts and lockbox arrangements
relating to the Business at the Acquired Centers (excluding all rights or
incidents of interest with respect to the cash or cash equivalents in such bank
accounts or lock box arrangements);

 

 

 

                       (xiii)          all prepaid items or deposits existing on
the Closing Date relating to the Business at the Acquired Centers;

 

 

 

                       (xiv)          all books and records relating to the
operation of the Business at the Acquired Centers or reasonably required for the
operation of the Business at the Acquired Centers, including without limitation,
all employment, sales and business records, payor and supplier lists,
advertising and promotional materials, files, indices, market research studies,
surveys, reports, analyses and similar information, marketing brochures and
materials and other nonproprietary printed or written materials in any form or
medium relating to the ownership or operation of the Business at the Acquired
Centers;

 

 

 

                       (xv)         the minute books, stock books, corporate
seals, and other corporate records of each Acquired Subsidiary relating to its
organization and existence;

 

 

 

                       (xvi)          all deeds and documents relating to the
Owned Real Property;

 

 

 

                       (xvii)        all warrants to purchase approximately
416,000 shares of capital stock of Diversified Therapy Corp. at an exercise
price of $.01 per share;

 

 

 

                       (xviii)       all rights and incidents of interest to:

 

 

 

 

 

 

                              (A)           all Payor Contracts relating to the
Business at the Acquired Centers and existing on the date hereof or arising in
the ordinary course after the date hereof;

 

 

 

 

 

                              (B)           all vendor and other agreements,
contracts and arrangements, written or oral, including without limitation, the
contract with MEDIC Computer Systems, Inc. relating to MEDIC VISION billing
software and all licenses, hardware training and other contracts in connection
therewith and those that arise in the ordinary course after the date hereof, in
each case, relating to the operation of the Business at the Acquired Centers;
and

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

 

                              (C)           the agreements, contracts and
arrangements, written or oral, of the Selected Employees, if any, regarding
employment, confidentiality, assignment of invention, non-competition, severance
and other employment-related matters; and

 

 

 

 

                       (xix)          all computer hardware and software and all
computer programs, materials, books and records located at the Headquarters.

 

 

 

 

 

 

                    (c)      all right, title and interest in and to any and all
other rights, properties or assets, including without limitation, any of the
rights, properties or assets of the types listed in subsections (b)(i) through
(xix) above, that are (i) owned, leased, used or held by any of the Other
Subsidiaries, whether located at one of the Retained Centers or elsewhere, and
(ii) necessary to, used or useable in the Business to be conducted by Purchaser
at the Acquired Centers and not otherwise identified in this Agreement; and

                    (d)      any and all other rights, properties or assets
owned, leased, used or held by any of the Seller Entities that Purchaser deems
necessary, useful or useable in operating the Business to be conducted by
Purchaser at the Acquired Centers and designates to Seller in writing not less
than one (1) Business Day prior to the Sale Approval Hearing Date as “Acquired
Assets.”

           Section 1.2   Excluded Assets.  Notwithstanding anything contained in
this Agreement to the contrary, the following assets will not be included in the
Acquired Assets (collectively, the “Excluded Assets”):

                     (a)      the rights, properties and assets used exclusively
in the operation of the Business at the outpatient imaging centers set forth and
located at the addresses listed on Schedule C attached hereto (the “Retained
Centers”), all of which shall continue to be owned by the Seller and the Other
Subsidiaries from and after the Closing Date;

                    (b)      any agreement, contract or arrangement for the
supply of goods or services to the Retained Centers that is listed or described
on Schedule 1.2(b) (the “Excluded Supply Contracts”);

                     (c)      any agreement, contract or arrangement for
equipment maintenance that is listed or described on Schedule 1.2(c) including
without limitation, the Remi equipment maintenance policy;

                    (d)      all avoidance claims of the Seller Debtor Entities
and the Other Subsidiaries including all claims arising under Sections 544
through 553, inclusive, of the Bankruptcy Code and all other causes of action of
the Seller Debtor Entities and the Other Subsidiaries;

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS


                     (e)      all employment and consulting contracts,
agreements and arrangements listed or described on Schedule 1.2(e);

                    (f)      the billing contract with Per Se;

                     (g)      the stock or any equity interest in any Selling
Subsidiary or Other Subsidiary (including any limited partnership or limited
liability company that is a Selling Subsidiary or an Other Subsidiary);

                    (h)      all real property and all leases and leasehold
interests in real property on which the Retained Centers are located and that
are listed or described on Schedule 1.2(h) and the two real property leases
relating to the real property located at 2001 Marcus Avenue, Lake Success, New
York;

                     (i)      all capital and operating leases for equipment
that are used exclusively in the operation of the Retained Centers;

                    (j)      the Purchase Price and any earnings thereon;

                     (k)      all funds held in the escrow account or the rights
therein established in connection with the sale of a diagnostic imaging center
located in Modesto, California and formerly owned by Seller;

                    (l)      all funds paid by Seller to DVIBC in the
approximate amount of $231,000 and held in an escrow account established by
DVIBC on behalf of Seller on the date hereof and maintained by DVIBC as escrow
agent for up to three (3) years from the date hereof; such funds shall be
disbursed to (i) Seller or its Affiliates, exclusively as a reimbursement for
certain amounts actually paid by Seller or its Affiliates relating to refunds of
payments made prior to the date hereof by a third-party payor to diagnostic
imaging centers now or formerly owned by Seller and located in Modesto,
California and Pittsburgh, Pennsylvania, or, (ii) with Purchaser’s prior written
approval, directly to any such third-party payor to satisfy claims for such
refunds in whole or in part; and, at the end of such three-year period, any
amounts remaining in such escrow account shall be disbursed to DVIBC on account
for the indebtedness owed to DVIBC and DVIFS under the DVI Finance Agreements;

                    (m)      all Permits used exclusively for the operation of
the Retained Centers;

                    (n)          all tangible personal property used exclusively
in the operation of the Retained Centers; and

                    (o)      all books and records relating exclusively to the
ownership and operation of the Retained Centers, the Seller, the Selling
Subsidiaries and the Other Subsidiaries.

                    (p)      Nothing in this Section 1.2 or elsewhere in this
Agreement is intended to impair or modify any DVI Liens related to any of the
Excluded Assets or the Retained Centers,

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS


or DVI’s rights under the DVI Finance Agreements, except as otherwise expressly
provided in Section 5.10.

           Section 1.3  Assumed Liabilities.  On the terms and subject to the
conditions set forth in this Agreement, at the Closing, the Purchaser shall
assume from the Seller and the Selling Subsidiaries and thereafter pay, perform
or otherwise discharge in accordance with their terms, and shall hold the Seller
and the Selling Subsidiaries harmless from all of the liabilities and
obligations of the Seller and the Selling Subsidiaries: (a) arising out of or
relating to the ownership, possession or use of the Acquired Assets from and
after the Closing but excluding (x) any obligation or liability for, arising
from or attributable to, any wrongful act or omission of the Seller  prior to
the Closing with respect to any Acquired Assets; and (y) any obligation or
liability accruing with respect to any period prior to the Closing; and (b)
relating to all accrued paid time off and sick pay obligations pertaining to the
Selected Employees, if any (collectively the “Assumed Liabilities”).

           Section 1.4  Excluded Liabilities.

                         (a)     The Purchaser shall not assume or agree to pay,
perform or otherwise discharge, and the Seller, the Selling Subsidiaries and the
Other Subsidiaries, as applicable, shall retain and indemnify the Purchaser
against, any liabilities, indebtedness, obligations or expenses, whether primary
or secondary, direct or indirect, other than the Assumed Liabilities
(collectively, the “Excluded Liabilities”).  Without limiting the generality of
the foregoing, (A) the Seller shall pay any and all liabilities for the cure,
compensation and reinstatement costs and expenses of or relating to the
assumption and assignment of the Assumed Contracts, including without limitation
liabilities to cure defaults that exist or would exist with the passage of time
or giving of notice or both before the Closing with respect to the Assumed
Contracts and (B) the Purchaser shall have no liability for or obligation in
respect of: 

 

                       (i)          the Seller’s professional fees and expenses
for its advisers, including without limitation, advisers retained pursuant to an
order of the Bankruptcy Court;

 

 

 

                       (ii)          the Seller’s Chapter 11 Expenses;

 

 

 

                       (iii)          obligations in respect of any employee
benefits or compensation benefits between the Seller, any Selling Subsidiary or
any Other Subsidiary and any of its employees, including without limitation, ,
obligations to provide benefits or continuation of benefits for periods before
the Closing, severance or retention arrangements, stock options or other equity
compensation, profit sharing, bonus arrangements, employment and change in
control agreements (or any similar agreements) or any other stock or cash
compensation arrangements between any one of the Seller, the Selling
Subsidiaries or the Other Subsidiaries and any of their employees;

 

 

 

                       (iv)          liabilities in respect of, attributable to
or incurred for employees of any one of the Seller, the Selling Subsidiaries or
any Other Subsidiary prior to the Closing including without limitation,
liabilities for accrued sick or vacation pay (except

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

 

 

for accrued sick pay and vacation pay assumed by Purchaser pursuant to Section
1.3(d) and liabilities or obligations for medical or other insurance coverage or
for workers compensation or any similar benefits in respect of any period prior
to the Closing Date, and all Actions by any employee against the Seller, any
Selling Subsidiary or any Other Subsidiary;

 

 

 

                       (v)          obligations, liabilities or amounts payable
by or from Seller, any Selling Subsidiary or any Other Subsidiary to any Related
Person;

 

 

 

                       (vi)          claims, obligations and/or liabilities of
each of the Acquired Subsidiaries held by or in favor of Seller, the Selling
Subsidiaries or any Other Subsidiary;

 

 

 

                       (vii)          obligations, liabilities or amounts
payable to any securityholder of the Seller;

 

 

 

                       (viii)          liabilities or obligations in respect of
any indebtedness of the Seller, any Selling Subsidiary or any Other Subsidiary,
whether contingent, fixed or otherwise, and any guarantees or contracts of
suretyship or similar obligations of any nature;

 

 

 

                       (ix)          liabilities arising under any Environmental
Law and as a result of any action or inaction of the Seller, any Selling
Subsidiary or any Other Subsidiary or of any third party relating to the
ownership, storage, use or operation of the Business at the Retained Centers on,
prior to or after the Closing Date;

 

 

 

                       (x)          liabilities arising under any Environmental
Law and as a result of any action or inaction of the Seller, any Selling
Subsidiary or any Other Subsidiary or of any third party relating to the
ownership, storage, use or operation of the Business at any center previously
operated by Seller, by any Selling Subsidiary or by any Other Subsidiary and
closed or sold by Seller, any Selling Subsidiary or any Other Subsidiary
(collectively the “Closed or Sold Centers”), prior to or after the Closing Date;

 

 

 

                       (xi)           trade payables or general unsecured claims
against Seller, the Selling Subsidiaries or the Other Subsidiaries not expressly
assumed under this Agreement;

 

 

 

                       (xii)         any (A) failure in any material respect of
any Acquired Subsidiary to (1) fully perform and discharge its obligations
accrued through the Closing under any Contract, (2) perform the obligations of
Seller, the Selling Subsidiaries and the Other Subsidiaries with respect to any
employee benefit plan or discharge any obligations under any such plan required
to be discharged, in each case, through the Closing, or (3) fully comply with
the requirements, terms and conditions of any Permit or with all requirements of
applicable law, and (B) any liability or obligation not fully reserved on (or
fully reflected in the notes to) the Financial Statements, except for
liabilities of the type described in Section 3.11(b)(ii) and (b)(iii) below and
Assumed Liabilities;

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

                       (xiii)        any Losses for which any Seller Entity,
other than the Acquired Subsidiaries, may become liable arising from or related
to any matter listed on Schedule 3.16, including without limitation, the
Medicare audit against Wilkes-Barre Imaging and the related claim for
indemnification referred to in item 31 of Schedule 3.16; and

 

 

 

                       (xiv)          any other liability or obligation of
Seller, the Selling Subsidiaries or the Other Subsidiaries or of any other
entity previously owned directly or indirectly by  Seller, by any Selling
Subsidiary or by any Other Subsidiary and sold or otherwise assigned to a third
party not affiliated with Seller (collectively the “Previously Owned
Affiliates”) and for which Seller or any Selling Subsidiary or Other Subsidiary
is liable or obligated and not expressly assumed hereunder.

               (b)     Subject to Section 1.4(a), each of the Acquired
Subsidiaries shall remain liable for all of its own liabilities other than
claims or liabilities to or in favor of Seller or any Other Subsidiary, all of
which shall be discharged and released at the Closing in accordance with Section
5.10(c), except as otherwise specifically agreed by Purchaser and Seller in
writing.


           Section 1.5  Purchase Price.  In consideration for the Acquired
Assets, the Purchaser shall, in addition to (a) the assumption of the Assumed
Liabilities, (b) the DVI Distribution Waiver, and (c) such other non-cash
consideration specified in the Bid Procedures Order or other undertaking
approved by the Bankruptcy Court, pay to the Seller at the Closing in cash by
wire transfer of immediately available funds to one or more accounts designated
by the Seller, Fourteen Million Dollars ($14,000,000.00) (the “Purchase Price”),
net of $500,000 which the Purchaser shall deposit into the Escrow Account (the
“Escrow Amount”), as such Purchase Price may be adjusted in accordance with
Section 1.6 (the “Adjusted Purchase Price”).

           Section 1.6  Purchase Price Adjustment. At the Closing, the Purchase
Price shall be adjusted downward in an amount equal to the amount of any
super-priority administrative claim held by Purchaser as provided for in Section
5.4(c).

           Section 1.7  Allocation of Purchase Price for Tax Purposes. As
promptly as practicable following the date hereof, Seller shall provide to
Purchaser a schedule prepared in accordance with Sections 338 and 1060 of the
Code, allocating the Purchase Price, as adjusted in accordance with Section 1.6,
and the Assumed Liabilities among the Acquired Assets and the Interests for all
tax and other reporting purposes.  The Seller and the Purchaser shall be bound
by such allocation (and if necessary, any adjusted allocation), and shall file,
or cause to be filed, a Form 8594 and all applicable federal, state, local and
foreign income, franchise and excise Tax Returns in a manner that is consistent
with such allocation.  If the allocation is disputed by any Taxing Authority,
the party receiving notice of such dispute shall promptly notify the other party
hereto concerning the existence of such dispute and the parties shall consult
with each other with respect to all issues related to the allocation in
connection with such dispute.  If a different allocation proposed by the
Internal Revenue Service (the “IRS”) is finally determined, either party may
file amended returns based on such allocation or any other allocation.  An
allocation shall be considered to be finally determined when such allocation
cannot be contested in any court of competent jurisdiction.

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS


           Section 1.8  Escrow Agreement.  At the Closing, the Seller, the
Purchaser and a bank or law firm in the United States to be mutually agreed upon
by the parties within ten days of the date of this Agreement (the “Escrow
Agent”), will enter into an escrow agreement in form and substance customary in
similar transactions and substantially in the form attached hereto as Exhibit F
(the “Escrow Agreement”).  The Escrow Amount will be held and disposed of by the
Escrow Agent pursuant to the terms and conditions of the Escrow Agreement (the
“Escrow Account”).  All reductions to the Adjusted Purchase Price in accordance
with Section 1.6 and all indemnity obligations of the Seller hereunder shall be
made or satisfied exclusively from the Escrow Account.  Delivery of funds by the
Escrow Agent to the applicable parties shall be made pursuant to the terms of
the Escrow Agreement and all earnings thereon shall be distributed on a monthly
basis to the Seller.

           Section 1.9  Transition Services; License of Names. Purchaser and
Seller shall execute and deliver at the Closing a mutually acceptable agreement
providing for the mutual rendering of certain transition services with respect
to which each party rendering services shall be fully compensated (the
“Transition Services Agreement”), and pursuant to which, for a period of one
year from and after the Closing (a) Purchaser shall use commercially reasonable
efforts to make available to Seller any Acquired Assets reasonably necessary for
Seller to operate, wind down, dissolve and liquidate the Retained Centers and
Seller, the Selling Subsidiaries and the Other Subsidiaries, and (b) Seller
shall use, and shall cause the Selling Subsidiaries and Other Subsidiaries to
use, commercially reasonable efforts to make available to Purchaser any Excluded
Assets, wherever located, reasonably necessary for Purchaser to own and operate
the Acquired Assets and the Acquired Centers, and a license agreement in the
form of Exhibit H hereto (the “License Agreement”) pursuant to which the Seller
shall have the non-exclusive right to continue to use the names and trademarks
identified therein for up to one year in connection with the operation and
liquidation of the Retained Centers.

ARTICLE II

THE CLOSING


           Section 2.1  Closing.  The consummation of the transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of Greenberg Traurig, P.A., 1221 Brickell Avenue, Miami, FL 33131, at 10:00 a.m.
on the later of (a) the first business day after the conditions set forth in
Article VI shall have been satisfied or waived and (b) at such other time, date,
and place as may be fixed by agreement between the parties (the date of the
Closing being herein referred to as the “Closing Date”).

           Section 2.2  Deliveries at Closing.  (a)  At the Closing, in addition
to the other obligations of the Seller set forth herein, the Seller shall
deliver to the Purchaser:

 

                       (i)     stock certificates representing the Interests in
Acquired Subsidiaries that are corporations, duly endorsed for transfer or with
stock powers affixed thereto executed in blank in proper form for transfer, and
other evidence sufficient to transfer to the Purchaser the Interests in all
other Acquired Subsidiaries;

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

                       (ii)     a duly executed bill of sale, substantially in
the form of Exhibit A attached hereto (the “Bill of Sale”), transferring the
Acquired Assets to the Purchaser;

 

 

 

          (iii)     all other conveyancing documents reasonably necessary or
appropriate to transfer to the Purchaser the Interests and the Acquired Assets,
including, as applicable, the following:  special warranty deeds with covenants
against grantor’s acts and in customary form for the jurisdiction in which the
Owned Real Property is located; assignments and assumptions of leases together
with any reasonably necessary declarations or other filings to convey each lease
specifically assumed by the Purchaser under this Agreement; customary
instruments of assignment or transfer, in form suitable for recording in every
appropriate office or bureau, with respect to each trademark, copyright, or
other item of Intellectual Property requiring such an assignment and transferred
to the Purchaser hereunder;

 

 

 

                       (iv)     the Acquired Assets by making the Acquired
Assets available to the Purchaser at their present locations;

 

 

 

                       (v)     the assignment and assumption agreement to be
entered into between the Seller and the Purchaser (the “Assignment and
Assumption Agreement”) substantially in the form of Exhibit B attached hereto,
duly executed by the Seller evidencing the assignment and assumption by the
Purchaser of the Assumed Liabilities;

 

 

 

                       (vi)     the Escrow Agreement, duly executed by the
Seller and the Selling Subsidiaries;

 

 

 

                       (vii)     the Transition Services Agreement, duly
executed by the Seller and the Selling Subsidiaries;

 

 

 

                       (viii)     the Collection Services Agreement, duly
executed by the Seller;

 

 

 

                       (ix)     the License Agreement, duly executed by the
Seller and the Selling Subsidiaries;

 

 

 

                       (x)     the Acquired Subsidiaries Releases, duly executed
by the Seller Entities (other than the Acquired Subsidiaries);

 

 

 

                       (xi)     the DVI Releases, duly executed by the Seller
Entities; and

 

 

 

                       (xii)     certificates of officers of the Seller and of
the Selling Subsidiaries as to the matters set forth in Sections 6.3(a) and (b)
of this Agreement and all other previously undelivered certificates and other
documents reasonably requested to be delivered by the Seller to the Purchaser at
or prior to the Closing Date in connection with the Acquisition.

               (b)     At the Closing, in addition to the other obligations of
the Purchaser set forth herein, the Purchaser shall deliver to the Seller:

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

                       (i)     the Adjusted Purchase Price by wire transfer in
immediately available funds to an account or accounts designated by the Seller,
less the Escrow Amount;

 

 

 

                       (ii)     the Assignment and Assumption Agreement, duly
executed by the Purchaser;

 

 

 

                       (iii)     the Transition Services Agreement, duly
executed by the Purchaser;

 

 

 

                       (iv)     the Collection Services Agreement, duly executed
by the Purchaser;

 

 

 

                       (v)     the Escrow Agreement, duly executed by the
Purchaser;

 

 

 

                       (vi)     the License Agreement, duly executed by the
Purchaser;

 

 

 

                       (vii)     the Seller Releases, duly executed by the DVI
Parties;

 

 

 

                       (viii)     the Other Subsidiary Releases, duly executed
by the Acquired Subsidiaries; and

 

 

 

                       (ix)     a certificate of an officer of the Purchaser as
to the matters set forth in Section 6.2 (a) and (b) of this Agreement and all
other previously undelivered certificates and other documents reasonably
requested to be delivered by the Purchaser to the Seller at or prior to the
Closing Date in connection with the Acquisition.

               (c)     At the Closing, in addition to the other obligations of
the Purchaser set forth herein, the Purchaser shall deliver the Escrow Amount to
the Escrow Agent.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER AND SELLING SUBSIDIARIES

                    Except as disclosed in the schedules (as referred to below)
to the written statement delivered by the Seller and the Selling Subsidiaries to
the Purchaser at or prior to the execution of this Agreement (the “Seller
Disclosure Schedule”), which is hereby incorporated herein by reference and made
a part hereof, the Seller and each of the Selling Subsidiaries, jointly and
severally, represent and warrant to the Purchaser, which representations and
warranties shall be true, correct and complete as of the date hereof and as of
the Closing Date as follows: 

           Section 3.1  Organization.  The Seller, USD Payment Corp. and each
Selling Subsidiary and each Acquired Subsidiary is duly organized, validly
existing and in good standing

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS


(or its equivalent) under the laws of the jurisdiction of its incorporation or
organization and has the requisite power and authority to own, lease and operate
its properties and to carry on its business as it is now being conducted.  The
jurisdiction of incorporation or organization of each Acquired Subsidiary is set
forth on Schedule A.  Each Acquired Subsidiary is duly qualified or licensed to
do business as a foreign entity and is in good standing in each jurisdiction in
which the nature of the business it conducts makes such qualification or
licensing necessary.  The Seller has heretofore made available to the Purchaser
a complete and correct copy of the organizational documents of the Seller and
each Selling Subsidiary and Acquired Subsidiary, as currently in effect. 

           Section 3.2  Capitalization of Certain Subsidiaries.  The authorized
and outstanding equity interests of each Selling Subsidiary and Acquired
Subsidiary are set forth on Schedule 3.2.  All of the equity interests of each
Acquired Subsidiary are owned beneficially and of record by the Seller or a
Selling Subsidiary, free and clear of all liens, rights, options, claims and
encumbrances of any nature, and are duly and validly issued, fully paid and
nonassessable, except for liens of DVI Entities.  Except as set forth on
Schedule 3.2, no Selling Subsidiary owns any material assets other than
Interests in Acquired Subsidiaries or engages in any operating business.  There
are no existing (a) options, warrants, calls, subscriptions, preemptive rights
or other rights, convertible securities, agreements or commitments of any
character obligating an Acquired Subsidiary to issue, transfer or sell any
equity interests in such Acquired Subsidiary or securities convertible into or
exchangeable for such equity interests, (b) contractual obligations of an
Acquired Subsidiary to repurchase, redeem or otherwise acquire any equity
interests in such Acquired Subsidiary or (c) voting trusts or other agreements
to which an Acquired Subsidiary is a party with respect to the voting, transfer
or pledge of equity interests in any Acquired Subsidiary.  Schedule 3.2 sets
forth the equity interests, if any, held by each Acquired Subsidiary in another
entity. 

           Section 3.3  Authority; Enforceability.  The Seller, USD Payment
Corp. and each Selling Subsidiary has the corporate power and authority to enter
into this Agreement and each other agreement, document and instrument required
to be executed and delivered by it hereunder (collectively, the “Transaction
Documents”), and to carry out its obligations hereunder and thereunder.  The
execution, delivery, and performance of each Transaction Document by the Seller,
USD Payment Corp. and each Selling Subsidiary and the consummation by the Seller
Entities of the transactions contemplated hereby and thereby have been duly
authorized by all requisite corporate action.  This Agreement has been duly and
validly executed and delivered by the Seller, USD Payment Corp. and each Selling
Subsidiary, and constitutes a valid and binding agreement of the Seller, USD
Payment Corp. and each Selling Subsidiary enforceable against it in accordance
with its terms.  At the Closing, each other Transaction Document will be
executed and delivered by a Seller Entity as applicable.  Subject to any
necessary authorization from the Bankruptcy Court, this Agreement constitutes,
and each other Transaction Document will constitute, a valid and binding
agreement of the Seller Entity that is a party thereto, enforceable against it
in accordance with its terms.

           Section 3.4  Consents and Approvals.  No consent, approval, or
authorization of, or declaration, filing, or registration with, any Governmental
Entity will be required to be made or obtained by the Seller, USD Payment Corp.
or any other Seller Entity in connection with the

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS


execution, delivery, and performance of this Agreement and the consummation of
the Acquisition, except (a) as set forth on Schedule 3.4, (b) for filings, if
any, pursuant to the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”), (c) those already obtained, and (d) any consent,
approval, or authorization of, or declaration, filing, or registration with, any
Governmental Entity, which the failure to make or obtain would not result in a
Material Adverse Effect.  No consent, approval, waiver or authorization of any
Person is required in connection with the execution and delivery of this
Agreement by the Seller, USD Payment Corp. and the Selling Subsidiaries or the
consummation by the Seller Entities of the transactions contemplated hereby,
except for consents required to be obtained from certain partners of Long Beach
Medical Imaging Center, Park South Imaging Center, Ltd. and Chalmette Imaging
Associates relating to the sale and transfer of interests in such partnerships
to Purchaser hereunder.

           Section 3.5  No Conflicts.  Neither the execution nor the delivery
nor the performance of any Transaction Document by the Seller, USD Payment Corp.
or any other Seller Entity nor the consummation by the Seller, USD Payment Corp.
or any other Seller Entity of the transactions contemplated hereby or thereby,
nor compliance by the Seller, USD Payment Corp. or any Seller Entity with any of
the provisions hereof or thereof will (a) conflict with or result in any breach
of any provisions of the certificate of incorporation or bylaws or similar
organizational documents of the Seller, USD Payment Corp. or any other Seller
Entity, (b) result in a violation, or breach of, or constitute (with or without
due notice or lapse of time) a default (or give rise to any right of
termination, cancellation, vesting, payment, exercise, acceleration, suspension
or revocation) under any of the terms, conditions or provisions of any contract
or any note, bond, mortgage, deed of trust, security interest, indenture,
license, contract, agreement, plan or other instrument or obligation to which
the Seller, USD Payment Corp. or any other Seller Entity is a party or by which
the Acquired Assets, or the properties or assets of any Acquired Subsidiary are
or may be bound or affected, other than those which in any case could not result
in a Material Adverse Effect, (c) violate any law, order, writ, injunction,
decree, statute, rule or regulation applicable to USD Payment Corp. or any
Seller Entity or their assets or properties, (d) result in a breach of or
default under, or cause an impairment or revocation of, any material Permit, or
(e) impair or in any way create a lien (other than Permitted Exceptions) with
respect to or otherwise encumber the Purchaser’s title to the Interests or the
Acquired Assets or upon any properties or assets of any Acquired Subsidiary or
impose any material restriction upon the Purchaser’s operation of the Business
at the Acquired Centers following the Closing.

           Section 3.6  Compliance with Applicable Laws.  Except as set forth on
Schedule 3.6, no Seller Entity is in violation of any statute, law, rule,
regulation, judgment, decree, order, arbitration award, concession, grant,
franchise, permit or license or other governmental authorization or approval
(including without limitation, Environmental Laws) applicable to it, or by which
their respective properties and assets are bound, or applicable to the Acquired
Assets, the Acquired Centers, and the Acquired Subsidiaries and their respective
properties or assets, where such violation could have a Material Adverse Effect.

           Section 3.7  Permits.  Except as set forth on Schedule 3.7, each
Acquired Subsidiary currently holds (and will use its best efforts to maintain
in effect at the Closing) all Permits and third-party licenses required for the
current conduct, operation or ownership of the Business

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS


conducted by the Acquired Subsidiaries or the absence of which could have a
Material Adverse Effect, and all such Permits and third-party licenses are in
full force and effect, except where the failure to possess or maintain any such
Permits would not have a material adverse effect on one or more of the Acquired
Centers or one or more of the Acquired Subsidiaries other than an Acquired
Center or Acquired Subsidiary with revenues of less than One Million Dollars
($1,000,000.00) for the year ending December 31, 2001.  Except as set forth on
Schedule 3.7, no proceeding is pending and no Seller Entity has received any
written notice from, or has Knowledge of, any threat by any Governmental Entity
regarding revoking, modifying or refusing to renew any Permit or by any other
Person regarding revoking, modifying or refusing to renew any license over which
such Person exercises jurisdiction or control, which such revocation,
modification or refusal to renew could have a material adverse effect on one or
more of the Acquired Centers or one or more of the Acquired Subsidiaries other
than an Acquired Center or Acquired Subsidiary with revenues of less than One
Million Dollars ($1,000,000.00) for the year ending December 31, 2001.  Schedule
3.7 sets forth a complete list of all such Permits and third party licenses.

          Section 3.8     Medicare and Medicaid; Accreditation; Medical
Records. 

                    (a)     Each of the Acquired Subsidiaries is certified as a
health care provider and/or supplier as required for the Medicare and Medicaid
programs and has current and valid provider agreements with the Medicare and
Medicaid programs and, except as set forth on Schedule 3.8(a), is in compliance
with the conditions of participation in such programs, except for such non
compliance as could not have a material adverse effect on one or more of the
Acquired Centers or one or more of the Acquired Subsidiaries other than an
Acquired Center or Acquired Subsidiary with revenues of less than One Million
Dollars ($1,000,000.00) for the year ending December 31, 2001.  If each Acquired
Subsidiary or Acquired Center were resurveyed for Medicare and Medicaid
certification, the facilities, equipment and operations of each would satisfy in
all material respects the requirements for participation in such programs.  Each
Acquired Subsidiary’s or Acquired Center’s existing Medicare and Medicaid health
care provider or supplier numbers are set forth on Schedule 3.8(a), and, to the
extent such provider numbers pertain only to the specified line of business of
any Acquired Subsidiary or Acquired Center, such lines of business are
specifically identified in connection with such provider number on Schedule
3.8(a).

                    (b)     Except as set forth on Schedule 3.8(b), in
connection with the Business, each Acquired Center and, if applicable, Acquired
Subsidiary has met and continues to meet the conditions for current
participation applicable to the activities of such Acquired Center or Acquired
Subsidiary in the Medicare and Medicaid programs and there is not pending or, to
the Knowledge of any Seller Entity, threatened any proceeding or investigation
under such programs involving any Seller Entity or Acquired Center.  Except as
set forth on Schedule 3.8(b), each Seller Entity and Acquired Center has
complied in all material respects with all of the laws, rules and regulations of
the Medicare and Medicaid programs and other governmental health care programs,
and has filed all claims, invoices, returns and other forms in the manner
prescribed and all claims, invoices, returns and other forms made or submitted
by it to Medicare or Medicaid, if any, or any other governmental health or
welfare related entity since the inception of the Business are true, complete,
correct and accurate in all material respects.  Except as set

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS


forth on Schedule 3.8(b), no material deficiency in any such claims, returns and
other filings, including claims for over-payments or deficiencies for late
filings, has been asserted or, to the Knowledge of any Seller Entity, threatened
by any federal or state agency or instrumentality or other provider
reimbursement entities relating to Medicare or Medicaid claims and no Seller
Entity or Acquired Center has been subject to any third party audit relating to
fraudulent Medicare or Medicaid procedures or practices.  Except as set forth on
Schedule 3.8(b), to the Knowledge of the Seller Entities, there is no basis for
any rightful claim or request for recoupment or reimbursement from any Seller
Entity or Acquired Center to any individual federal or state agency or
instrumentality or other provider reimbursement entities relating to Medicare or
Medicaid claims.

                    (c)     The Seller Entities are not (and have never been)
required to file any Medicare or Medicaid cost reports or any other third-party
payor reports.

                    (d)     Except as set forth on Schedule 3.8(d), each
Acquired Subsidiary and Acquired Center, as applicable, is certified as a health
care provider and/or supplier as required for participation in any third-party
payment or managed care program offered or operated by any Material Payor, has
current and valid provider agreements with each such Material Payor for
participation in each plan, product line or program offered by such Material
Payor and is in compliance with the conditions of participation of each such
Material Payor and with respect to  each such product line or program, except
where the failure to be so certified, maintain such provider agreements or be in
such compliance would not have a Material Adverse Effect. For purposes hereof, a
“Material Payor” shall be deemed to be any health insurer, third-party payor or
managed care plan which was responsible for at least (i) five percent (5%) of
any Acquired Center’s or Acquired Subsidiary’s total revenues with respect to
any Acquired Center or Acquired Subsidiary, as the case may be, that had or has
in excess of or equal to One Million Dollars ($1,000,000.00) in total revenues,
or (ii) ten percent (10%) of any Acquired Center’s or Acquired Subsidiary’s
total revenues with respect to any Acquired Center or Acquired Subsidiary, as
the case may be, that had or has less than One Million Dollars ($1,000,000.00)
in total revenues in (x) any fiscal year during the three-year period ending on
December 31, 2001 or (y) the fiscal period beginning January 1, 2002 and ending
on the later of August 31, 2002 and the last calendar day of the month which is
two months prior to the month in which the Closing Date occurs.

                    (e)     Each Acquired Center’s existing healthcare provider
or supplier numbers or equivalent form of identification for each Material Payor
are set forth on Schedule 3.8(e), and, to the extent such provider numbers
pertain only to specified line of business of any Acquired Center, such lines of
business are specifically identified in connection with such provider number on
Schedule 3.8(b).

                    (f)     Except as set forth on Schedule 3.8(f), each
Acquired Center has met and continues to meet the conditions for participation
in the plan, product line or program of each Material Payor, except where the
failure to satisfy such conditions would not have a Material Adverse Effect. 
Except as set forth on Schedule 3.8(f), there is not pending or, to the
Knowledge of any Seller Entity, any threatened proceeding or investigation under
such programs involving any Acquired Center and each Acquired Center has
complied in all material respects with all

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS


regulations and requirements of each Material Payor, and has filed all claims,
invoices, returns and other forms materially in the manner prescribed by each
such payor.  Except as set forth on Schedule 3.8(f), all claims, invoices,
returns and other forms made or submitted by each Acquired Center to each
Material Payor since the inception of the Business are true, complete, correct
and accurate in all material respects and no material deficiency in any such
claims, returns and other filings, including claims for over-payments or
deficiencies for late filings, has been asserted or, to the Knowledge of any
Seller Entity, threatened by any Material Payor related to such payor’s claims. 
No Acquired Center has been subject to any audit relating to fraudulent
procedures or practices by any Material Payor.  Except as disclosed on Schedule
3.8(f), to the Knowledge of the Seller Entities, there is no basis for any
rightful claim or request for recoupment or reimbursement from any Acquired
Center to any Material Payor, the value of which exceeds $100,000 with respect
to any single Acquired Center or $250,000 with respect to all Acquired Centers
in the aggregate.

                    (g)     Except as set forth on Schedule 3.8(g), neither
Seller nor any Acquired Center has been accredited by any accrediting agency.

                    (h)     Except as set forth on Schedule 3.8(h), no Seller
Entity or Acquired Center is a party to any settlement agreement or corporate
integrity agreement with respect to Medicare, Medicaid or any other governmental
third party payor program.

                    (i)     Except as set forth on Schedule 3.8(i), to the
Knowledge of the Seller Entities, the medical records kept by each Seller Entity
and/or each Acquired Center with respect to all current and former patients are
maintained in accordance with all federal, state and local Laws, including
without limitation, Medicare and Medicaid in all material respects.

                    (j)     Except as set forth on Schedule 3.8(j), all of the
operations of each Acquired Center are conducted through an Acquired Subsidiary.

           Section 3.9  Regulatory Compliance.  Except as set forth on Schedule
3.9, to the Knowledge of the Seller Entities, the operations of the Seller
Entities and the Acquired Centers are in compliance in all material respects
with all Laws of all Governmental Entities having jurisdiction over the Acquired
Subsidiaries and Acquired Centers and the operations thereof, including all Laws
relating to billing and health care fraud (including the federal Anti-Kickback
Law, 42 U.S.C. §1320a-7b, the Stark I and II Laws, 42 U.S.C. §1395nn, as
amended, and the False Claims Act, 31 U.S.C. §3729, et seq.) and all Laws of or
administered by the IRS, the Health Department and the Medicare and Medicaid
programs (including their respective fiscal intermediaries), and the Acquired
Subsidiaries and Acquired Centers have filed on a timely basis all reports, data
and other information required to be filed with such Governmental Entities.

           Section 3.10  Contracts and Equipment.

                    (a)        Schedule 3.10(a)(1) identifies all Assumed
Contracts as of the date hereof.  Schedule 3.10(a)(2) identifies all other
contracts, agreements or arrangements, including without limitation, notes,
mortgages, deeds of trust, indentures, payor and vendor agreements, leases,
licenses, and physician agreements (collectively, with the Assumed Contracts,
the “Contracts”),

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS


in effect as of December 31, 2001 (except as otherwise specified below) (A) to
which any of the Seller Entities is a party, (B) with respect to which any
payment obligations remain unsatisfied as of the date hereof, and (C) which are
used in or useful to the operation of the Business at the Acquired Centers,
listed by category as set forth below:

 

          (i)          any lease of personal property involving any annual
expense in excess of $25,000 that is not cancelable without liability within 60
days;

 

 

 

          (ii)          any contract for the purchase of materials, supplies,
goods, services, consulting, equipment or other assets that provides for either
annual or aggregate payments from and after December 31, 2001 of $25,000 or
more;

 

 

 

          (iii)          any sales, distribution or similar contract providing
for the sale by any Seller Entity of materials, supplies, goods, services,
equipment or other assets that provide for either annual or aggregate payments
of $25,000 or more;

 

 

 

          (iv)          any contract to indemnify or pay contribution to any
other Person that provides for indemnification of any person by any Acquired
Subsidiary, other than pursuant to an agreement entered into in the ordinary
course of business consistent with past practice;

 

 

 

          (v)          any contract containing provisions or covenants which (A)
are reasonably likely to limit the freedom of any Acquired Subsidiary to engage
in any line of business or compete with any Person or prohibit or limit the
ability of any Person to compete with any Seller Entity, or (B) prohibiting or
limiting disclosure of confidential or proprietary information related to the
Business;

 

 

 

          (vi)          any contract relating to indebtedness for borrowed
money, the issuance of any debt security or the assumption, guarantee or
endorsement of the obligations of any Person;

 

 

 

          (vii)          any contract with any Affiliate of any Seller Entity
other than the Acquired Subsidiaries;

 

 

 

          (viii)          (A) all contracts, whether written, oral or effective
by virtue of custom and practice, providing for a commitment of employment or
consultation services for a specified or unspecified term (excluding at-will
employment), the name, position and rate of compensation of each Person to such
contract and the expiration date of each such contract (or period of notice of
termination required, as applicable); and (B) all severance agreements or any
contracts or written or unwritten representations, commitments, promises,
communications or courses of conduct involving an obligation to make payments
(with or without notice, passage of time, or both) to any Person in connection
with, or as a consequence of, the transactions contemplated hereby;

 

 

 

          (ix)          all partnership, joint venture, shareholders’ or other
similar contracts with any Person;

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

          (x)          all contracts relating to (A) the future disposition or
acquisition of any asset, other than dispositions or acquisitions in the
ordinary course of business consistent with past practice and not material
individually or in the aggregate, and (B) any business combination;

 

 

 

          (xi)          all contracts with any current or former officer,
director, or shareholder of Seller or any Acquired Subsidiary in effect on or
after January 1, 2000;

 

 

 

          (xii)          all contracts relating to the sharing, allocation or
indemnification for Taxes in respect of one or more Acquired Centers or Acquired
Subsidiaries;

 

 

 

          (xiii)          all contracts that contain a right of first refusal in
favor of any person with respect to any assets or properties held by any Seller
Entity which is to be transferred to Purchaser hereunder;

 

 

 

          (xiv)          all contracts that provide for future payment or
receipt of any licensing fee, royalty payment or the like, other than licenses
or leases for incidental personal property such as copiers and postal meters;

 

 

 

          (xv)          all contracts that provide for hedging or any similar
financial arrangement;

 

 

 

          (xvi)          all Leased Real Property leases (“Real Property
Leases”) and equipment leases other than leases for incidental personal property
such as copiers and postage meters; and

 

 

 

          (xvii)          all material licenses with respect to computer
software used in the Business other than “shrink wrap” or “off the shelf”
software.

 

 

 

          (xviii)          If a disclosure is made in Schedule 3.10(a)(2) by
specific reference to a certain subsection of this Section 3.10(a), it shall be
deemed to have been disclosed with respect to all the other representations and
warranties in Section 3.10(a) to which it relates, and not only to the
particular subsection to which individual reference is made in Schedule
3.10(a)(2).

 

 

                    (b)     Except as set forth on Schedule 3.10(b), (i) as of
the date hereof each Contract is in full force and effect and constitutes a
legal, valid and binding agreement, enforceable in accordance with its terms, of
each Seller Entity that is a party thereto and, to the Knowledge of the Seller
Entities, no such Contract is unenforceable against any other party thereto; and
(ii) no Seller Entity is, or with notice or lapse of time or both, would be, in
violation or breach of, or default under, any payment obligation in any Assumed
Contract.  Except as set forth on Schedule 3.10(b), no “cure” amount will be
payable with respect to any Assumed Contract.

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS


                    (c)     True and complete copies (or written summaries in
the case of oral contracts) of all of the Contracts material to the Business
have been provided or made available to the Purchaser.

                    (d)     Except as set forth in Schedule 3.10(d):  (i) to the
Knowledge of the Seller Entities, since the date which is the later of the date
of its incorporation or formation and the date of its acquisition by Seller, no
Seller Entity has made any payment, directly or indirectly, to any person in
violation of applicable laws, including (but not limited to) laws relating to
bribes, gratuities, kickbacks, lobbying expenditures, political contributions
and contingent fee payments; (ii) no Governmental Entity, prime contractor or
higher-tier subcontractor under a Government Contract or any other Person has
notified any Seller Entity of any actual or alleged violation or breach of, and
no Seller Entity has Knowledge of any fact or occurrence that could give rise to
a violation or breach of, any (A) statute or regulation relating to the Medicare
and Medicaid Acts, as amended, or any other government payment program in which
the Acquired Centers participate applicable to the Acquired Centers, (B) statute
or regulation relating to any Government Contract (including without limitation,
the Armed Services Procurement Act of 1947, as amended, the Federal Property and
Administrative Services Act of 1949, as amended, the Federal Acquisition
Regulations (“FAR”) (including the FAR cost principles), the False Claims Act,
as amended, the Truth in Negotiations Act, as amended, and the applicable
regulations issued by the Cost Accounting Standards Board of the Office of
Federal Procurement Policy, as applicable), other than those referred to in
subclause (A) above or this subclause (B), where such breach or violation would
have a Material Adverse Effect, (C) representation, certification or disclosure
obligation in connection with any such Government Contract where such breach or
violation would have a Material Adverse Effect, or (D) any term, condition,
clause, provision, specification or quality assurance, testing or inspection
requirement of any such Government Contract, in each such case by a Acquired
Subsidiary or related to the Business where such breach or violation would have
a Material Adverse Effect; (iii) to the Knowledge of the Seller Entities, each
Seller Entity’s respective cost accounting, purchasing, inventory and quality
control systems are in compliance in all material respects with all applicable
government procurement statutes and regulations and with the requirements of all
of the Government Contracts that are currently in force (collectively, the
“Current Government Contracts”); and (iv) to the Knowledge of the Seller
Entities, the Current Government Contracts (or, where applicable, the prime
Government Contracts under which the Current Government Contracts were awarded)
are not currently the subject of bid protest or award protest proceedings, and
to the Knowledge of the Seller Entities, that such Government Contracts (or,
where applicable, the prime Government Contracts under which the Current
Government Contracts were awarded) are not expected to become the subject of bid
protest or award protest proceedings.

          For purposes of this Agreement, “Government Contract” shall mean any
prime contract with the U.S government or any other Governmental Entity and any
subcontract with a prime contractor or higher-tier subcontractor under a prime
contract with the U.S. government or any other Governmental Entity.

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS


          Section 3.11   Financial Information; Access to General Information.

                    (a)     Schedule 3.11(a) contains true, complete and correct
copies of:  (i) the consolidated balance sheets of the Seller Entities as at
December 31, 2001, and the related consolidated statements of income, changes in
stockholders’ equity and cash flows for the fiscal year then ended, together
with the report thereon of Deloitte & Touche LLP, independent accountants (the
“Audited Financial Statements”); (ii) consolidated and consolidating unaudited
balance sheets of the Seller Entities as at June 30, 2002, and the related
consolidated and consolidating unaudited statements of income and changes in
stockholders’ equity and cash flows for the six months then ended, including in
each case all notes thereto, if any, and (iii) unaudited income statements of
each of the Acquired Centers for the year ended December 31, 2001, and for the
interim period January 1, 2002 through June 30, 2002 (together with the Audited
Financial Statements, the “Financial Statements”).  The books and records of the
Seller and the Acquired Subsidiaries accurately and fairly reflect their
businesses and the consolidated results of their operations in accordance with
GAAP, and such consolidated financial statements and notes accurately and fairly
present the consolidated financial condition, cash flow and results of
operations of the Seller and the Acquired Subsidiaries as at the respective
dates thereof and for the periods therein referred to, all in accordance with
GAAP consistently applied, except as noted therein, subject, in the case of the
interim financial statements, to normal recurring year-end adjustments (the
effect of which will not, individually or in the aggregate, be material) and the
absence of notes (which, if presented, would not differ materially from those
included in the Audited Financial Statements).

                    (b)     Neither the Seller nor  any of the Acquired
Subsidiaries has any liabilities or obligations of any nature (whether known or
unknown, absolute, accrued, contingent or otherwise and whether due or to become
due), including without limitation, liabilities in respect of any Action that
will be the responsibility or obligation of the Purchaser after the Closing
except:

 

          (i)          Assumed Liabilities and liabilities or obligations of the
Acquired Subsidiaries, in each case to the extent accrued or reserved against on
(or set forth or reflected in the notes to) the Financial Statements and, in the
case of each Acquired Subsidiary, the applicable balance sheet;

 

 

 

          (ii)          Assumed Liabilities and liabilities or obligations, in
each case incurred by the Acquired Subsidiaries after the date of the most
recent applicable balance sheet in the ordinary course of business consistent
with past practice and the terms of this Agreement, and that do not and will not
materially impair the ability of any Seller Entity to perform its respective
obligations hereunder or that could not have a Material Adverse Effect;

 

 

 

           (iii)          liabilities or obligations as and to the extent
disclosed in Schedule 3.11(b); and

 

 

 

           (iv)          intercompany liabilities waived pursuant to Section
5.10(b).

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS


                    (c)     Since March 31, 2002, none of the Acquired
Subsidiaries has (1) paid or otherwise discharged any obligation or liability to
or advanced amounts to Seller other than in accordance with cash management
transfers made in the ordinary course of business, consistent with past practice
or (2) made any distributions to any Seller Entity other than Seller.  Since
March 31, 2002, Seller has not (i) discharged any obligation or liability of, or
advanced amounts, other than in the ordinary course of business, to any Seller
Entity other than Seller or an Acquired Subsidiary or (ii) discharged any
obligation or liability of, or advanced amounts to, any Acquired Subsidiary.

                    (d)     The Seller has made available to the Purchaser and
representatives of the Purchaser all material documents and information
concerning the financial condition, physical condition and operations of the
Acquired Assets, Acquired Subsidiaries, and Acquired Centers and the Business.

          Section 3.12   Sufficiency and Condition of Assets; Assets of USD
Payment Corp. 

                    (a)     Except as described in Schedule 3.12(a), all
Acquired Assets owned or leased by Seller and the Selling Subsidiaries and all
assets and all properties owned or leased by the Acquired Subsidiaries or held
for use in the Business at the Acquired Centers (i) are in the possession or
under the control of Seller, the Selling Subsidiaries or the Acquired
Subsidiaries, as the case may be, (ii) remain suitable for the purposes for
which they were being used at December 31, 2001 or such later date of
acquisition of such assets or properties by the applicable Seller Entity, (iii)
remain in a condition, nature and quantity sufficient for the conduct of the
Business as conducted at December 31, 2001 or such later date of acquisition of
such assets or properties by the applicable Seller Entity, and (iv) are free
from any defects or damage, reasonable wear and tear excepted.  Collectively,
the Acquired Assets and the assets and properties owned or leased by the
Acquired Subsidiaries are all of the assets used in the conduct of the Business
at the Acquired Centers, except as set forth in Schedule 3.12(a).

                    (b)     The four-volume report of Greenberg Traurig, P.A.,
dated May 22, 2001, summarizing all security interests on record against the
assets and properties of the Business and the Seller Entities does not as of its
date contain any untrue statement of a material fact nor does it omit to state a
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading in any material
respect.  Except as set forth on Schedule 3.12(b), from and after the date of
such four-volume report, to the Knowledge of the Seller Entities, there have
been no security interests created, perfected or granted, as the case may be, in
respect of any assets or properties of the Business or the Seller Entities,
other than Permitted Exceptions and the DVI Liens.

                    (c)     USD Payment Corp. does not own or hold any assets
other than cash transferred to it from time to time by one or more of the Seller
Entities and bank accounts for purposes of holding such cash.

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS


          Section 3.13   Supplies; Accounts Receivable.

                    (a)     Except as set forth on Schedule 3.13(a), all
Supplies as of the date hereof are of a quality and quantity that are suitable
for the conduct of the Business at the Acquired Centers as presently conducted
by Seller.

                    (b)     Except as set forth on Schedule 3.13(b), the
Accounts Receivable (i) arose from bona fide sales transactions in the ordinary
course of business consistent with past practice and are payable on ordinary
trade terms, (ii) are not subject to any valid right of set-off or counterclaim,
(iii) are collectible in the ordinary course of business consistent with past
practice in the aggregate recorded amounts thereof, net of any applicable
reserve reflected in the Financial Statements, and (iv) are not the subject of
any Action.

          Section 3.14   Conduct of Business; Absence of Certain Changes or
Events.

                    (a)     Except as set forth on Schedule 3.14(a), the Seller
Entities have conducted the Business only in the ordinary course of business and
in a manner consistent with past practice, and whether or not in the ordinary
course and in a manner consistent with past practice since December 31, 2001 and
during such period, there has not been any event which has occurred,
individually or together with any other events, that has resulted or could
reasonably be expected to result in a Material Adverse Change to the Acquired
Centers.  Without in any way limiting the foregoing, for purposes of this
Agreement, the occurrence of any of the following events since March 31, 2002
(or such other date as shall be agreed upon in writing by the parties or
indicated in subclauses (a)(i) through (a)(x) below) shall conclusively
constitute a “Material Adverse Change,” unless otherwise agreed in writing
between the parties:

 

          (i)          Any decrease of 5% or more in any of the following
financial indicators of the Acquired Centers in the aggregate for the period
June 1, 2002 through August 31, 2002 (utilizing annualized numbers for such
period) compared to the period from January 1, 2002 to May 31, 2002 utilizing
annualized numbers:

 

 

 

                        (A)          total amount of collected revenues and
accounts receivable;

 

 

 

                       (B)          realization percentage on collection of
accounts receivable;

 

 

 

                       (C)          net working capital (defined as current
assets determined in accordance with GAAP minus current liabilities determined
in accordance with GAAP,  excluding (i) all intercompany payables, (ii) any
asset write-ups, including reductions of reserves or accruals for inventory, bad
debts or other items or adjustments made as a consequence of the Acquisition,
and (iii) accounts receivable for more than 180 days as of the Closing); and

 

 

 

                       (D)          cumulative number of imaging procedures
performed.

 

 

 

          (ii)          Any increase of 5% or more in accounts receivable
write-offs of the Acquired Centers in the aggregate for the period June 1, 2002
through August 31,

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

2002 (utilizing annualized numbers for such period) compared to the period from
January 1, 2002 to May 31, 2002 utilizing annualized numbers.

 

 

 

          (iii)          Any increase of ten (10) or more days in the average
number of days for collection of accounts receivable of the Acquired Centers
since March 31, 2002;

 

 

 

          (iv)          Since December 31, 2001, and except as disclosed in
Schedule 3.14(a)(iv) or another Seller Disclosure Schedule or as otherwise
agreed in writing between the parties, any termination, suspension,
discontinuation, non-renewal or any other occurrence affecting the
enforceability or valid status of any agreement, contract or arrangement
(including without limitation, any Material Acquired Center/Subsidiary Contract)
the lack of enforceability of which would have a Material Adverse Effect;

 

 

 

          (v)          Without limiting the generality or enforceability of
Section 3.14(a)(iv) above, since December 31, 2001, and except as disclosed in
Schedule 3.14(a)(v) or in the Seller Disclosure Schedules or as otherwise agreed
in writing between the parties, any termination, suspension, discontinuation,
non-renewal or any other occurrence affecting the enforceability or valid status
of any of the following types of agreements, contracts or arrangements at or
relating to the Acquired Centers:

 

 

 

                       (A)          one or more material third-party payor
contracts (i.e., contracts accounting for 5% or more of consolidated net
revenues of Seller);

 

 

 

                       (B)          one or more contracts of any physician,
physician group or entity or other professional group or entity rendering
professional services at one or more Acquired Centers accounting in the
aggregate for 5% or more of the aggregate net revenues of the Acquired Centers;

 

 

 

                       (C)          from the date hereof, one or more insurance
contracts insuring the Seller Entities against risk of loss of any kind;

 

 

 

                       (D)          one or more Real Property Leases relating to
one or more Acquired Centers accounting in the aggregate for 5% or more of the
aggregate net revenues of the Acquired Centers, provided that Seller shall give
Purchaser notice of any termination, suspension, discontinuation, non-renewal or
any other occurrence affecting the enforceability or valid status occurring
after the date hereof of any Real Property Lease relating to or affecting the
Acquired Centers or the Acquired Subsidiaries;

 

 

 

                       (E)          one or more capitalized leases for equipment
included within the Acquired Assets accounting in the aggregate for 5% or more
of the aggregate net revenues of the Acquired Centers, provided that Seller
shall give Purchaser notice of any termination, suspension, discontinuation,
non-renewal or any other occurrence affecting the enforceability or valid status
occurring after the date hereof of any capitalized lease affecting the Acquired
Assets;

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

          (vi)          The occurrence of any of the following events since the
date hereof pertaining to one or more of the Acquired Centers:

 

 

 

                       (A)          any actual or constructive notice of an
audit, investigation, or other investigative or non-routine inquiry by any
Governmental Entity;

 

 

 

                       (B)          any actual or constructive notice of any
action or proposed action of any Governmental Entity, or any private accrediting
or approving agency that could be reasonably likely to result in the
termination, revocation, suspension or other adverse action with respect to any
pertinent Permit the loss of which would have a Material Adverse Effect;

 

 

 

          (vii)          any actual or constructive notice of any action or
proposed action of any third-party payor or health insurer (including government
payors) to recover or set off against future payments amounts previously paid by
such payor which notice together with all such similar notices asserts a
cumulative claim of $250,000 in the case of a single Acquired Center and/or
$500,000 in the aggregate with respect to the Acquired Centers in the aggregate;

 

 

 

          (viii)          with respect to one or more Acquired Centers
accounting for 5% or more of the aggregate net revenues of the Acquired Centers,
the occurrence of one or more of the following with respect to: (A) any closure
or material reduction in scope of services offered; or (B) any interruption in
operation of more than 10 consecutive days;

 

 

 

          (ix)          with respect to one or more Acquired Centers, any single
casualty with an aggregate adverse effect of more than $100,000 or multiple
casualties with an aggregate adverse effect of more than $500,000; or

 

 

 

          (x)          any act or omission (including without limitation, by
failure to give written notice of termination) as a result of which any Acquired
Subsidiary or Acquired Center enters into, becomes a party to, guarantees,
renews or otherwise becomes legally committed to undertake the obligations under
one or more Material Acquired Center/Subsidiary Contracts where such contract
individually requires, or such contracts in the aggregate require, the annual
payment of One Million Dollars ($1,000,000.00) or more without first obtaining
the written consent of the Purchaser.

 

 

           (b)          Without limiting the scope of Section 3.14(a), except as
set forth on Schedule 3.14(b), there has not occurred since March 31, 2002 any
of the following with respect to one or more of the Acquired Centers:

 

 

 

          (i)          any change in accounting methods, principles or practices
except as described in the relevant footnotes to the Financial Statements;

 

 

 

          (ii)          any revaluation of any material assets included in the
Acquired Assets, including without limitation, writing off notes or accounts
receivable other than in the ordinary course of business;

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

          (iii)          any execution of any new material contract between an
Acquired Subsidiary and Seller or any of Seller’s other Affiliates other than in
the ordinary course of business;

 

 

 

          (iv)          any initiation or settlement of a lawsuit by any Person
affecting the value or validity of any of the Acquired Assets in any material
respect;

 

 

 

          (v)          any changes in operations or capital structure of one or
more Acquired Centers where such center or centers account for 5% or more of the
aggregate net revenues of the Acquired Centers, including without limitation,
any closure, material interruption, suspension or material reduction in scope of
the operations, business or activities of such center or centers;

 

 

 

          (vi)          any acquisition or disposition of any of the Acquired
Assets that were material in value, except in the ordinary course of business
and in a manner consistent with past practice;

 

 

 

          (vii)          any acquisition of (or commitment to acquire) the stock
or equity interests of any entity or the operating assets of any going business
concern;

 

 

 

          (viii)          any incurrence of indebtedness by Seller or any of the
other Seller Entities that is material to the Business at the Acquired Centers,
other than in the ordinary course of business and in a manner consistent with
past practice; or

 

 

 

          (ix)          any increase in or addition to the compensation payable
or to become payable to any employee of the Seller, the Acquired Subsidiaries or
of the Business at the Acquired Centers, including awards or grants under equity
compensation plans, except for increases in salaries or wages in the ordinary
course of business and in a manner consistent with past practice and that do not
have a disproportionate effect in favor of directors, officers and/or senior
management employees of the Seller or of the Acquired Subsidiaries.  No Seller
Entity has agreed to, or intends to, take any action contemplated by the
foregoing clauses (i) through (ix).

          Section 3.15   Title to Property.  Except as set forth on Schedule
3.15, the Seller, a Selling Subsidiary or an Acquired Subsidiary as of the date
hereof has, or as of the date of the Closing will have, good title to, valid
leasehold interests in, good and marketable fee simple title to, or other valid
rights to use, all of the Acquired Assets and all properties and assets of the
Acquired Subsidiaries.  At the Closing, the Purchaser will receive (and the
Acquired Subsidiaries will have) good and marketable title to, or a valid
leasehold interest in or assignment of, each of, the Acquired Assets and all
assets and properties of the Acquired Subsidiaries, free and clear of any liens,
claims and encumbrances of any nature, other than the Permitted Exceptions.

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS


          Section 3.16   Litigation.  Except as set forth on Schedule 3.16:

                    (a)          There is no Action pending or, to the Knowledge
of the Seller Entities, threatened against, relating to or affecting the
Business at the Acquired Centers, any Acquired Subsidiary, any assets of
Acquired Subsidiaries, or any of the Acquired Assets; and

                    (b)          There are no facts or circumstances of which
any Seller Entity has Knowledge that could give rise to any Action against the
Seller or any Acquired Subsidiary or relating to the Business at the Acquired
Centers or the Acquired Assets or the assets of Acquired Subsidiaries.

          Section 3.17   Real Property.

                    (a)          Schedule 3.17(a) sets forth a list (including
legal description, address and current use) of all real property owned by the
Seller, the Selling Subsidiaries and the Acquired Subsidiaries and improvements
located thereon (the “Owned Real Property”), and all other interests in and
rights to real property, that are leased by Seller, the Selling Subsidiaries and
the Acquired Subsidiaries pursuant to a property lease (the “Leased Real
Property,” and together with the Owned Real Property, the “Real Property”). 
Except as set forth on Schedule 3.17(a), no Other Subsidiary owns, or as of the
date of the Closing will own, real property and improvements located thereon
that is used in or necessary to the Business of as conducted at one or more of
the Acquired Centers.  Except as set forth on Schedule 3.17(a), Seller, a
Selling Subsidiary or an Acquired Subsidiary owns outright, and has good and
marketable title to, all of the Owned Real Property, free and clear of all
liens, except Permitted Exceptions, and to the Knowledge of the Seller Entities,
the Real Property is insurable as such at regular rates by a title company
selected by Purchaser.  Each Seller, Selling Subsidiary or Acquired Subsidiary
has the valid right to use, and enjoys peaceful and undisturbed possession of,
all Leased Real Property.  Except as set forth on Schedule 3.17(a), no Seller
Entity occupies or uses, and no Acquired Subsidiary has occupied or used, in the
conduct of the Business, or has had any rights in or to, any real property other
than the Real Property.

                    (b)          Except as set forth on Schedule 3.17(b), to the
Knowledge of the Seller Entities, the current use of the Real Property is in
material compliance with all applicable zoning Laws.  Except as set forth on
Schedule 3.17(b), the consummation of the transactions contemplated hereby will
not (i) prevent the Purchaser from utilizing, in accordance with such Laws, any
or all of the Real Property following the Closing in the same manner as the
Acquired Subsidiaries utilized such Real Property prior to the Closing or (ii)
require the Purchaser, as a condition of continuing such use, to comply with any
existing zoning Laws beyond or in addition to those to which the Acquired
Subsidiaries’ use of the Real Property is currently subject.

                    (c)          Except as set forth on Schedule 3.17(c), to the
Knowledge of the Seller Entities, the electric, gas, public water and sewer
utility services, and storm drainage facilities currently used at the Real
Property are adequate for the present use of the Real Property by the Acquired
Subsidiaries in conducting the Business, and there is no condition that might
result in the termination of the present access from the Real Property to such
utility services and other facilities.

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS


                    (d)          Except as set forth on Schedule 3.17(d), to the
Knowledge of the Seller Entities, the improvements located on the Real Property
are structurally sound and in good condition, and all mechanical and other
systems located therein are in good operating condition and no condition exists
with respect to such improvements or systems that will require substantial
repairs, alterations or corrections, ordinary wear and tear excepted.  Neither
Seller nor any other Seller Entity has received notice of any proposed public
improvements that might result in any charge being levied or assessed against
any of the Real Property or of any proposed Law (including, but not limited to,
zoning Laws) that might adversely affect the current use of the Real Property.

          Section 3.18   Intellectual Property.

                    (a)          Schedule 3.18(a) sets forth a complete and
accurate list of all Intellectual Property owned or used by any Seller Entity
that relates to the operations of the Business of the Acquired Centers,
including the Intellectual Property to be transferred to Purchaser pursuant to
Section 1.1(b) (together with the Intellectual Property owned or used by the
Acquired Subsidiaries, the “Acquired Intellectual Property”).

                    (b)          Schedule 3.18(b) lists all material agreements
granting or obtaining any right to use or practice any rights under any Acquired
Intellectual Property to which any Seller Entity is a party or is otherwise
bound, as licensee or licensor thereunder, including without limitation, license
agreements, settlement agreements and covenants not to sue (collectively, the
“IP License Agreements”).  With respect to each such item of Acquired
Intellectual Property, the agreement, whether license, sublicense, or other
permission covering the item, is legal, valid, binding, enforceable and in full
force and effect and will continue to be legal, valid, binding, enforceable and
in full force and effect following the consummation of the transactions
contemplated by this Agreement.

                    (c)          Except as set forth on Schedule 3.18(c):

 

 

          (i)          each Seller Entity owns or possesses adequate licenses or
other legal rights to use, sell or license all Acquired Intellectual Property,
free and clear of all liens, claims or encumbrances of any kind other than the
Permitted Exceptions or as set forth in such licenses, except where the failure
to so own or possess would not have a material adverse effect on one or more of
the Acquired Centers or one or more of the Acquired Subsidiaries other than an
Acquired Center or Acquired Subsidiary with revenues of less than One Million
Dollars ($1,000,000.00) for the year ending December 31, 2001;

 

 

 

          (ii)          any applied for or registered trademark or copyright or
issued patent included in the Acquired Intellectual Property and owned by a
Seller Entity, to the Knowledge of the Seller Entities, used but not owned by
the Seller Entities, has been duly maintained, and has not been cancelled,
expired, surrendered or abandoned, and, to the Knowledge of the Seller Entities,
is valid, subsisting and in full force and effect;

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

          (iii)          no claims or proceedings, or to the Knowledge of the
Seller Entities, threat of claims, have been asserted by any third party against
any Seller Entity relating to the use of any Acquired Intellectual Property
rights or challenging or questioning the validity or effectiveness of any
Acquired Intellectual Property or IP License Agreement, and to the Knowledge of
the Seller Entities, the practice or use of the Acquired Intellectual Property,
does not infringe, misappropriate, violate or dilute any intellectual property
rights of any third party, except where such infringement, misappropriation,
violation or dilution would not have a material adverse effect on one or more of
the Acquired Centers or one or more of the Acquired Subsidiaries other than an
Acquired Center or Acquired Subsidiary with revenues of less than One Million
Dollars ($1,000,000.00) for the year ending December 31, 2001;

 

          (iv)          there are no pending claims, demands or proceedings
initiated by any Seller Entity charging any third party with infringement,
misappropriation, dilution or violation of any Acquired Intellectual Property,
and to the Knowledge of the Seller Entities, no third party is misappropriating,
infringing, diluting or violating any Acquired Intellectual Property as to which
any Seller Entity has a claim of title, whether actual or beneficial;

 

          (v)          no settlement agreements, consents, judgments, orders,
forbearance to sue or similar obligations binding upon the Seller Entities limit
or restrict the rights of any Seller Entity in or to any Acquired Intellectual
Property;

 

          (vi)          no Seller Entity has licensed its rights in any Acquired
Intellectual Property, or received or been granted any such rights, other than
pursuant to the IP License Agreements;

 

          (vii)          except for breaches and defaults of the type referred
to in Section 365(b)(2) of the Bankruptcy Code, each IP License Agreement is a
valid and binding obligation of the Seller Entity party thereto, enforceable
against such Seller Entity in accordance with its terms, and to the Knowledge of
the Seller Entities, there is no IP License Agreement that is not enforceable
against any other party thereto, and to the Knowledge of Seller Entities, no
event or condition has occurred which will result in a violation or breach of,
or constitute a default by the Seller Entity party thereto under, any such IP
License Agreement, except where such failure to be enforceable, breach or
default would not have a material adverse effect on one or more of the Acquired
Centers or one or more of the Acquired Subsidiaries other than an Acquired
Center or Acquired Subsidiary with revenues of less than One Million Dollars
($1,000,000.00) for the year ending December 31, 2001;

 

          (viii)          the consummation of the transactions contemplated
hereby will not result in the loss or impairment of the Purchaser’s or any
Acquired Subsidiary’s rights to own or use any of the Acquired Intellectual
Property, nor will such consummation require the consent of any third party in
respect of any Acquired Intellectual Property, which loss or failure to obtain
consent would result in a material

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

adverse effect on one or more of the Acquired Centers or one or more of the
Acquired Subsidiaries other than an Acquired Center or Acquired Subsidiary with
revenues of less than One Million Dollars ($1,000,000.00) for the year ending
December 31, 2001; and

 

 

 

          (ix)          the Acquired Intellectual Property is adequate for the
conduct of the Business at the Acquired Centers as currently conducted and as
expected to be conducted between the date hereof and the Closing.

          Section 3.19   Employment and Labor Matters.

                    (a)     Except as set forth on Schedule 3.19(a):

                             (i)           there are no Actions pending or, to
the Knowledge of any Seller Entity, threatened, between any Seller Entity and
any Selected Employee or any employee or former employee of any of the Acquired
Subsidiaries;

                             (ii)           no Acquired Subsidiary is a party to
any collective bargaining agreement or other labor or union contract and no
Seller Entity is a party to any collective bargaining agreement or other labor
or union contract applicable to any Selected Employee or any employee or former
employee of any of the Acquired Subsidiaries;

                             (iii)           there are no unfair labor practice
complaints pending or threatened against the Seller or any Seller Entity before
the National Labor Relations Board or any similar state or foreign agency or any
current union representation questions involving any Selected Employee or any
employee or former employee of any of the Acquired Subsidiaries;

                             (iv)           no union claims to represent any
Selected Employee or any employee or former employee of any of the Acquired
Subsidiaries, and no union, works council or other employee representative body
is recognized or accepted by any Seller Entity for collective bargaining,
negotiation or consultation purposes in respect of all or any of such Persons;

                             (v)           there is no grievance arising out of
any collective bargaining agreement or other grievance procedure asserted by any
Selected Employee or any employee or former employee of any of the Acquired
Subsidiaries, whether arising by custom and practice or otherwise;

                             (vi)           no Seller Entity has Knowledge of
any strikes, labor disputes, slowdowns, work stoppages or lockouts by or with
respect to any employees of the Seller Entity during the past five years;

                             (vii)           to the Knowledge of the Seller
Entities, no material organizational effort is currently being made or
threatened involving any of the Seller’s or any Acquired Subsidiary’s employees;

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

          (viii)          to the Knowledge of the Seller Entities, the Seller
and each Acquired Subsidiary are, and have at all times been, in material
compliance with all applicable laws relating to employment and employment
practices, including without limitation, provisions thereof relating to terms
and conditions of employment, wages, hours of work, occupational safety and
health, collective bargaining, the payment of social security and other payroll
or similar taxes, equal employment opportunity, employment discrimination or
harassment, and are not engaged in any unfair labor practices as defined in the
National Labor Relations Act or other applicable law, ordinance or regulation
other than failures to comply which would not result in a Material Adverse
Effect;

 

 

 

          (ix)          neither the Seller nor any Acquired Subsidiary is liable
for any arrears of wages or penalties for failure to comply with any of the
foregoing;

 

 

 

          (x)          the Seller and the Acquired Subsidiaries have not
received notice of the intent of any federal, state, local or foreign agency
responsible for the enforcement of labor or employment laws to conduct an
investigation with respect to the Seller or any Acquired Subsidiary and no such
investigation is in progress; and

 

 

 

          (xi)          there are no complaints, lawsuits or other proceedings
pending or, to the Knowledge of the Seller Entities, threatened in any forum by
or on behalf of any present or former employee of the Seller or any Acquired
Subsidiary, any applicant for employment or classes of the foregoing, alleging
breach of any express or implied contract for employment, any law or regulation
governing employment or the termination thereof or other discriminatory,
wrongful or tortious conduct in connection with the employment relationship.

                    (b)     Except as set forth on Schedule 3.19(b), since the
enactment of the WARN Act, there has been no:

 

          (i)          “plant closing” (as defined in the WARN Act) affecting
any Acquired Centers or Acquired Subsidiaries;

 

 

 

          (ii)          “mass layoff” (as defined in the WARN Act) affecting any
Acquired Centers or Acquired Subsidiaries; or

 

 

 

          (iii)          any collective redundancies, social plan, layoffs or
employment terminations sufficient in number to trigger application of any state
or local law similar in effect to the WARN Act, in each such case excluding the
effect of the transactions contemplated hereby.

                    (c)     As of three Business Days prior to the date of this
Agreement, Schedule 3.19(c) contained a complete and accurate list of the
following information for each (i) Selected Employee and (ii) employee or
director of each Acquired Subsidiary with an annual compensation of $50,000 or
more including each such employee on leave of absence or layoff status:
employer; name; job title; current compensation paid or payable and any change
in

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS


compensation since December 31, 2001; vacation accrued; and, service credited
for purposes of vesting and eligibility to participate under the applicable
Seller Plans.  Schedule 3.19(c) also contains a complete and accurate list of
the following information for each retired director of the Seller and each
Acquired Subsidiary who was engaged in the Business, or his or her dependents,
receiving benefits or scheduled to receive benefits in the future: name; pension
benefit; pension option election; retiree medical insurance coverage; retiree
life insurance coverage; and other benefits.

                    (d)     Except as set forth on Schedule 3.19(d), to the
Knowledge of any Selling Entity, no Selected Employee or employee of any
Acquired Subsidiary is a party to or otherwise bound by any agreement or
arrangement, including any confidentiality, non-competition or proprietary
rights agreement, between such employee or director and any other Person that in
any way adversely affects, or is reasonably likely to affect (A) the performance
of his or her then-current duties or similar duties as an employee of the
Business at the Acquired Centers after the Closing or (B) the ability of the
Purchaser to conduct the Business at the Acquired Centers.

          Section 3.20   Employee Benefits.

                    (a)     Schedule 3.20(a) contains a complete and correct
list of all employee benefit plans as defined in Section 3(3) of ERISA
(“Employee Benefit Plans”) and of all other employee arrangements and
commitments, whether or not employee benefit plans (including without
limitation, sick leave, vacation pay, severance pay, salary continuation for
disability, consulting or other compensation arrangements, retirement plans,
deferred compensation plans, bonus plans, incentive compensation plans, stock
option or other stock incentive plans, equity compensation plans, employee stock
purchase plans, medical, dental and vision plans, life insurance and educational
assistance programs) sponsored or maintained by the Seller, an Acquired
Subsidiary or an ERISA Affiliate, or to which the Seller, an Acquired Subsidiary
or an ERISA Affiliate contributes or is required to contribute, or to which the
Seller, an Acquired Subsidiary or an ERISA Affiliate is a party for the benefit
of any Selected Employee or any employee or former employee of any of the
Acquired Subsidiaries, or to which the Seller, an Acquired Subsidiary or any
ERISA Affiliate has any liability, contingent or otherwise, in relation to any
Selected Employee or any employee or former employee of any of the Acquired
Subsidiaries (collectively the “Seller Plans”).  As used herein, “ERISA
Affiliate” shall refer to any trade or business, whether or not incorporated,
under common control with the Seller or an Acquired Subsidiary within the
meaning of Section 414(b), (c), (m) or (o) of the Code.  Except as set forth on
Schedule 3.20(a), the Seller has made available to the Purchaser complete and
correct copies of all Seller Plans, and where applicable, all related summary
plan descriptions and any subsequent summaries of material modifications, the
most recent financial statements, the three most recent annual reports (Form
5500 series in the case of Seller Plans in the United States), the most recent
IRS determination letter for all plans qualified or intended to qualify under
Section 401(a) of the Code, the three most recent actuarial reports, a copy of
each trust agreement or other funding arrangement and all material
correspondence within the last three years with governmental and regulatory
authorities relating to any Seller Plan as well as handbooks, manuals,
collective bargaining agreements and similar documents governing employment
policies, practices and procedures.

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

                    (b)     To the Knowledge of the Seller Entities, with
respect to each Employee Benefit Plan subject to ERISA required to be listed on
Schedule 3.20(a) and except as set forth on Schedule 3.20(b):  (i) each Employee
Benefit Plan has been operated in compliance with its terms and with the
applicable provisions of ERISA, the Code and all other applicable laws and the
rules and regulations promulgated thereunder; (ii) each Employee Benefit Plan
which is intended to be qualified within the meaning of Section 401(a) of the
Code is (and from its inception has been) so qualified and is, as most recently
amended, (and from its inception has been) the subject of a favorable
determination letter as to its qualification; the trust maintained under such
Employee Benefit Plan is (and from its establishment has been) exempt from
federal income taxation under Section 501 of the Code; and nothing has occurred,
whether by action or failure to act, that could reasonably be expected to cause
the loss of such qualification or exemption or the imposition of any liability,
penalty, or tax under ERISA or the Code; (iii) all contributions required under
the terms of such Plans or under applicable law have been made within the time
required by law and the terms of the Plans, and all such contributions have been
fully deductible for federal income tax purposes, and neither Seller nor any
Acquired Subsidiary or ERISA Affiliate has any actual or potential liability for
the ten-percent tax imposed by Section 4972 of the Code on nondeductible
contributions to qualified employer plans; (iv) there have been no “prohibited
transactions” (as described in Section 4975 of the Code or in Part 4 of Subtitle
B of Title I of ERISA) for which a statutory, administrative, or regulatory
exemption is not available; and (v) there are no inquiries, proceedings, claims
or suits pending or threatened by any Governmental Entity or authority or by any
participant or beneficiary against any of the Employee Benefit Plans, the assets
of any of the trusts under such Plans or the Plan sponsor or the Plan
administrator, or against any fiduciary of any of such Employee Benefit Plans
with respect thereto, nor are there any facts which could form the basis for any
such inquiries, proceedings, claims or suits in respect of, any aspect of the
Employee Benefit Plans, other than routine claims for benefits.

                    (c)     To the Knowledge of the Seller Entities, with
respect to each Seller Plan required to be listed on Schedule 3.20(a) which is
not an Employee Benefit Plan subject to ERISA and except as set forth on
Schedule 3.20(c):  (i) each Seller Plan has been operated in compliance with its
terms and with all applicable laws and the rules and regulations promulgated
thereunder; (ii) each Seller Plan which is intended to have tax-favored or
tax-exempt status has received all necessary certificates and approvals from the
relevant tax authority and nothing has occurred, whether by action or failure to
act, that could reasonably be expected to cause the loss of such approval; (iii)
all contributions required under the terms of such Seller Plans or under
applicable law have been made within the time required by law and the terms of
the Seller Plans; (iv) there have been no restricted or prohibited transactions
in relation to any Seller Plan with the Seller, any Affiliate of the Seller or
any person connected with the Seller or any of its affiliates, under Section
4975 of the Code or any other applicable law, for which a statutory,
administrative, or regulatory exemption is not available; and (v) there are no
inquiries, proceedings, claims or suits pending or threatened by any
Governmental Entity or authority or by any participant or beneficiary against
any of the Seller Plans, the assets of any of the trusts of or under such Seller
Plans or the Seller Plan sponsor or the Seller Plan administrator, or against
any fiduciary of any of such Seller Plans with respect to any aspect of the
Seller Plans, other than routine claims for benefits, nor are there any facts
which could form the basis for any such inquiries, proceedings, claims, or
suits.

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS


                    (d)     Neither Seller, any Acquired Subsidiary nor any
ERISA Affiliate has ever maintained, contributed or been obligated to contribute
to a “Multiemployer Plan” (as such term is defined by Section 4001(a)(3) of
ERISA) and none of the Acquired Subsidiaries has, or would, as a result of
ceasing to participate in one of the Seller Plans as a result of the
Acquisition, have, any special liability to contribute to or make payments in
respect of a Seller Plan in which it had ceased to participate.

                    (e)     Except as set forth on Schedule 3.20(e), there are
no unsatisfied liabilities to participants, the IRS, the United States
Department of Labor (“DOL”), the Pension Benefit Guaranty Corporation (“PBGC”)
or to any other Person or regulatory body which have been incurred as a result
of the termination of any Employee Benefit Plan ever maintained by Seller, an
Acquired Subsidiary or any ERISA Affiliate and neither Seller nor any ERISA
Affiliate sponsors, maintains, contributes to or is required to contribute to
any Employee Benefit Plan which is subject to the minimum funding requirements
of Part 3 of Subtitle B of Title I of ERISA or subject to Section 412 of the
Code.


                    (f)     To the Knowledge of the Seller Entities, except as
set forth on Schedule 3.20(f), in respect of Seller Plans, all reports and
information required to be filed with the DOL, IRS and PBGC, or any other
Governmental Entity or furnished to plan participants and their beneficiaries
with respect to each Seller Plan required to be listed on Schedule 3.20(a) have
been so filed and/or furnished and all annual reports (including Form 5500
series) of such Plans were certified without qualification by each Plan’s
accountants and no material change has occurred with respect to matters covered
by the most recent Form 5500 since the date thereof. 

                    (e)     Except as set forth on Schedule 3.20(g), the
consummation of the transactions contemplated herein will not, either alone or
in combination with another event, (i) entitle any Selected Employee or any
current or former employee, officer, director, consultant or agent of Seller or
any Acquired Subsidiary to severance pay, unemployment compensation or any other
payment, or (ii) accelerate the time of payment or vesting of, or increase the
amount of, compensation or benefits due to any such individual.  Further, no
payment made to any Selected Employee or any current or former employee,
officer, director, consultant, or agent of Seller or any Acquired Subsidiary as
a consequence of the transaction described herein will be nondeductible because
of the applicability of the “golden parachute” provisions of Sections 280G and
4999 of the Code.

                    (h)     To the Knowledge of the Seller Entities, except as
set forth on Schedule 3.20(h), there has been no violation of the “continuation
coverage requirement” of “group health plans” as set forth in section 4980B of
the Code and Part 6 of Subtitle B of Title I of ERISA (sometimes referred to as
“COBRA”) with respect to any Seller Plan to which such continuation coverage
requirements apply and there has been no violation of the health insurance
obligations (sometimes referred to as “HIPAA”) imposed by Section 9801 of the
Code and Part 7 of Subtitle B of Title I of ERISA with respect to any Seller
Plan which is a “group health plan” (as defined in Section 5000(b)(1) of the
Code and Section 706 of ERISA) to which such insurance obligations apply
(including the requirement that certificates of creditable coverage be provided
to certain employees and their dependents) which in any case would result in a
Material Adverse

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Effect.  To the Knowledge of the Seller Entities, neither Seller, any Acquired
Subsidiary nor any ERISA Affiliate has contributed to a nonconforming group
health plan (as defined in Section 5000(c) of the Code) and no ERISA Affiliate
of the Seller has incurred a tax under Section 5000(a) of the Code which is or
is reasonably expected to become a liability of an Acquired Subsidiary.

                    (i)     Except as set forth on Schedule 3.20(i), other than
such continuation of benefit coverage under group health plans as is required by
applicable law (as described above), the cost of which is fully paid by the
former employee or his or her dependent, none of the Seller or the Acquired
Subsidiaries maintains retiree life or retiree health plans providing for
continuing coverage for any employee or any beneficiary of an employee after the
employee’s termination of employment.

                    (j)     No trust under any Employee Plan has at any time had
any “unrelated business taxable income” as that term is defined in Section 512
of the Code, nor has any such trust been subject to tax thereon under Section
511 of the Code.

                    (k)     All material taxes, penalties, interest charges, and
other financial obligations to federal, state, and local governments and to
participants or beneficiaries under the Seller Plans have been satisfied in
full.

                    (l)     All amendments and actions required to bring the
Seller Plans into conformity with all of the applicable provisions of ERISA, the
Code and other applicable laws have been made or taken except those amendments
or actions (i) that are not required by law to be made or taken until a date
after the Closing Date or (ii) which if not taken would result in a Material
Adverse Effect.

                    (m)     There were no loans made before 2002 by any of the
Seller Plans to any shareholder-employees, as defined in Section 4975(f)(6)(C)
of the Code.

          Section 3.21   Taxes. 


                    (a)     Except as set forth on Schedule 3.21(a), each
Acquired Subsidiary has (i) properly completed and timely filed (or will timely
file) all material Tax Returns required to be filed by such Acquired Subsidiary
through the Closing Date (taking into account applicable extensions) and (ii)
paid or accrued (in accordance with GAAP in the applicable jurisdiction) all
Taxes shown to be due on such Tax Returns other than such Taxes as are being
contested in good faith by such Acquired Subsidiary.  As of the time of filing,
the foregoing Tax Returns, to the Knowledge of any Seller Entity, correctly
reflected the material facts regarding the income, business, assets, operations,
activities, status or other matters of the Acquired Subsidiary or any material
information required to be shown thereon.

                    (b)     Except as set forth on Schedule 3.21(b), there are
no ongoing or to the Knowledge of any Seller Entity, threatened pending or
expected, federal, state, local or foreign audits, investigations or
examinations of any Tax Return of any Acquired Subsidiary including any
jurisdiction where the Acquired Subsidiary does not file Tax Returns.

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS


                    (c)     There are no outstanding written requests,
agreements, consents or waivers to extend the statutory period of limitations
applicable to the assessment of any Taxes against any Acquired Subsidiary. 

                    (d)     No Acquired Subsidiary is a party to or bound by any
agreement providing for the indemnity, allocation or sharing of Taxes.

                    (e)     There are no liens for Taxes upon the Acquired
Assets, the Interests or assets of any Acquired Subsidiary which are not
provided for in the Financial Statements, except liens for Taxes not yet due and
payable and liens for Taxes that are being contested in good faith and that are
described on Schedule 3.21(e).

                    (f)     All material elections with respect to Taxes
affecting the Acquired Subsidiaries as of the date hereof are disclosed or
attached to the Tax Returns of the Acquired Subsidiaries.

                    (g)     There are no outstanding rulings of, or requests
for, rulings with any Taxing Authority addressed to the Acquired Subsidiaries
that are, or if issued, would be binding on the Acquired Subsidiaries.

                    (h)     None of the Acquired Assets is property which is
required to be treated as being owned by any other person pursuant to the
so-called “safe harbor lease” provisions of former Section 168(f)(8) of the
Code.  None of the Acquired Assets directly or indirectly secures any debt the
interest on which is tax exempt under Section 103(c) of the Code.  None of the
Acquired Assets is “tax-exempt use property” within the meaning of Section
168(h) of the Code.

                    (i)     Seller and each Acquired Subsidiary has withheld and
paid all Taxes required to have been withheld and paid in connection with any
amounts paid or owing to any employee, independent contractor, creditor,
stockholder, member, partner or other third party.

                    (j)     Prior to Closing, the Seller shall furnish the
Purchaser with an affidavit stating, under penalty of perjury, the transferor’s
United States taxpayer identification number and that the transferor is not a
foreign person, pursuant to Section 1445(b)(2) of the Code.


                    (k)     “Taxes” shall mean any and all taxes, fees, levies
or other assessments, including without limitation, federal, state, local, or
foreign income, corporate gross receipts, excise, real or personal property,
sales, withholding, social security, occupation, use, service, value added,
license, net worth, payroll, franchise, severance, stamp, transfer,
registration, premium, windfall, profits, environmental, customs duties, capital
stock, capital duty profits, unemployment, disability, alternative or add-on
minimum, estimated or any similar taxes imposed by any Taxing Authority together
with any interest, penalties or additions to tax and additional amounts imposed
with respect thereto (including any fee or assessment or other charge in the
nature of or in lieu of any tax), in each case, whether or not disputed,
including any transferee or secondary liability in respect of any tax (whether
imposed by law, contractual agreement or otherwise) and any liability in respect
of any tax as a result of being a member of

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS


any affiliated, consolidated, combined, unitary or similar group.  “Taxing
Authority” shall mean any Governmental Entity responsible for the imposition or
collection of any Taxes.  “Tax Return” shall mean any report, return, document,
declaration or other information or filing required to be supplied to any Taxing
Authority or jurisdiction (foreign or domestic) with respect to Taxes.

          Section 3.22   Environmental Compliance.  Except as set forth in
Schedule 3.22:

                    (a)     To the Knowledge of the Seller Entities, the Seller
and each Acquired Subsidiary is, and has been since December 31, 2001 in
compliance in all material respects with all applicable Environmental Laws (as
defined below), including, but not limited to, possessing and complying with all
Permits and other governmental authorizations required for its operations under
applicable Environmental Laws.

                    (b)     There is no pending or, to the Knowledge of any
Seller Entity, threatened Action, and, there is no investigation pending or, to
the Knowledge of any Seller Entity, threatened against or involving any Acquired
Asset, the Interests or any Acquired Subsidiary or its properties and assets
under or pursuant to any Environmental Law.  No Seller Entity has received
written notice from any Person, including but not limited to, any Governmental
Entity, alleging that it has been or is in violation in any material respect or
potentially in violation in any material respect of any applicable Environmental
Law or otherwise may be liable under any applicable Environmental Law, which
violation or liability is unresolved.

                    (c)     There have been no releases, spills or discharges of
Hazardous Substances (as defined below) on, above or underneath any of the Owned
Real Property or, to the Knowledge of any Seller Entity, any of the Leased Real
Property.

                    (d)     Neither the Seller nor any Seller Entity, nor, to
the Knowledge of any Seller Entity, any other Person, has caused or taken any
action that will result in, and neither the Seller nor any other Seller Entity
is subject to, any material liability or obligation relating to environmental
conditions arising from its ownership, operation or storage of any of the
Acquired Assets or any assets of any Acquired Subsidiary or to environmental
conditions at, above, on or under any of the Acquired Assets or any assets of
any Acquired Subsidiary.

                    (e)     For purposes of this Agreement:

 

          (i)          “Environmental Laws” means all federal, state, local and
foreign laws, regulations, rules and ordinances relating to pollution or
protection of human health (as it relates to environmental matters, such as
toxic tort or human exposure matters, but not as it relates to worker safety and
health matters, which are covered elsewhere in this Agreement), or the
environment, including without limitation, laws relating to releases or
threatened releases of Hazardous Substances into the environment (including
without limitation, ambient air, surface water, groundwater, land, surface and
subsurface strata).

 

 

 

          (ii)           “Hazardous Substances” means any chemicals, materials
or substances defined as or included in the definition of “hazardous
substances,” “hazardous

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

wastes,” “hazardous materials,” “hazardous constituents,” “restricted hazardous
materials,” “extremely hazardous substances,” “toxic substances,”
“contaminants,” “pollutants,” “toxic pollutants,” or words of similar meaning
and regulatory effect under any applicable Environmental Law including without
limitation, petroleum, petroleum products, polychlorinated biphenyls and
asbestos.

           Section 3.23   Substantial Payors and Suppliers.  Schedule 3.23 lists
the Material Payors of the Business at each of the Acquired Centers on the basis
of net revenues in accordance with the audited Financial Statement for services
provided for the most recent fiscal year.  Schedule 3.23 lists each supplier to
the Business at the Acquired Centers whose cost of goods or services provided to
the Business for the most recent fiscal year, individually or in the aggregate,
exceeds the lesser of $50,000 and 3% of the expenses of the Business (each such
supplier, a “Material Supplier”).  Except as disclosed in Schedule 3.23, as to
any Assumed Contract listed on Schedule 3.10, no such Material Payor or Material
Supplier has (a) notified any Seller Entity in writing that it has ceased or
materially reduced or intends to cease or materially reduce its purchases from,
or sales or provision of services to, or has materially modified or intends to
materially modify its relationship with, the Seller or any Acquired Subsidiary
or Acquired Center since December 31, 2001, except for normal fluctuations or
expirations in the ordinary course of business and late payments which in the
aggregate do not exceed 5% of the net revenues of the affected Acquired
Subsidiary or Acquired Center, or (b) to the Knowledge of the Seller Entities,
has threatened in writing to cease or materially reduce such purchases or sales
or provision of services or has any reason to terminate or modify such
relationship, except with respect to services or goods that can be procured from
alternate suppliers on substantially the same terms.  To the Knowledge of the
Seller or any Acquired Subsidiary or Acquired Center, no such customer or
supplier is threatened with bankruptcy or insolvency.

          Section 3.24   Audits.  Seller has provided to Purchaser, or will
provide to Purchaser on or prior to Closing, copies of all internal and third
party audits of Medicare or Medicaid procedures or practices of the Seller
Entities, to the extent in the possession of the Seller Entities, except to the
extent the provision of said audits will result in the forfeiture or waiver of
the attorney-client privilege held by the applicable Seller Entities or violate
applicable law with respect to the subject matter thereof.

          Section 3.25   No Outstanding Guarantees or Pledges.  Except as set
forth on Schedule 3.25 and for guarantees or pledges made for the benefit of
DVIFS and DVIBC, there are no guarantees, pledges or surety of, or undertaking
to perform, any obligation or liability of any Person in any form by Seller or
by any of the Acquired Subsidiaries.

          Section 3.26   Transactions with Related Persons.  Schedule 3.26 sets
forth in reasonable detail a listing of all intercompany transactions, except
for transactions in the ordinary course of business and that relate to the cash
management system between the Acquired Subsidiaries on the one hand, and Seller
or any other Seller Entity on the other.  Except as set forth on Schedule 3.26,
neither Seller nor any Selling Subsidiary nor any Related Person or any of them
owns, or since December 31, 2001, has owned, of record or as a beneficial owner,
an equity interest or any other financial or profit interest in any Person that
has (a) had business dealings or a material financial interest in any
transaction with any of the Acquired Subsidiaries, or (b) engaged in

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS


competition with any Acquired Subsidiary with respect to any line of the
products or services of the Acquired Subsidiaries (a “Competing Business”) in
any market served as at December 31, 2001 by the Acquired Subsidiaries, except
for ownership of less than one percent of the outstanding capital stock of any
Competing Business that is publicly traded on any recognized exchange or in the
over-the-counter market.  Except as set forth on Schedule 3.26, neither Seller
nor any Selling Subsidiary nor any Related Person of any of them is a party to
any contract with, or has any claim or right against, any of the Acquired
Subsidiaries.

          Section 3.27   Books and Records.  Since December 31, 2001, neither
the Seller nor any other Seller Entity has engaged in any transactions with
respect to the Business of the Acquired Centers, maintained any bank account for
the Business of the Acquired Centers or used any of the funds in the conduct of
the Business of the Acquired Centers except for transactions, bank accounts and
funds which have been and are reflected in the normally maintained books and
records of the Seller and in the Financial Statements.


          Section 3.28   Insurance.  The Acquired Assets, the Acquired Centers,
the Acquired Subsidiaries and all material assets and property of the Acquired
Centers and the Acquired Subsidiaries are covered by valid, outstanding and
enforceable policies of insurance listed on Schedule 3.28.  Except as disclosed
on Schedule 3.28, since December 31, 2001, no such insurance contract relating
to or covering the Acquired Assets, the Acquired Centers and/or the Acquired
Subsidiaries or any of the material assets and property of any of them has been
reduced in scope or has been terminated, suspended, non-renewed or otherwise has
failed to remain in continuous force and effect (the “Terminated Policy”),
unless (1) a substitute policy (the “Substitute Policy”) was placed into effect
simultaneous with the termination, suspension, non-renewal or failure to remain
in effect of the Terminated Policy with no gap or hiatus in coverage of any of
the assets or entities covered by the Terminated Policy and (2) the Substitute
Policy provided for substantially equivalent, or broader and/or higher-limit
coverage than the Terminated Policy of all the Acquired Assets, Acquired
Centers, and/or Acquired Subsidiaries and the assets thereof covered under the
Terminated Policy.

          Section 3.29   Tangible Personal Property.  Schedule 3.29 lists by
current location, all Tangible Personal Property and all Leased or Licensed
Assets used in the Business at the Acquired Centers, whether located in the
Acquired Centers, at the Headquarters or elsewhere, which property has a book
value of $5,000 or more or in the case of Leased or Licensed Assets, an annual
lease payment of more than $10,000.

          Section 3.30   Brokers.  No Person is entitled to any brokerage,
financial advisory, finder’s or similar fee or commission payable by any Seller
Entity in connection with the transactions contemplated by this Agreement based
upon arrangements made by or on behalf of a Seller Entity.

          Section 3.31   Disclosure.  No representation or warranty by the
Seller or the Selling Subsidiaries contained in this Agreement and no statement
contained in any documents or any other certificate or instrument furnished or
to be furnished pursuant to this Agreement or in connection with the
transactions contemplated in this Agreement contains or will contain any

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS


untrue statement of a material fact, or omits or will omit to state a material
fact, necessary in order to make any of the statements not misleading.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

                    The Purchaser represents and warrants to the Seller, which
representations and warranties shall be true, correct and complete on the date
hereof and on the Closing Date, as follows:

          Section 4.1   Organization.  The Purchaser is a corporation validly
existing and in good standing under the laws of its jurisdiction of
incorporation.  The Purchaser is duly qualified or licensed to do business as a
foreign entity and is in good standing in each jurisdiction in which the nature
of the business conducted by it makes such qualification or licensing necessary,
except where the failure to be so duly qualified, licensed and in good standing
have not had and would not be reasonably likely to have a material adverse
effect on its operations, business or results of operations.

          Section 4.2   Authority Relative to this Agreement.  The Purchaser (or
DVIFS and DVIBC, in the event of an assignment of this Agreement by Purchaser to
a third party) has the power and authority, corporate or otherwise, to (a) enter
into this Agreement and, together with DVIFS and DVIBC, all agreements
contemplated by this Agreement with respect to all amounts owing from any or all
of the Seller Parties to DVIFS and DVIBC as of the date of this Agreement, as
set forth and agreed to by the parties to the Cash Collateral Stipulation, and
(b) to carry out its obligations hereunder.  The execution, delivery, and
performance of this Agreement by the Purchaser and the consummation by the
Purchaser of the transactions contemplated hereby have been duly authorized by
all requisite corporate actions.  This Agreement has been duly and validly
executed and delivered by the Purchaser and (assuming this Agreement constitutes
a valid and binding obligation of the Seller and the Selling Subsidiaries)
constitutes a valid and binding agreement of the Purchaser, enforceable against
the Purchaser in accordance with its terms. 

          Section 4.3   Consents and Approvals.  Except for consents, approvals
or authorizations which may be required under the HSR Act, no consent, approval
or authorization of, or declaration, filing or registration with, any
Governmental Entity is required to be made or obtained by the Purchaser in
connection with the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby.

          Section 4.4   No Violations.  Neither the execution, delivery or
performance of this Agreement by the Purchaser, nor the consummation by the
Purchaser of the transactions contemplated hereby, nor compliance by the
Purchaser with any of the provisions hereof, will conflict with or result in any
breach of any provisions of the articles or certificate of incorporation, as the
case may be, or bylaws of the Purchaser.

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS


          Section 4.5   Brokers.  No Person is entitled to any brokerage,
financial advisory, finder’s or similar fee or commission payable by the
Purchaser in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Purchaser.

          Section 4.6   Financial Resources.  The Purchaser has sufficient
financial resources to enable it to pay to the Seller at the Closing the
Adjusted Purchase Price and to deliver the Escrow Amount to the Escrow Agent.

ARTICLE V

COVENANTS

          Section 5.1   Bankruptcy Actions.

                    (a)     Within two (2) Business Days following the execution
of this Agreement, the Seller Debtor Entities shall file Petitions for relief
with the Bankruptcy Court commencing the Bankruptcy Cases.  Concurrent with or
immediately following the Bankruptcy Filing the Seller Debtor Entities shall
file with the Bankruptcy Court (i) a motion and supporting papers (including a
proposed form of an order) in form and substance satisfactory to the Purchaser
seeking the entry of an order by the Bankruptcy Court in the form of Exhibit C
hereto (the “Bid Procedures Order”) approving of the terms of Sections 5.1, 5.2
and 5.3 of this Agreement, including without limitation, the procedures relating
to alternative offers and the payment of the Breakup Fee and Cost Reimbursement
(the “Bid Procedures Approval Motion”), and (ii) the Sale Approval Motion for
entry of an order approving this Agreement and supporting papers and
transactions in connection herewith (including a proposed form of order), in
form and substance satisfactory to the Purchaser, in the form of Exhibit D
hereto, and the Seller Debtor Entities’ performance hereunder, the sale of the
Acquired Assets, free and clear of all liens, claims (as defined by Section
101(5) of the Bankruptcy Code) and interests (the “Sale Approval Order”).  The
Seller Debtor Entities shall use commercially reasonable efforts to have the
Bankruptcy Court schedule expedited hearings and enter the Bid Procedures Order
as soon as practicable following the filing of the motion therefor.  To the
extent the Seller Debtor Entities determine the filing of the Bid Procedures
Approval Motion and Sale Approval Motion can be filed as one consolidated motion
pursuant to local practice and the rules of bankruptcy procedure adopted by the
Bankruptcy Court, the Seller Debtor Entities may file the Bid Procedures
Approval Motion and the Sale Approval Motion as one consolidated motion.

                    (b)     Purchaser (and, if Purchaser assigns its rights
hereunder to a third party, DVIFS and DVIBC) shall use all commercially
reasonable efforts to support entry of the Sale Approval Order and approval of
the transactions provided for and contemplated by this Agreement.

                    (c)     On the Bankruptcy Filing Date, the Seller Debtor
Entities shall file a motion with the Bankruptcy Court for authorization to use
cash collateral on terms acceptable to DVIFS and DVIBC (the “Cash Collateral
Motion”).  In the event the Seller Debtor Entities require debtor-in-possession
financing in order to operate the Business pending until the Closing

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Date, such financing shall be subject to the prior approval of DVIFS and DVIBC,
such approval not to be unreasonably withheld.  In connection with such use of
Cash Collateral and/or debtor-in-possession financing, the Seller Debtor
Entities acknowledge that all revenues, cash, receipts and proceeds from the
sale of their assets and operations of their business constitute cash collateral
of DVIFS and DVIBC (the “Cash Collateral”), and the Seller Debtor Entities shall
use such Cash Collateral (and advances under any debtor-in-possession financing)
only to the extent provided by the Budget and Cash Collateral Stipulation. 
DVIFS and DVIBC shall consent to the use of Cash Collateral in accordance with
the Budget and Cash Collateral Stipulation until (i) the earlier of (A) five
Business Days after the Bankruptcy Filing Date and (B) the date of an interim
hearing on the Cash Collateral Motion or (ii) such other date as is agreed to by
DVIFS and DVIBC and the Seller Debtor Entities.  Seller Debtor Entities shall
use commercially reasonable efforts to schedule interim and final hearings on
approval of the Cash Collateral Stipulation by entry of orders in the Bankruptcy
Cases (collectively, the “Cash Collateral Orders”).

                    (d)     The Seller Debtor Entities shall use commercially
reasonable efforts to consummate the Acquisition in accordance with this
Agreement, including but not limited to, taking all actions required under the
Bankruptcy Code and Federal Rules of Bankruptcy Procedure (the “Bankruptcy
Rules”) in connection with obtaining approval of the sale of the Acquired Assets
under this Agreement.  In that regard, to the extent commercially reasonable,
the Seller Debtor Entities shall promptly respond to objections to entry of the
Bid Procedures Order and Sale Approval Order, conduct discovery proceedings,
schedule and attend hearings and oppose any actions taken by the parties
objecting to, appealing, or seeking a stay of the consummation of the sale of
the Acquired Assets provided by this Agreement.  Any plan of reorganization
proposed by the Seller Debtor Entities shall incorporate the transactions
contemplated by this Agreement and the entry of all orders provided for in this
Agreement, including without limitation, the Bid Procedures Order, the Sale
Approval Order, and Cash Collateral Orders.

                    (e)     The Seller Debtor Entities shall provide notice to
Purchaser of the motion or motions requesting approval and entry of the Bid
Procedures Order and the Sale Approval Motion in form and substance reasonably
acceptable to Purchaser and in such manner as required by applicable Laws.  The
Seller Debtor Entities shall also promptly provide the Purchaser with drafts of
all documents, motions, orders, filings or pleadings that the Seller Debtor
Entities propose to file with the Bankruptcy Court which relate to (i) this
Agreement or the transactions contemplated hereunder, (ii) entry of the Cash
Collateral Orders, (iii) entry of the Bid Procedures Order and Sale Approval
Order, and (iv) the Purchaser or any other potential purchaser of the Acquired
Assets, and will provide the Purchaser with a reasonable opportunity to review
such documents in advance of their service and filing to the extent reasonably
practicable under the circumstances.  The Seller Debtor Entities shall consult
and cooperate with the Purchaser, and consider in good faith the views of the
Purchaser with respect to all such filings.  Notwithstanding any provision to
the contrary herein, the Seller Debtor Entities shall not seek or agree to
amend, vacate or modify any provision of the Bid Procedures Order or the Sale
Approval Order without the prior written consent of the Purchaser, except to the
extent that the Seller Debtor Entities determine cause exists under Rule
60(b)(3) of the Federal Rules of Civil Procedure.

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS


                    (f)     The Seller Debtor Entities shall provide in the Bid
Procedures Approval Motion and the Sale Approval Motion that all responses or
objections shall be served on, among others, counsel to the Purchaser. 
Purchaser may file a notice of appearance in the Bankruptcy Cases and the Seller
Debtor Entities acknowledge and agree that Purchaser shall have standing to
appear in connection with all proceedings regarding the sale of the Seller
Debtor Entities’ assets in the Bankruptcy Cases.  The Seller Debtor Entities
shall use commercially reasonable efforts to take all actions, including without
limitation, the defense of motions and actions filed by third parties required
in the Bankruptcy Cases reasonably required to retain possession and ownership
of the Acquired Assets, and continue operation of the Business of the Acquired
Centers pending Closing.

                    (g)     Notice of the Sale Hearing, the Sale Approval
Motion, and request for entry of the Sale Approval Order and the objection
deadline shall be served by the Seller Debtor Entities in accordance with
Bankruptcy Rules 2002, 6004, 6006 and 9014 and any applicable local rules of the
Bankruptcy Court on all Persons required to receive notice under such rules,
including, but not limited to, all Persons which have asserted liens,
encumbrances or other interests in the Acquired Assets, all non-debtor parties
to the Assumed Contracts, parties to partnership agreements for Long Beach
Medical Imaging Center, a California limited partnership, Park South Imaging
Center, Ltd. and Chalmette Imaging Associates, a partnership in commendam,
counsel to the official committee of unsecured creditors appointed in the
Bankruptcy Cases (if appropriate), the Office of the United States Trustee, all
indenture trustees for debt issued by the Seller, and each of the Seller Debtor
Entities’ creditors (the “Required Creditor Notices”).

                    (h)     In addition, if required by Purchaser, notice of the
Sale Approval Motion for the Sale Approval Order, the Sale Hearing thereon and
the objection deadline shall be given by the Seller Debtor Entities by
publication of a notice (the “Publication Notice”) in the New York Times and the
Wall Street Journal National Edition.  Such notice shall be published at the
Purchaser’s expense (and shall not be treated as a “Non-Reimbursed Expense”),
and such publication notice shall be in form and substance satisfactory to the
Purchaser.

          Section 5.2   Bidding Procedures.

                    (a)     The Seller acknowledges that this Agreement is the
culmination of an extensive process undertaken by the Seller to identify and
negotiate a transaction with a bidder who was prepared to pay the highest and
best purchase price for the Acquired Assets while assuming or otherwise
satisfying certain liabilities in order to maximize value for the Seller Debtor
Entities’ creditors and stockholders.  Attached to this Agreement as Exhibit E,
and incorporated by reference as if fully set forth herein, are the bidding
procedures (the “Bidding Procedures”) to be employed with respect to this
Agreement concerning the sale of the Acquired Assets to the Purchaser.  The sale
is subject to competitive bidding as set forth herein and approval by the
Bankruptcy Court at the Sale Hearing under Sections 105, 363, 365 and 1146(c) of
the Bankruptcy Code.  The overbid provisions and related bid protections are
designed to compensate the Purchaser for its efforts and agreements to date and
to facilitate a full and fair process designed to maximize the value of the
Acquired Assets for the benefit of the Seller

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Debtor Entities’ creditors and stockholders, and, as such, the Bidding
Procedures are an integral part of this Agreement.

                    (b)     Breakup Fee and Cost Reimbursement.

 

          (i)     In the event that Purchaser is not in a material breach of
this Agreement, which breach Purchaser would be unable to cure after receipt of
notice within the time period provided by Section 7.4 herein, and would preclude
Purchaser’s ability to close the Acquisition under this Agreement and (i) the
Seller (A) sells, transfers, leases, or otherwise disposes directly or
indirectly, including through an asset sale, stock sale, merger, or other
similar transaction, all or substantially all or a material portion of the
Acquired Assets in a transaction or series of transactions with a party or
parties other than the Purchaser or (B) retains the Acquired Assets or
substantial portion thereof under a plan of reorganization (such events under
subsections (i)(A) and (B) being a “Competing Transaction”), (ii) the Seller
terminates this Agreement pursuant to Section 7.2 and agrees to a Competing
Transaction on or prior to February 1, 2003, and such Competing Transaction
closes (or in the case of a plan of reorganization, the plan is confirmed and
the effective date occurs), or (iii) the Closing does not occur as a result of
the Seller Debtor Entities’ willfully breaching their obligations under Article
V of this Agreement in order to avoid the consummation of the Acquisition on the
terms and conditions set forth herein (a “Seller Willful Breach”), the Seller
shall pay to the Purchaser a fee of an amount equal to the sum of (x) the amount
of the Cost Reimbursement plus (y) the “Breakup Fee” at the time of the Closing
of a Competing Transaction regardless of the date of the Closing of such
Competing Transaction; provided, however, if a Competing Transaction does not
occur after a Seller Willful Breach provided by clause (iii) of this subsection
(b)(i), Seller shall pay to Purchaser only the Cost Reimbursement.  The Cost
Reimbursement and the Breakup Fee represent the Purchaser’s fee for its work in
establishing a bid standard or minimum for other bidders, placing estate
property in a sales configuration made attractive to other bidders to the
Auction and for serving, by its name and its expressed interest, as a catalyst
for other bidders.  The Breakup Fee and the Cost Reimbursement payable to the
Purchaser in connection with a Competing Transaction pursuant to this Section
5.2(e) shall be paid to the Purchaser at the closing (which shall be deemed to
include confirmation of a plan of reorganization) of such Competing
Transaction.  In the event a Competing Transaction does not occur, the Cost
Reimbursement shall be paid as allowed administrative priority expenses of the
Seller in the Bankruptcy Cases under Section 503(b)(1) of the Bankruptcy Code.

 

 

 

          (ii)     The Breakup Fee shall equal $420,000 and the “Cost
Reimbursement” shall consist of the Purchaser’s actual and reasonable expenses
and costs (including reasonable attorney’s fees) incurred in connection with the
transactions contemplated by this Agreement; provided, however that in no event
shall the amount of the Cost Reimbursement exceed $500,000.

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS


          Section 5.3   Compliance With Bidding Procedures Process; No
Solicitation of Transactions; Maintenance of Confidentiality.

                    (a)     The Seller Debtor Entities shall solicit offers for,
or respond to, any offer, proposal, request for information, or inquiry from any
Person other than Purchaser regarding the sale of the Acquired Assets only to
the extent of and as provided by the Bidding Procedures and Bid Procedures Order
from the date hereof until the Closing Date.

                    (b)     The Seller Debtor Entities shall provide or make
available to the Purchaser any non-public material information with respect to
the Seller Entities that it provides to any third party in accordance with the
Bidding Procedures.

                    (c)     The Seller Debtor Entities shall not provide any
non-public information with respect to the Seller Debtor Entities to any third
party that expresses an unsolicited bona fide interest in making a potential
Qualified Bid (as such term is defined in the Bidding Procedures) unless: (i)
such non-public information is provided pursuant to a customary confidentiality
agreement and (ii) such non-public information has been delivered or previously
made available to the Purchaser.  The Seller Debtor Entities shall not release
any Person from, or waive any provisions of, any confidentiality agreement
entered into in accordance with the Bidding Procedures.

                    (d)     The Seller Debtor Entities shall use their
reasonable best efforts to maintain the confidentiality of non-public
information in the Seller Disclosure Schedules.  In that regard the Seller
Disclosure Schedules shall be filed under seal.  In the event any Person seeks
to obtain the Seller Disclosure Schedules without complying with the Bidding
Procedures, the Seller Debtor Entities shall use their reasonable best efforts
to seek and obtain a protective order with respect thereto, except as required
by law.


          Section 5.4   Conduct of Business by the Seller Pending the Closing.
Except  (i) as expressly contemplated by this Agreement, (ii) as disclosed in
Schedule 5.4, (iii) with the prior written consent of the Purchaser, (iv) as
required by, or arising out of, relating to, or resulting from, the Bankruptcy
Filing or approved by the Bankruptcy Court or (v) to the extent necessary to
obtain debtor-in-possession financing, after the date hereof and through the
Closing Date:

                    (a)     The Seller shall, and shall cause USD Payment Corp.
and all other Seller Entities to: (i) conduct the Business only in the ordinary
course of business and in a manner consistent with past practice, including
continuing to pay all obligations in the ordinary course of the Business,
adequately funding the Business and performing in all material respects all of
its obligations under all agreements and instruments relating to or affecting
the Acquired Assets or the Business at the Acquired Centers and the Acquired
Subsidiaries; and (ii) use good faith efforts to maintain good relations with
the customers of and vendors to the Business at the Acquired Centers and the
Acquired Subsidiaries, and with the employees of the Business at the Acquired
Centers and the Acquired Subsidiaries; and

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS


                    (b)     The Seller shall not, and shall cause all other
Seller Entities not to, take any of the following actions with respect to the
Acquired Subsidiaries, the Business at the Acquired Centers and the Acquired
Assets: 

 

          (i)          amendment, supplement, termination or cancellation of the
articles of incorporation or bylaws or similar organizational documents of the
Seller, a Selling Subsidiary, an Acquired Subsidiary or any of the Contracts;

 

 

 

          (ii)         the issuance or sale of any additional shares of, or
securities convertible into or exchangeable for, or options, warrants, calls,
commitments or rights of any kind to acquire the shares of, the capital stock or
equity or membership interests of any Acquired Subsidiary;

 

 

 

          (iii)        the pledge, mortgage, acquisition, sale, lease or
disposition of any Acquired Asset or any asset of an Acquired Subsidiary, except
in the ordinary course of business and in a manner consistent with past
practice, if not material, individually or in the aggregate;

 

 

 

          (iv)         (A) the incurrence or assumption of any liabilities or
obligations by an Acquired Subsidiary, except for borrowings under existing
lines of credit in the ordinary course of business, in a manner consistent with
past practice, if not material to the Acquired Subsidiary; (B) the assumption,
guarantee, endorsement or otherwise becoming liable or responsible (whether
directly, contingently or otherwise) by an Acquired Subsidiary for the
obligations of any other Person; (C) the payment or other discharge of any
intercompany obligations or liabilities by any of the Acquired Subsidiaries to
any of the other Seller Entities, except payments to Seller where such
obligations are reflected in the Budget; (D) the payment or other discharge of
any intercompany obligations or liabilities by Seller to any of the Acquired
Subsidiaries or any of the other Seller Entities; or (E) the making by an
Acquired Subsidiary of any loans, advances or capital contributions to, or
investments in, any other Person;

 

 

 

          (v)         the entering into new contracts or agreements that are not
terminable upon the Closing between an Acquired Subsidiary and any Person,
except in the ordinary course of business and in a manner consistent with past
practice, if not material, individually or in the aggregate;

 

 

 

          (vi)         the mortgage or pledge of any Acquired Assets or by an
Acquired Subsidiary of any of its assets, tangible or intangible, except in the
ordinary course of business and in a manner consistent with past practice, if
not material, individually or in the aggregate;

 

 

 

          (vii)         the acquisition or disposition by an Acquired Subsidiary
(by merger, consolidation or acquisition of stock or assets) of any corporation,
partnership or other business organization or division thereof or any equity
interest therein, except in the ordinary course of business and in a manner
consistent with past practice, if not material, individually or in the
aggregate;

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

 

 

          (viii)         any increases in or additions to the compensation
payable to or in respect of any of the Selected Employees or any employee of any
of the Acquired Subsidiaries, including pursuant to a Seller Plan, and any
awards or grants under equity compensation plans, other than such increases,
additions, awards or grants reflected in the Budget;

 

 

 

          (ix)         a failure to maintain books, records and accounts of the
Seller, the Acquired Subsidiaries and the Business in the ordinary course;

 

 

 

          (x)         a change of any of the financial or tax accounting methods
or procedures used by the Seller or an Acquired Subsidiary, except as required
by applicable law or GAAP as to which Seller’s independent public accountants
have not objected in writing;

 

 

 

          (xi)         failure to maintain working capital in conformity with
normalized historical practices, except as included in the Budget or as
otherwise approved in writing by the Purchaser;

 

 

 

          (xii)         bringing, settling, compromising or waiving any Action
or legal right affecting the validity or value of any Acquired Asset or any
asset of an Acquired Subsidiary;

 

 

 

          (xiii)         payment of any dividends or distributions by any
Acquired Subsidiary or other return of capital by any Acquired Subsidiary to its
stockholders, partners or members, as the case may be, except for any
distribution to Seller for the payment of ordinary and necessary expenses as
reflected in the Budget;

 

 

 

          (xiv)         sale, disposition, transfer or conveyance of any of the
Acquired Assets or any assets of an Acquired Subsidiary, except in the ordinary
course of business and in a manner consistent with past practice, if not
material, individually or in the aggregate;

 

 

 

          (xv)         the material change, modification or alteration of the
operations of the Business or any of the Acquired Subsidiaries, including
without limitation, any closure, material interruption, suspension or material
reduction in scope of the operations, business or activities of the Business or
any of the Acquired Subsidiaries;

 

 

 

          (xvi)         the taking of any action that would have been required
to be disclosed on the Seller Disclosure Schedule or that would cause any
representation or warranty of the Seller or any of the Selling Subsidiaries in
this Agreement to be untrue in any material respect as of the Closing Date; or

 

 

 

          (xvii)         the authorization or entering into an agreement to do
any of the foregoing.

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS


                    (c)     Conditioned upon and subject to entry of the Cash
Collateral Orders, the Purchaser shall satisfy or make sufficient cash available
to the Seller at Closing to permit the Seller Entities to satisfy ordinary
course obligations related to the operation of the Business set forth in the
Budget accruing before the Closing Date; provided, however, that such
obligations shall not include Chapter 11 Expenses related to the administration
of the Bankruptcy Cases and other expenses unrelated to the operation of the
Business (such expenses are referred to as the “Non-Reimbursed Expenses”).  To
the extent that the Non-Reimbursed Expenses are included in the Budget as
approved by the Purchaser and paid by Seller from Purchaser’s Cash Collateral,
such amounts shall be allowed as a super-priority expense of administration in
favor of the Purchaser, and either (i) deducted in their entirety from the
Purchase Price at the time of Closing or paid to Purchaser from the purchase
price paid to Seller in a Competing Transaction at the time of closing of such
Competing Transaction; or (ii) paid in full in the event that the Closing does
not occur or a closing of a Competing Transaction does not occur, to the
Purchaser as a super-priority expense of administration in the Bankruptcy Cases
under a plan of reorganization or otherwise.  To the extent any Non-Reimbursed
Expenses are not paid in full or deducted as contemplated above, the Purchaser
shall have a claim against the Escrow Account for any unpaid super-priority
expenses of administration.        

          Section 5.5   Access and Information.  After the date hereof and
through the Closing Date:

                    (a)     The Seller shall afford to the Purchaser and to the
Purchaser’s financial advisors, legal counsel, accountants, consultants,
financing sources and other authorized representatives reasonable access during
normal business hours to the books, records, properties and personnel of the
Seller, the Selling Subsidiaries, the Business, the Acquired Centers, the
Acquired Subsidiaries and the Other Subsidiaries and, during such period, shall
furnish reasonably promptly to the Purchaser such information as the Purchaser
reasonably may request.

                    (b)     The Seller shall deliver monthly financial
statements of the Business and each Acquired Subsidiary prepared on the same
basis as the Financial Statements (including balance sheets and income
statements) to the Purchaser, on or before the 30th calendar day of the
following month.

          Section 5.6   Approvals and Consents; Notification; Material Adverse
Change.

                    Subject to any orders entered or approvals or authorizations
granted by the Bankruptcy Court and the Bankruptcy Code:

                    (a)     As soon as practicable after the date of this
Agreement, but in no event later than seven (7) calendar days after the date
hereof, the Seller and the Purchaser shall file or shall cause to be filed all
requisite documents and notifications, if any, in connection with the
transactions contemplated by this Agreement required to be filed pursuant to the
HSR Act, if any.  The Seller and the Purchaser shall take all other actions
necessary to file as soon as practicable all notifications, filings and other
documents required to obtain all approvals, consents or waivers from
Governmental Entities, and to respond as promptly as practicable to any
inquiries received from the Federal Trade Commission, the Antitrust Division of
the

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Department of Justice and any other Governmental Entity for additional
information or documentation and to respond as promptly as practicable to all
inquiries and requests received from any Governmental Entity in connection
therewith.  Subject to such confidentiality restrictions as may be reasonably
requested, the Seller and the Purchaser will coordinate and cooperate with one
another in preparing such notifications and in responding to such requests and
each will render reasonable assistance as the other may request in connection
with the foregoing.  All filing fees and all penalties for failure to file
required notifications or for failure to file required notifications in a timely
manner shall be paid one-half by the Seller and one-half by Purchaser.

                    (b)     Subject to the terms and conditions of this
Agreement, each of the parties hereto agrees to take, or cause to be taken, all
commercially reasonable actions and to do, or cause to be done, all things
commercially reasonably necessary and appropriate to consummate and make
effective the transactions contemplated by this Agreement.  Notwithstanding the
preceding sentence or any provision to the contrary contained in this Agreement,
neither the Purchaser nor any of its Affiliates shall be required to divest
themselves of any assets or businesses or agree to limit the ownership or
operation of the Purchaser or any of its Affiliates of any assets or businesses,
including without limitation, the assets and businesses to be acquired under
this Agreement.

                    (c)     Each of the Seller and the Purchaser shall give
prompt notice to the other of the occurrence or failure to occur of an event
that would, or with the lapse of time would, cause any condition to the
consummation of the transactions contemplated hereby to be or become incapable
of satisfaction.

                    (d)     The Seller shall notify the Purchaser promptly if
any Material Payor cancels or materially modifies, terminates its contract,
agreement or arrangement or gives the Seller or any Seller Entity notice of its
assertion or intention to do any of the foregoing.

                    (e)     Between the date hereof and the Closing,

 

          (i)         Seller shall not terminate any Material Acquired
Center/Subsidiary Contract without first obtaining the written consent of the
Purchaser, such consent not to be unreasonably withheld;

 

 

 

          (ii)        Seller shall not allow any Acquired Center or Acquired
Subsidiary to enter into, become a party to, guarantee, renew or otherwise
legally commit to undertake the obligations under any contract that requires the
annual payment of Ten Thousand Dollars ($10,000) or more without first obtaining
the written consent of the Purchaser, such consent not to be unreasonably
withheld;

 

 

 

          (iii)       Seller shall notify Purchaser in writing, by facsimile
transmission  or by E-mail within five (5) Business Days of the occurrence of
any of the following occurrences, acts or omissions with respect to any Material
Acquired Center/Subsidiary Contract:  (A) any payment default by any Seller
Entity; (B) any material breach of any Material Acquired Center/Subsidiary
Contract of which any Seller Entity has actual or

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

 

 

constructive notice; or (C) any written notice by any  party  to any Material
Acquired Center/Subsidiary Contract of material breach, or threatened or actual
termination (including without limitation, by service of process) given or
received by any Seller Entity with respect to such Material Acquired
Center/Subsidiary Contract; (such notices shall be sent to addresses for mail,
facsimile and/or E-mail designated by Purchaser); and

 

 

 

          (vi)         Seller shall notify Purchaser in writing, by facsimile
transmission  or by E-mail within five (5) Business Days in advance of the
required date for any Seller Entity to give notice of extension, renewal, or
termination of any Material Acquired Center/Subsidiary Contract.

                    (f)      Seller shall give prompt notice to the Purchaser of
the occurrence of any event or condition constituting or reasonably likely to
constitute a Material Adverse Change under Section 3.14.

          Section 5.7   Employee Matters. 

                    (a)     Purchaser does not intend nor shall it be obligated
to tender offers of employment to any employees of Seller or the Selling
Subsidiaries (employees of the Acquired Subsidiaries will remain such). 
Notwithstanding the foregoing, Purchaser may, in its sole and absolute
discretion, prior to the Closing Date make an offer of employment effective as
of the Closing Date to each employee of the Seller and the Selling Subsidiaries
who, in Purchaser’s judgment, is necessary for the operation of the Business at
the Acquired Centers (the “Selected Employees”) on terms and conditions that,
with respect to salary and bonus, are substantially similar to those currently
offered by the Seller and the Selling Subsidiaries and with respect to other
matters, are, subject to any overriding legal and regulatory requirements,
substantially similar, in the aggregate, subject to the Purchaser’s standard
policies, including but not limited to, eligibility requirements, to those
currently offered by the Seller and the Selling Subsidiaries; provided, however,
that the Purchaser shall not be required to assume or substitute or have any
obligation with respect to any stock options, stock awards, stock appreciation
rights or similar compensatory grants provided by Seller or any of the other
Seller Entities.

                    (b)     The Purchaser shall indemnify and hold the Seller,
the Selling Subsidiaries and their subsidiaries and Affiliates harmless from and
against any and all claims, losses, damages, expenses, obligation and
liabilities (including costs of collection, reasonable attorneys’ fees and other
costs of defense) which the Seller Entities or their Affiliates may incur in
connection with any suit or claim or violation brought against the Seller
Entities or their Affiliates under the WARN Act or any similar national,
multi-national, state or local law that relates to actions taken by the
Purchaser on or after the Closing Date with regard to any site of employment or
one or more facilities or operating units within any site of employment of the
business of the Purchaser.  The Seller shall indemnify and hold harmless the
Purchaser, the Acquired Subsidiaries and their respective subsidiaries and
Affiliates against any such claims losses, damages, expenses, obligations, and
liabilities referred to in the previous sentence that relates to actions taken
by the Seller Entities prior to the Closing Date.

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS


                    (c)     The provisions of this Section 5.7 are not intended
for the benefit of any third parties and, if breached by the Purchaser, may only
be enforced by the Seller or a Selling Subsidiary against the Purchaser in a
court of competent jurisdiction.

          Section 5.8   Disclosure and Status of Material Contracts of Acquired
Centers and Acquired Subsidiaries.


                    (a)     Not later than thirty (30) days after the date of
this Agreement, Seller shall provide to Purchaser a completed Schedule 5.8
relating to disclosure and status of the material Contracts of Acquired Centers
and Acquired Subsidiaries.  Such schedule shall disclose the following with
respect to each Contract to which any Acquired Center or Acquired Subsidiary was
a party that as of March 31, 2002 requires an annual payment obligation of
Twenty-Five Thousand Dollars ($25,000) or more (such Contracts collectively
referred to as the “Material Acquired Center/Subsidiary Contracts”):  (i) the
parties to any such Contract; (ii) a brief description of the subject matter of
the Contract; (iii) any then-current payment default with respect to any such
Contract; (iv) any material breach of any such Contract of which any Seller
Entity has actual or constructive knowledge; (v) any termination in effect as of
the date of such Schedule 5.8 with respect to any such Contract; and (vi) any
Contract as to which Seller has either given or received a formal written notice
of termination on or before August 31, 2002.

                    (b)     Not more than five (5) days prior to the Sale
Hearing Date and again at the Closing, Seller shall deliver to Purchaser an
updated Schedule 5.8, which shall contain the information with respect to each
Material Acquired Center/Subsidiary Contract specified in Section 5.8(a) current
to the date of the required delivery date.

          Section 5.9   Books and Records.  The Purchaser shall allow the Seller
and any of its directors, officers, employees, counsel, representatives,
accountants and auditors access to the Selected Employees, employees of the
Acquired Subsidiaries and other employees of the Purchaser or its subsidiaries
engaged in the operation of the Business at the Acquired Centers and all
business records and files of the Seller Entities and the Acquired Centers that
are transferred to Purchaser in connection herewith, which are reasonably
required by the Seller for purposes related to the Bankruptcy Cases, tax matters
and other reasonable business purposes, during regular business hours and upon
reasonable notice, and the Seller shall have the right to make copies of any
such records and files at its own cost and expense.

          Section 5.10   Releases, Covenants Not to Sue, and Discharges. 

                    (a)     Release of DVI Parties.  At the Closing, the Seller
Debtor Entities shall cause the Seller Entities, including but not limited to,
the Other Subsidiaries, and the bankruptcy estates of any of the Seller Debtor
Entities, together with all of the then-current directors and officers of the
Seller Entities or any officer or director serving in any such capacity with any
of the Seller Entities at any time since January 1, 2000 (collectively, the
Seller Entities and their individual directors and officers are referred to
collectively as “Seller Parties”) to fully, unconditionally and irrevocably
release and forever discharge Purchaser (including DVIFS if this Agreement is
assigned by DVIFS to a third party), DVI, DVIBC, and all of DVI’s Affiliates
(collectively, the “DVI Entities”) together with all of the directors, officers,
employees, agents

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS


and/or representatives of the DVI Entities, and all of the successors and
assigns of the DVI Entities, whether past or present, and in all capacities
(including without limitation, any capacity with respect to the Seller Debtor
Entities, Acquired Subsidiaries, Other Subsidiaries, or any of them)
(collectively, the DVI Entities and their individual directors, employees,
agents, representatives, and officers are referred to as the “DVI Parties”) from
and against all claims or liabilities of any kind whatsoever arising from or
based upon acts, events, transactions, or occurrences which occurred prior to
the date of the Closing, of any kind or nature, contingent or liquidated,
whether based in tort or contract, known or unknown, in law or equity, including
but not limited to, claims arising under the Bankruptcy Code, which the Seller
Parties or any of them might have, possess, or be able to assert against the DVI
Parties or any of them, other than claims as liabilities arising from the breach
of this Agreement, and to execute and deliver to Purchaser and the DVI Parties
one or more release agreements evidencing the same (the “DVI Releases”). 
Notwithstanding anything to the contrary set forth in this Agreement, failure of
one or more current or former officers or directors of the Seller Entities to
execute or deliver a DVI Release shall not result in the failure of a condition
to the Closing and shall not give Purchaser or Seller the right to terminate
this Agreement.

                    (b)     Release of Officers and Directors of Seller
Parties.  At the Closing, the Purchaser shall cause the DVI Parties to fully,
unconditionally and irrevocably release and forever discharge the directors and
officers of the Seller Parties, whether then-current or serving in any such
capacity at any time since January 1, 2000, who execute and deliver DVI Releases
to the DVI Parties from and against all claims or liabilities of any kind
whatsoever which the DVI Parties or any of them might have, possess, or be able
to assert against such directors or officers or any of them from among the
Seller Parties, and to execute and deliver to Seller one or more release
agreements evidencing the same (the “Seller Releases”).  The Seller Releases 
shall be in the same form as the DVI Releases.

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

                    (c)     Release of Liabilities of Acquired Subsidiaries to
Seller and Other Subsidiaries.  At the Closing, the Seller shall, and shall
cause the other Seller Debtor Entities and Other Subsidiaries (other than the
Acquired Subsidiaries), to fully, unconditionally and irrevocably release and
forever discharge the Acquired Subsidiaries from and against all claims,
obligations and/or liabilities of any kind whatsoever held by or in favor of
Seller or any of the other Seller Entities (other than the Acquired
Subsidiaries) and/or any of them, and to execute and deliver to Purchaser one or
more release agreements evidencing the same (the “Acquired Subsidiaries
Releases”).  Aside from the foregoing claims, obligations and liabilities,
neither Seller nor any Selling Subsidiary nor any Other Subsidiary shall be
obligated to discharge any other claims, obligations or liabilities of any
Acquired Subsidiary.

                    (d)     Release of Liabilities of Seller and Other
Subsidiaries to Acquired Subsidiaries.  At the Closing, the Purchaser shall
cause the Acquired Subsidiaries, to fully, unconditionally and irrevocably
release and further discharge the Seller Debtor Entities and the Other
Subsidiaries from and against all claims or liabilities of any kind whatsoever
held by or in favor of any Acquired Subsidiary, and to execute and deliver to
the Seller Debtor Entities and Other Subsidiaries one or more Release Agreements
evidencing the same (the “Other Subsidiary Releases”).

                    (e)     Waiver of Right to Distribution of Purchaser and
DVIBC.  At the Closing, the Purchaser shall, and shall cause DVIBC (and DVIFS in
the event DVIFS assigns its rights under this Agreement) to fully,
unconditionally and irrevocably waive its rights to all avoidance claims and
distribution in the Bankruptcy Cases from Seller, any Seller Debtor Entity, or
their estates on account of any allowed unsecured claim held by DVIFS and DVIBC
in the Bankruptcy Cases and the Purchase Price regardless of whether the
Purchase Price is distributed to Seller Entities other than the Seller Debtor
Entities; provided, however, such waiver shall not include (i) claims to the
extent secured by liens against property of the Seller Debtor Entities, Acquired
Subsidiaries, and the Other Subsidiaries, and proceeds thereof, other than the
Purchase Price, which claims and liens are hereby expressly reserved and (ii)
administrative expense priority claims which arise under the Bid Procedures
Order, Cash Collateral, Cash Collateral Stipulation, and this Agreement (the
“DVI Distribution Waiver”).  For the purposes of this subsection (e) and
subsection (f) herein, “Purchase Price” shall include any earnings thereon after
the Closing.

                    (f)     Covenant Not to Sue Other Subsidiaries.  At the
Closing, the Purchaser shall agree and cause DVIFS and DVIBC to agree, not to
sue, obtain judgment, or otherwise exercise rights and remedies held by DVIFS
and DVIBC under the DVI Finance Agreements against the Other Subsidiaries, or to
enforce or collect indebtedness due to DVIBC and DVIFS by the Other Subsidiaries
under the DVI Finance Agreements (the “Covenant Not to Sue Other Subsidiaries”);
provided, however, the Covenant Not to Sue Other Subsidiaries shall expressly
exclude any judicial or non-judicial action required by DVI to enforce and
execute upon property of the Other Subsidiaries which is encumbered by the DVI
Liens other than the Purchase Price paid under this Agreement and earnings
thereon; and, further provided, that upon occurrence of any of the following,
the Covenant Not to Sue shall terminate (in the case of subsections (i) and
(iii) below, shall terminate only as to such Other Subsidiaries), without
further notice or demand by DVIFS or DVIBC, in which case DVIBC and DVIFS shall
be free to exercise any and all rights and remedies available to one or both of
them under the DVI Finance Agreements and applicable law: (i) the filing of a
petition under the Bankruptcy Code by or against an Other Subsidiary commencing
a case under the Bankruptcy Code which petition is not dismissed within sixty
(60) days after the filing thereof; (ii) the commencement of any judicial or
non-judicial action by any Seller Entity, Other Subsidiary, or any party acting
by, on behalf of, or through any of them or their respective estates,
successors, or assigns against a DVI Party concerning or related to the DVI
Finance Agreements, the Acquisition, this Agreement and the transactions
contemplated hereunder, or the extension by any DVI Party of loans or financing
to the Seller Entities, including but not limited to, the Other Subsidiaries and
the Selling Subsidiaries; or (iii) the appointment of a receiver with respect
to, or assets of, an Other Subsidiary which appointment is not dismissed within
sixty (60) days after appointment of such receiver.

                    (g)     Covenant Not to Sue Seller.  At the Closing, the
Purchaser shall agree and cause DVIFS and DVIBC to agree, not to sue, obtain
judgment, or otherwise exercise rights and remedies held by DVIFS and DVIBC
against the Seller Debtor Entities under the DVI Finance Agreements against the
Seller Debtor Entities, or to enforce or collect indebtedness due to DVIBC and
DVIFS by Seller under the DVI Finance Agreements (the “Covenant Not to Sue
Seller Debtor Entities”); provided, however, the Covenant Not to Sue Seller
Debtor Entities shall

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

expressly exclude the following: (i)(A) any judicial or non-judicial action
required by DVI under the Bankruptcy Code or other applicable laws in the
Bankruptcy Case or otherwise to enforce and execute upon property of the Seller
Debtor Entities which is encumbered by the DVI Liens other than the Purchase
Price paid under this Agreement or avoidance actions of the bankruptcy estates
of the Seller Debtor Entities; (B) any judicial or non-judicial action required
by DVI to enforce this Agreement or any of the terms hereof; (C) any rights or
remedies otherwise available to Purchaser against Seller in respect of any
actual fraud committed by any Seller Entity; or (D) any claim, right, or action
which Purchaser may assert against the Escrow or otherwise under this Agreement,
Bid Procedures Order, Approval Order, Cash Collateral Stipulation, and other
rights granted to DVIFS and DVIBC by orders of the Bankruptcy Court in the
Bankruptcy Case; and, further provided, that the Covenant Not to Sue Seller
Debtor Entities shall terminate as to the Seller and the Seller Debtor Entities,
without further notice or demand by DVIFS or DVIBC, in which case, except as
otherwise expressly provided for in this Agreement, DVIBC and DVIFS shall be
free to exercise any and all rights and remedies available to one or both of
them under the DVI Finance Agreements or otherwise, including but not limited
to, any applicable law, upon the commencement of any judicial or non-judicial
action by any Seller Entity, Other Subsidiary, or any party acting by, on behalf
of, or through any of them or their respective estates, successors, or assigns
against a DVI Party concerning or related to the DVI Finance Agreements, the
Acquisition, this Agreement and the transactions contemplated hereunder, or the
extension by any DVI Party of loans or financing to the Seller Entities,
including but not limited to, the Other Subsidiaries and the Selling
Subsidiaries.

                    (h)     Status of Claims of DVIFS and DVIBC.  The Sale
Approval Order shall additionally provide that, effective upon completion of the
Closing of the Acquisition by Purchaser pursuant to this Agreement:

 

          (i)        The claims of DVIFS and DVIBC under the DVI Finance
Agreements, in the amounts set forth in the Cash Collateral Stipulation, shall
be allowed and fixed as allowed claims under Section 501 of the Bankruptcy Code;
and

 

 

 

          (ii)        The liens and security interests asserted by DVIFS and
DVIBC against assets and property of the Seller Debtor Entities, and the
proceeds thereof (the “DVI Seller Debtor Entities Liens”) in the Cash Collateral
Stipulation shall be adjudged as valid and perfected first priority security
interests against such property, and the claims of DVIBC and DVIFS secured by
such liens shall be allowed and fixed as allowed secured claims in the
Bankruptcy Cases under Section 506 of the Bankruptcy Code; provided, however,
that neither DVIBC nor DVIFS shall assert any liens or claims against the
Purchase Price in accordance with the DVI Distribution Waiver.

          Section 5.11   Cure Assumed Contracts.  On or prior to Closing, Seller
shall, and shall cause the Selling Subsidiaries and the Acquired Subsidiaries,
to cure any and all defaults (whether in existence on the date of this Agreement
or occurring subsequent thereto) with respect to all of the Assumed Contracts as
of the Closing Date.

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

          Section 5.12   WARN Act.  From and after the Closing Date, the
Purchaser shall not take any action under the WARN Act with respect to the
operation of the Business at the Acquired Subsidiaries that would result in any
liability to Seller.

          Section 5.13   Transition Services Agreement and Collection Services
Agreement.  Between the date hereof and the Closing, Purchaser (or, if Purchaser
assigns its rights hereunder to a third party, such assignee) and Seller shall
use good faith efforts to negotiate and enter into the Transition Services
Agreement and a Collection Services Agreement between Purchaser (or, if
Purchaser assigns its rights hereunder to a third party, such assignee) and
Seller (the “Collection Services Agreement”).

          Section 5.14   Certain Covenants of USD Payment Corp.  USD Payment
Corp. (a) shall, and Seller shall cause USD Payment Corp to, execute, deliver
and agree to be bound by the terms and conditions of the Cash Collateral
Stipulation, including without limitation, the provisions therein relating to
Seller’s cash management system, and (b) hereby consents to and agrees that it
is and shall be subject to the jurisdiction of the Bankruptcy Court for all
purposes relating to this Agreement.

ARTICLE VI

CONDITIONS PRECEDENT

          Section 6.1   Conditions Precedent to Obligations of the Seller,
Selling Subsidiaries and the Purchaser.  The respective obligations of each
party to effect the transactions contemplated by this Agreement shall be subject
to the satisfaction or waiver of the following conditions:

                    (a)     the Bankruptcy Court shall have entered in the
Bankruptcy Cases the following orders in form and substance acceptable to
Purchaser and such orders are not subject to stay or injunction : (i) the Bid
Procedures Order no later than 20 days after the Bankruptcy Filing Date; (ii)
the Sale Approval Order (together with any related findings of fact or
conclusions of law) approving this Agreement and the transactions contemplated
hereby no later than 50 days after the Bid Order Date; (iii) to the extent not
expressly provided by the Sale Approval Order, an order fixing and allowing the
claims and the extent, validity and priority of liens held by DVIFS, DVIBC, and
all other DVI Entities, against Seller and any other Seller Debtor Entity which
have filed Petitions, against Seller, the affected assets of Seller, any other
Seller Debtor Entity, and the affected assets of such Seller Debtor Entity; and
(iv) the Cash Collateral Orders.

                    (b)     the waiting period applicable to the Acquisition, if
any, under the HSR Act shall have expired or been terminated, all necessary and
expedient filings, in the reasonable opinion of the Purchaser, shall have been
made, all applicable waiting and other time periods (including any extensions
thereof) under any applicable legislation or regulation of any relevant
jurisdiction shall have expired, lapsed or been terminated, all statutory or
regulatory obligations in any relevant jurisdiction shall have been complied
with in each case in connection with the Acquisition, and all authorizations
considered necessary or appropriate in the reasonable opinion of the Purchaser
shall have been obtained from any Governmental Entity and all such

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS


authorizations shall remain in full force and effect and there being no notice
of any intention to revoke, suspend or adversely restrict or modify any of the
same;

                    (c)     no action, suit or proceeding (including any
proceeding over which the Bankruptcy Court has jurisdiction under 28 U.S.C. §
157(b) and (c)) brought by any Governmental Entity shall be pending to enjoin,
restrain or prohibit the Acquisition, or that would be reasonably likely to
prevent or make illegal the consummation of the transactions contemplated by
this Agreement;

                    (d)     to the extent required by the Bankruptcy Code and/or
any other applicable law, any partner of the Chalmette, Long Beach, and Park
South Partnerships, the approval of which is necessary for the transfer of any
partnership interests of any Seller Entity in the Chalmette, Long Beach and/or
Park South Partnerships, or any of them, to Purchaser shall have consented to
the transfer of any such partnership interest or interests of Seller or
Affiliate of Seller to Purchaser on or prior to the Closing Date on terms
reasonably satisfactory to Purchaser; as used herein, the terms “Chalmette, Long
Beach and Park South Partnerships” shall refer collectively to the following
named entities: “Chalmette Imaging Associates, a partnership in commendam
Louisiana;” “Long Beach Medical Imaging Center, Ltd.”; and “Park South Imaging
Center, Ltd.;” and

                    (e)     no Governmental Entity shall have issued any order,
decree or ruling, and there shall not be any statute, rule or regulation,
restraining, enjoining or prohibiting the consummation of the Acquisition.

                    (f)     Notwithstanding any provisions to the contrary
contained in this Agreement, the Sale Approval Order shall provide and declare
that all right, title and interest of the Seller Debtor Entities under each of
the Assumed Contracts, shall, upon Closing, be transferred and assigned to and
fully and irrevocably vest in the Purchaser and remain in full force and effect,
unless the Seller and/or the Selling Subsidiaries and/or the Acquired
Subsidiaries, as the case may be, shall have obtained consent to the assignment
and assumption by the Purchaser of the Assumed Contracts in form and substance
reasonably satisfactory to the Purchaser.  The Sale Approval Order shall also
declare and include or be accompanied by findings of fact and conclusions of law
of the Bankruptcy Court which, among other things, shall determine and declare: 
(i) that each Assumed Contract is in full force and effect and is an executory
contract of the Seller, the Selling Subsidiaries and/or the Acquired
Subsidiaries, as the case may be, under Section 365 of the Bankruptcy Code; (ii)
that the Seller, the Selling Subsidiaries and/or the Acquired Subsidiaries, as
the case may be, may assume each Assumed Contract in accordance with Section 365
of the Bankruptcy Code; (iii) that the Seller and/or the Selling Subsidiaries
and/or the Acquired Subsidiaries, as the case may be, may assign each Assumed
Contract in accordance with Sections 363 and 365 of the Bankruptcy Code and any
provisions in any Assumed Contract, or partnership agreement regarding the
Chalmette, Long Beach, and Park South Partnerships, that prohibit or condition
the assignment of such Assumed Contract or partnership interest constitute
unenforceable anti-assignment provisions which are void and of no force and
effect; (iv) that all other requirements and conditions under Section 363 and
365 of the Bankruptcy Code for the assumption by the Seller and/or the Selling
Subsidiaries and/or Acquired Subsidiaries, as the case may be, and assignment to
the Purchaser of each

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Assumed Contract have been satisfied; (v) that upon Closing, in accordance with
Sections 363 and 365 of the Bankruptcy Code, the Purchaser shall be fully and
irrevocably vested in all right, title and interest of each Assumed Contract and
that following the Closing, each Assumed Contract shall remain in full force and
effect; (vi) that the assignment of each Assumed Contract is made in good faith
under Section 363(b) and (m) of the Bankruptcy Code; and (vii) that the Seller
and/or the Selling Subsidiaries and/or the Acquired Subsidiaries, as the case
may be, gave due and proper notice of such assumption and assignment to each
landlord, licensor, sublicensor and other non-debtor party under each Assumed
Contract, as well as to any sublicensees, subtenants, landlords, and parties in
interest in the Bankruptcy Cases.  The Sale Approval Order, and any related
findings of fact and conclusions of law, with respect to the matters set forth
in this Section 6.1(f) shall be in form and substance satisfactory to the
Purchaser.  All liabilities and costs required to cure monetary and non-monetary
defaults under the Assumed Contracts shall be the responsibility of, and be paid
by, the Seller and/or the Selling Subsidiaries.

          Section 6.2   Conditions Precedent to Obligations of the Seller and
the Selling Subsidiaries.  The obligations of the Seller and the Selling
Subsidiaries to effect the transactions contemplated by this Agreement shall be
subject to the satisfaction or waiver at or prior to the Closing Date of the
following additional conditions: 

                     (a)      the Purchaser shall have performed in all material
respects its obligations and covenants under this Agreement required to be
performed by the Purchaser at or prior to the Closing Date;

                     (b)     each of the representations and warranties of the
Purchaser contained in this Agreement shall be true and correct as of the
Closing Date as if made at and as of such date, except where the failure of such
representation and warranty to be true and correct would not have a Material
Adverse Effect on the Acquisition;

                     (c)      the DVI Parties and Acquired Subsidiaries, as
applicable, shall have executed and delivered to the Seller, in form and
substance reasonably satisfactory to the Seller, the Seller Releases, the Other
Subsidiary Releases and the Covenant Not to Sue; and

                     (d)     the Purchaser shall have made all of the closing
deliveries contemplated by Section 2.2(b).

          Section 6.3   Conditions Precedent to Obligations of the Purchaser. 
The obligations of the Purchaser to effect the transactions contemplated by this
Agreement shall be subject to the satisfaction or waiver at or prior to the
Closing Date of the following additional conditions:

                     (a)     the Seller and the Selling Subsidiaries shall have
performed in all material respects their obligations and covenants under this
Agreement required to be performed by the Seller and the Selling Subsidiaries at
or prior to the Closing Date;

                    (b)     each of the representations and warranties of the
Seller and the Selling Subsidiaries contained in this Agreement shall be true
and correct as of the Closing Date as if made at and as of such date other than
representations and warranties made as of a specific date

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS


which shall be true and correct, as of such date, except in either case where
the inaccuracy would not have a Material Adverse Effect other than where the
pertinent representation or warranty is qualified as to materiality;

                    (c)     there shall have been no Material Adverse Change
either from March 31, 2002 (or such other date as shall be set forth in the
definition of “Material Adverse Change” or as otherwise agreed to by the
parties) to the date of this Agreement or from the date of this Agreement to the
Closing Date, except as otherwise disclosed by the Seller Entities in accordance
with this Agreement;

                     (d)     the Seller Parties shall have executed and
delivered to the Purchaser, in form and substance reasonably satisfactory to the
Purchaser, the DVI Releases;

                     (e)     the Seller and the Other Subsidiaries shall have
executed and delivered to the Purchaser, in form and substance reasonably
satisfactory to the Purchaser, the Acquired Subsidiary Releases;

                     (f)     Seller shall have obtained and delivered to the
Purchaser, in form and substance reasonably satisfactory to the Purchaser, the
consents of third parties (including without limitation, the consents of lessors
required in connection with the assignment of the Real Property Leases to
Purchaser) if the Bankruptcy Court does not otherwise approve the assignment of
one or more of the Assumed Contracts to the Purchaser and enter findings of fact
and conclusions of law provided in Section 6.1(f) above, including, that no
consent to or approval of the assignment of the Assumed Contracts is required
under Sections 105, 363 and 365 of the Bankruptcy Code, unless the failure to
obtain such consents would not have a Material Adverse Effect;

                     (g)     both the Bid Procedures Order and the Sale Approval
Order shall have been entered on the docket in the Bankruptcy Cases and shall
contain findings of fact and conclusions of law acceptable to Purchaser;

                    (h)     none of the Contracts in effect on December 31, 2001
shall have been terminated or cancelled except for such agreements that have
expired in accordance with their pre-existing terms and where such termination
or cancellation would not have a Material Adverse Effect;

                    (i)     none of the Contracts to which any of the Acquired
Subsidiaries that operates an imaging center at one of the IDE Group locations
is a party shall have been terminated on or before the Closing Date, and as of
the Closing, the Seller Entities shall have no Knowledge of any threatened
termination of any such Contract or any act or omission that would be reasonably
likely to result in any such termination;

                    (j)     Purchaser shall have received all approvals and
authorizations reasonably necessary to the operation of the Acquired Assets, and
the Acquired Subsidiaries and Acquired Centers, other than those the absence of
which would not have a Material Adverse Effect;

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS


                    (k)     the Seller shall have caused Park South Imaging
Center, Ltd. to enter into and/or assume one or more ground leases or other
appropriate agreements with the owner of the real property on which the Acquired
Center commonly known as “Park South” is located to permit the continued and
uninterrupted operation of Park South at such location, the terms and conditions
of which shall be reasonably satisfactory to the Purchaser;

                    (l)      the Seller shall have made all of the closing
deliveries contemplated by Section 2.2(a), including without limitation, the
Transition Services Agreement, duly executed by the Seller and the Selling
Subsidiaries, and the Collection Services Agreement, duly executed by Seller;

                    (m)     Seller shall have cured any payment default in
existence immediately preceding the Closing with respect to one or more Material
Acquired Center/Subsidiary Contracts where the aggregate amount of one or more
such payment defaults equals or exceeds Twenty-Five Thousand Dollars
($25,000.00);

                    (n)     Seller shall either have (i) cured any material
breach of which any Seller Entity has actual or constructive knowledge
immediately preceding the Closing, or (ii) secured a written waiver of such
breach from the other party(ies) to, in respect of one or more Material Acquired
Center/Subsidiary Contracts where the aggregate amounts paid or to be paid or
received or to be received by any Seller Entity pursuant to one or more such
Material Acquired Center/Subsidiary Contracts equals or exceeds One Hundred
Thousand Dollars ($100,000.00);

                    (o)     USD Payment Corp. shall have sold, transferred,
conveyed and assigned to Purchaser all of its cash, cash equivalents and
accounts receivable;

                    (p)     any material claim of Amwest Surety against one or
more of the Acquired Subsidiaries in respect of a supersedeas bond in the
approximate amount of $800,000 shall have been satisfied, discharged, released
or waived in its entirety; and

                    (q)     the Seller shall have provided to the Purchaser or
have caused to be in effect on or prior to the Closing policies of title
insurance in form and substance reasonably satisfactory to the Purchaser
(collectively, the “Title Policies”) with respect to each parcel of the Owned
Real Property issued by a title insurance company (the “Title Company”) selected
by the Purchaser and reasonably acceptable to the Seller, the value of which
shall be in an aggregate amount equal to the aggregate fair market values of
such parcels of Owned Real Property, and which shall contain affirmative
coverage reasonably acceptable to the Purchaser and insure the Purchaser and its
successors and assigns that the Purchaser or its applicable subsidiary owns fee
title to such Owned Real Property except for Permitted Exceptions.  The Seller
and the Purchaser shall each pay at Closing one-half of the cost of the premium
for the Title Policies.

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS


ARTICLE VII

TERMINATION, AMENDMENT, AND WAIVER

          Section 7.1   Termination by Mutual Consent.  This Agreement may be
terminated at any time prior to the Closing Date by mutual written agreement of
the Purchaser, the Seller and the Selling Subsidiaries.

          Section 7.2   Termination by Either the Purchaser or the Seller.  This
Agreement may be terminated at any time prior to the Closing Date by either the
Purchaser or the Seller and the Selling Subsidiaries if:

                    (a)     the Bankruptcy Court approves a Competing
Transaction and such Competing Transaction is consummated; or

                    (b)     provided that the party proposing to terminate is
not in material breach of any representation, warranty, or covenant, or other
agreement contained herein, if all of the conditions set forth in Article VI to
the Closing shall not have occurred and been fully satisfied on or before the
later of the (x) 85th day after the Bankruptcy Filing Date, (y) the 65th day
after the Bid Procedures Order Date or (z) 15th day after the Sale Approval
Order Date.

          Section 7.3   Termination by the Purchaser.  This Agreement may be
terminated at any time prior to Closing by the Purchaser (provided, that the
Purchaser is not in material breach of any representation, warranty or covenant
or other agreement contained herein) if:

                    (a)     Seller or any Selling Subsidiary materially breaches
any representation, warranty, covenant or agreement of this Agreement and such
breach remains uncured for a period of twenty (20) days following Seller’s
receipt of written notice of such breach from Purchaser;

                    (b)     the Bid Procedures Order shall not have been entered
by the Bankruptcy Court on or prior to the 20th day following the Bankruptcy
Filing Date (the “Bid Procedures Order Date”); or

                    (c)     the Sale Approval Order shall not have been entered
by the Bankruptcy Court on or prior to the 50th day following the Bid Procedures
Order Date (the “Sale Approval Order Date”).

          Section 7.4   Termination by the Seller.  This Agreement may be
terminated at any time prior to Closing by the Seller (provided, that no Seller
Entity is in material breach of any representation, warranty or covenant or
other agreement contained herein) if the Purchaser materially breaches any
representation, warranty, covenant or agreement of this Agreement and such
breach remains uncured for a period of twenty (20) days following the
Purchaser’s receipt of written notice of such breach from the Seller.

60



--------------------------------------------------------------------------------

TABLE OF CONTENTS


          Section 7.5   Effect of Termination and Abandonment.

                    (a)     In the event of termination of this Agreement
pursuant to this Article VII, written notice thereof shall be given as promptly
as practicable to the other party to this Agreement and this Agreement shall
terminate and the transactions contemplated hereby shall be abandoned, without
further action by any of the parties hereto.  If this Agreement is terminated as
provided herein (i) there shall be no liability or obligation on the part of the
Seller, the Selling Subsidiaries, the Purchaser, or their respective officers,
directors and Affiliates, and all obligations of the parties shall terminate,
except that (A) the obligations of the parties pursuant to Sections 5.2, 7.5,
8.1, and 8.8 shall survive the termination hereof (B) that a party that is in
material breach of its representations, warranties, covenants, or agreements set
forth in this Agreement shall be liable for damages occasioned by such breach,
including without limitation, any expenses, including the reasonable fees and
expenses of attorneys, accountants and other agents incurred by the other party
in connection with this Agreement and the transactions contemplated hereby, and
(ii) all filings, applications and other submissions made pursuant to the
transactions contemplated by this Agreement shall, to the extent practicable, be
withdrawn from the agency or person to which made.

                    (b)     In the event this Agreement is terminated, under
certain circumstances the Seller Debtor Entities may be required to pay the
Breakup Fee and/or the Cost Reimbursement to the Purchaser in accordance with
Section 5.2 hereof.

ARTICLE VIII

GENERAL PROVISIONS

          Section 8.1   Indemnification.

                    (a)     By the Seller and Selling Subsidiaries.  The Seller
and the Selling Subsidiaries, jointly and severally, covenant and agree to
defend, indemnify and hold harmless the Purchaser, its Affiliates and the
officers, directors, employees, agents, advisers and representatives of each
such Person (collectively, the “Purchaser Indemnitees”) from and against, and
pay or reimburse the Purchaser Indemnitees for, any and all claims, liabilities,
obligations, losses, fines, costs, royalties, proceedings, deficiencies or
damages (whether absolute, accrued, conditional or otherwise and whether or not
resulting from third party claims), including out-of-pocket expenses and
reasonable attorneys’ and accountants’ fees incurred in the investigation or
defense of any of the same or in asserting any of their respective right
hereunder (collectively, “Losses”) resulting from or arising out of:

 

          (i)          any inaccuracy of any representation or warranty made by
the Seller or the Selling Subsidiaries;

 

 

 

          (ii)          any breach by the Seller or the Selling Subsidiaries of
any covenant or agreement hereunder; and

61



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

 

 

          (iii)          all Excluded Liabilities.

 

 

 

          (iv)          Notwithstanding anything to the contrary contained in
this Agreement, the Purchaser and the Seller acknowledge and agree (A) that the
Escrow Account is the sole source of funding for any claims for indemnification
by any Purchaser Indemnitee pursuant to this Agreement or otherwise as set forth
in Section 8.1(d) and (B) that once any funds have been released out of the
Escrow Account to the Seller as expressly contemplated by this Agreement, such
funds shall cease to be subject to any claims for indemnification by any
Purchaser Indemnitee pursuant to this Agreement or the Escrow Agreement.

 

                    (b)      By the Purchaser.  The Purchaser covenants and
agrees to defend, indemnify and hold harmless the Seller, its Affiliates and the
officers, directors, employees, agents, advisers and representatives of each
such Person (collectively, the “Seller Indemnitees”) from and against any and
all Losses resulting from or arising out of:

 

          (v)            any inaccuracy of any representation or warranty made
by the Purchaser hereunder;

 

 

 

          (vi)            any breach by the Purchaser of any covenant or
agreement hereunder;

 

 

 

          (vii)           the Assumed Liabilities; and

 

 

 

          (viii)          the operation of the Business at the Acquired Centers
by the Purchaser or the Purchaser’s ownership, operation or use of the Acquired
Assets following the Closing Date, except, in the case of this clause (iv), to
the extent such Losses result from the Excluded Liabilities or constitute Losses
for which the Seller is required to indemnify the Purchaser Indemnitees under
Section 8.1(a) with such requirement to indemnify the Purchaser Indemnitees
being determined (solely for purposes of this clause (iv)) without regard to the
limitations on such indemnification set forth in this Section 8.1.

                    (c)     Indemnification Procedures.  In the case of any
claim asserted by a third party against a party entitled to indemnification
under this Agreement (the “Indemnified Party”), written notice shall be given by
the Indemnified Party to the party required to provide indemnification (the
“Indemnifying Party”) promptly after such Indemnified Party has actual knowledge
of any claim as to which indemnity may be sought, and the Indemnified Party
shall permit the Indemnifying Party (at the expense of such Indemnifying Party)
to assume the defense of any claim or any litigation resulting therefrom,
provided that (i) the counsel for the Indemnifying Party who shall conduct the
defense of such claim or litigation shall be reasonably satisfactory to the
Indemnified Party, (ii) the Indemnified Party may participate in such defense at
such Indemnified Party’s expense, and (iii) the omission by any Indemnified
Party to give notice as provided herein shall not relieve the Indemnifying Party
of its indemnification obligation under this Agreement except to the extent that
such omission results in a failure of actual notice to the Indemnifying Party
and such Indemnifying Party is prejudiced as a result of

62



--------------------------------------------------------------------------------

TABLE OF CONTENTS


such failure to give notice.  Without the prior written consent of the
Indemnified Party, no Indemnifying Party, in the defense of any such claim or
litigation, shall consent to entry of any judgment or order, interim or
otherwise, or enter into any settlement that provides for injunctive or other
nonmonetary relief affecting the Indemnified Party or that does not include as
an unconditional term thereof the giving by each claimant or plaintiff to such
Indemnified Party of a release from all liability with respect to such claim or
litigation.  In the event that the Indemnified Party shall in good faith
determine that the conduct of the defense of any claim subject to
indemnification hereunder or any proposed settlement of any such claim by the
Indemnifying Party might be expected to affect adversely the Indemnified Party
or the ability of the Purchaser to conduct its business, or that the Indemnified
Party may have available to it one or more defenses or counterclaims that are
inconsistent with one or more of those that may be available to the Indemnifying
Party in respect of such claim or any litigation relating thereto, the
Indemnified Party shall have the right at all times to take over and assume
control over the defense, settlement, negotiations or litigation relating to any
such claim at the sole cost of the Indemnifying Party, provided, that if the
Indemnified Party does so take over and assume control, the Indemnified Party
shall not settle such claim or litigation without the written consent of the
Indemnifying Party, such consent not to be unreasonably withheld.  In the event
that the Indemnifying Party does not accept the defense of any matter as above
provided, the Indemnified Party shall have the full right to defend against any
such claim or demand and shall be entitled to settle or agree to pay in full
such claim or demand with the consent of the Indemnifying Party, such consent
not to be unreasonably withheld or delayed.  In any event, the Indemnifying
Party and the Indemnified Party shall cooperate in the defense of any claim or
litigation subject to this Section 8.1 and the records of each shall be
available to the other with respect to such defense.

                    (d)     Remedies Exclusive; Limitations on Remedies in this
Agreement.  Except with respect to the obligations of each party under Section
5.2(e) in respect of the payment of the Cost Reimbursement and Breakup Fee, the
rights and remedies provided in this Section 8.1 and Article VII shall be the
sole and exclusive remedies for any breach of or inaccuracy in any
representation or warranty contained in this Agreement.

                    (e)     Written Notice of Breaches.  Neither the Seller nor
any Selling Subsidiary shall be liable under this Section 8.1 or otherwise after
the Closing Date for any Losses (to the extent that such Losses are described in
the notice referred to in this sentence) arising from the misrepresentation or
breach of any representation or warranty or the breach or nonperformance of any
covenant of Seller or any Selling Subsidiary hereunder if the Purchaser receives
from Seller, on or prior to the Closing Date, written notice of the
misrepresentation or breach of warranty or the nonperformance or breach of
covenant giving rise to such Losses.

                    (f)     Survival of Representations, Warranties, Covenants
and Agreements.

 

          (i)          Seller’s Representations, Warranties, Covenants and
Agreements.  The representations and warranties of the Seller and Selling
Subsidiaries contained in this Agreement shall not survive the Closing;
provided, however, that the representations and warranties of the Seller and the
Selling Subsidiaries set forth in Sections 3.3, 3.11(b), 3.15, 3.20(b)(iii),
3.20(c)(iii) and 3.22 shall survive the Closing, any examination by or on behalf
of the parties hereto and the completion of the transactions contemplated herein

63



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

indefinitely.  The covenants and agreements of the Seller and the Selling
Subsidiaries set forth in this Agreement shall survive in accordance with their
terms.  All claims for indemnification for breaches by the Seller or any the
Selling Subsidiaries of any representations, warranties, covenants and/or
agreements under this Agreement must be asserted in a written notice to the
Seller prior to the Expiration Date.  So long as a Purchaser Indemnitee asserts
a claim for indemnification before the Expiration Date, such Purchaser
Indemnitee shall be deemed to have preserved its rights to indemnification
pursuant to this Section 8.1 regardless of when such claim is ultimately
liquidated.

 

 

 

          (ii)         Purchaser’s Representations, Warranties, Covenants and
Agreements.  The representations and warranties of the Purchaser contained in
this Agreement shall not survive Closing; provided, however, that the
representations and warranties of the Purchaser set forth in Section 4.2 shall
survive the Closing indefinitely.  The covenants and agreements of the Purchaser
set forth in this Agreement shall survive in accordance with their terms.

                    (g)     Escrow Agent Notices.

 

          (i)         The Purchaser and the Seller agree that if the Purchaser,
or another Purchaser Indemnitee, submits a claim for indemnification pursuant to
this Section 8.1 that the Seller does not dispute by delivering written notice
to the Purchaser within 20 Business Days of the date it receives written notice
of such claim, the Purchaser and the Seller shall promptly prepare and deliver a
written notice to the Escrow Agent, in accordance with the terms and conditions
of the Escrow Agreement, which states the identity of the appropriate Purchaser
Indemnitee and the amount of Losses suffered by such Purchaser Indemnitee that
are subject to indemnification pursuant to this Section 8.1.

 

 

 

          (ii)        The Purchaser and the Seller agree that if the Seller
disputes any matter with respect to a claim for indemnification pursuant to this
Section 8.1, whether or not such claim is based on a third party claim, then the
Purchaser and the Seller shall, once there has been a Final Determination (as
defined in the Escrow Agreement) of such claim, promptly prepare and deliver a
written notice to the Escrow Agent, in accordance with the terms and conditions
of the Escrow Agreement, which states the identity of the appropriate Purchaser
Indemnitee and the amount of Losses, if any, suffered by such Purchaser
Indemnitee that are subject to indemnification pursuant to this Section 8.1.

          Section 8.2   Claims Against Escrow Account other than for
Indemnification.

          In addition to disbursements from the Escrow Account for
indemnification claims by the Purchaser Indemnitees pursuant to Section 8.1, the
Escrow Amount shall be disbursed to the Purchaser for the following claims:  (a)
any undischarged obligations of the Seller with respect to the adjustments to
the Purchase Price set forth in Section 1.6, and (b) any undischarged
super-priority administrative expense claims by the Purchaser; provided,
however, that any such claim (i) must be asserted by the Purchaser in writing to
Seller and to the Escrow Agent not later than 180 days following the Closing
Date (the “Expiration Date”), (ii) that is disputed by Seller in

64



--------------------------------------------------------------------------------

TABLE OF CONTENTS


writing within ten (10) days following its receipt of Purchaser’s claim will be
adjudicated by the Bankruptcy Court upon application of Purchaser and Seller,
and (iii) must be administered by the Escrow Agent in accordance with the other
terms and conditions of the Escrow Agreement.

          Section 8.3   Tax Matters; 338 Election. 

                    (a)     The Seller shall use its best efforts to exempt the
sale, conveyance, assignments, transfers and deliveries of the Acquired Assets
to be made to the Purchaser hereunder from any sales, use, transfer,
documentary, registration, recording and other similar Taxes (collectively,
“Transfer Taxes”) payable in connection with such sale, conveyance, assignments,
transfers and deliveries, to the extent provided by Section 1146(c) of the
Bankruptcy Code.  In the event that any Transfer Taxes are assessed with respect
to such sale, conveyance, assignments, transfers or deliveries, such Transfer
Taxes shall be paid one-half by the Purchaser and one-half by the Seller.

                    (b)     At Purchaser’s option, Purchaser and each Selling
Entity shall join with Purchaser in making an election under Code §338(h)(10)
(and, to the extent permitted by applicable law, any corresponding election
under state, local, and foreign tax law) with respect to the purchase and sale
of Interests hereunder.  The Seller Entities shall include any income, gain,
loss, deduction, or other tax item resulting from such election under Code
§338(h)(10) on their Tax Returns to the extent required by applicable law. 
Purchaser and each Selling Entity will (i) cooperate in the preparation and
filing of such election under Code §338(h)(10) and (ii) take all such action as
is required in order to give effect to the election for state, local, and
foreign Tax purposes to the greatest extent permitted by law.

                    (c)     To the extent it is able to do so pursuant to the
governing documents, Seller shall cause each Acquired Subsidiary that is taxable
as a partnership for federal income tax purposes:  (i) to make an election under
Code §754 regarding the tax bases of the assets of the Acquired Subsidiary, if
Purchaser so elects, and (ii) to determine the distributive shares of each item
of income, gain, loss, deduction and credit to account for the varying interests
of the particular Selling Entity and Purchaser pursuant to an interim closing of
the books as of the Closing Date (provided, however, that for this purpose any
transaction occurring on the Closing Date of which the Purchaser or any of its
Affiliates has knowledge and the Seller does not and that gives rise to income
or gain shall be treated as occurring after the Closing Date regardless of when
it in fact occurs.

                    (d)     At Purchaser’s option, Purchaser and each Selling
Entity shall comply with all bulk sale notice requirements imposed by any state
or other taxing jurisdiction, including any notice requirements, with respect to
the acquisition of all or any part of the Acquired Assets, and, Purchaser and
each Selling Entity shall fully cooperate and comply with such requirements.

                    (e)     Purchaser shall prepare or caused to be prepared and
(except in the case of any Tax Return for any Acquired Subsidiary for any period
in which the Acquired Subsidiary is included in a Tax Return of any affiliated,
combined, unitary or other group of which Seller or any entity that after the
Closing Date is an Affiliate of Seller is a member) file or caused to be filed
all Tax Returns for each Acquired Subsidiary which are filed after the Closing
Date with

65



--------------------------------------------------------------------------------

TABLE OF CONTENTS


respect to periods ending on or after the Closing Date, and any Tax Return for
any period that includes the Closing Date or any day prior thereto shall be
prepared on a basis consistent with past practice.  No less than 30 days prior
to the due date for filing, Purchaser shall provide to Seller a copy of any Tax
Return of any Acquired Subsidiary which is due to be filed after the Closing
Date (i) that may affect the computation of the Tax liability, for any period
that includes the Closing Date or any date prior thereto, of Seller or of any
entity that after the Closing Date is an Affiliate of Seller or (ii) for any
period in which the Acquired Subsidiary is included in a Tax Return of any
affiliated, combined, unitary or other group of which Seller or any entity that
after the Closing Date is an Affiliate of Seller is a member.  If Seller objects
to any such Tax Return and Purchaser does not agree with the objection, Seller
and Purchaser shall select an accounting firm to resolve their disagreement, and
Seller and Purchaser shall abide by the decision of that accounting firm. 
Purchaser shall cooperate with Seller in the provision of any information
regarding any Acquired Subsidiary to the extent the information is relevant to
the preparation of any of the foregoing Tax Returns.  Each Selling Entity shall
cooperate fully, as and to the extent reasonably requested by the Purchaser, in
connection with the filing of Tax Returns due to be filed after the Closing Date
and any audit, litigation or other proceeding with respect to Taxes involving
any Acquired Subsidiary.

                    (f)     Other than Tax Returns contemplated by subsection
(e), Seller shall prepare or caused to be prepared and file or caused to be
filed all Tax Returns for all Seller Entities.

                    (g)     All Tax sharing agreements or similar agreements
with respect to or involving any Acquired Subsidiary shall be terminated as of
the Closing Date and, from and after the Closing Date, each Acquired Subsidiary
shall not be bound thereby or have any liability thereunder.

          Section 8.4   Notices.  All notices, claims, demands, and other
communications hereunder shall be in writing and shall be deemed given upon (a)
confirmation of receipt of a facsimile transmission, (b) confirmed delivery by a
standard overnight carrier or when delivered by hand, or (c) the expiration of
five (5) Business Days after the day when mailed by registered or certified mail
(postage prepaid, return receipt requested), addressed to the respective parties
at the following addresses (or such other address for a party as shall be
specified by like notice):

 

(i)

If to the Purchaser, to:

 

 

 

 

 

DVI Financial Services Inc.

 

 

2500 York Road

 

 

Jamison, Pennsylvania 18929

 

 

Telecopy: (215) 488-5404

 

 

Attention: Richard E. Miller

66



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

 

 

 

 

with a copy to:

 

 

 

 

 

Drinker Biddle & Reath LLP

 

 

One Logan Square

 

 

18th & Cherry Streets

 

 

Philadelphia, Pennsylvania 19103

 

 

Telecopy: (215) 988-2757

 

 

Attention: Andrew C. Kassner, Esq.

 

 

 

 

(ii)

If to the Seller and/or Selling Subsidiaries, to:

 

 

 

 

 

US Diagnostic Inc.

 

 

250 Australian Avenue, 9th Floor

 

 

West Palm Beach, Florida 33401

 

 

Telecopy:  (561) 832-8391

 

 

Attention: Leon Maraist, President

 

 

 

 

 

with copies to:

 

 

 

 

 

US Diagnostic Inc.

 

 

250 Australian Avenue, 9th Floor

 

 

West Palm Beach, Florida 33401

 

 

Telecopy:  (561) 832-8391

 

 

Attention: Jerry Aron, Esq., General Counsel

 

 

 

 

 

and

 

 

 

 

 

Greenberg Traurig, P.A.

 

 

1221 Brickell Avenue

 

 

Miami, Florida 33131

 

 

Telecopy: (305) 579-0717

 

 

Attention:  James P.S. Leshaw, Esq. and Ira N. Rosner, Esq.

 

          Section 8.5   Descriptive Headings.  The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

          Section 8.6   Entire Agreement; Assignment.  This Agreement (including
the Exhibits, Schedules and the other documents and instruments referred to
herein) (a) constitute the entire agreement and supersede all other prior
agreements and understandings, both written and oral, among the parties or any
of them, with respect to the subject matter hereof, including without
limitation, any transaction between or among the parties hereto and (b) shall
not be assigned by operation of law or otherwise, except that, the Purchaser may
assign any or all of its rights and obligations hereunder.  No such assignment
shall relieve the Purchaser of any of its obligations hereunder except that any
assignee under any such assignment shall be liable and responsible for,

67



--------------------------------------------------------------------------------

TABLE OF CONTENTS


and none of DVI, DVIFS or their respective affiliates, shall be liable or
responsible for, performance of any obligations under the Assumed Contracts
except as shall otherwise be agreed in writing by DVI, DVIFS and/or any of their
respective affiliates.

          Section 8.7   Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
the rules of conflict of laws of the State of Delaware or any other
jurisdiction.  The Purchaser and the Seller irrevocably and unconditionally
consent to submit to the jurisdiction of the Bankruptcy Court for any litigation
arising out of or relating to this Agreement and the transactions contemplated
thereby (and agree not to commence any litigation relating thereto except in the
Bankruptcy Court).

          Section 8.8   Expenses.  Except as set forth in Sections 5.1 and 5.2,
whether or not the transactions contemplated by this Agreement are consummated,
all costs and expenses incurred in connection with this Agreement and the
transactions contemplated thereby shall be paid by the party incurring such
expenses.

          Section 8.9   Amendment.  This Agreement may not be amended except by
an instrument in writing signed on behalf of all the parties hereto.

          Section 8.10   Waiver.  At any time prior to the Closing Date, the
parties hereto may (a) extend the time for the performance of any of the
obligations or other acts of the other parties hereto, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto, and (c) waive compliance with any of the
agreements or conditions contained herein to the extent permitted under the
Bankruptcy Code and the rules of the Bankruptcy Court.  Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in an instrument in writing signed on behalf of such party.

          Section 8.11   Counterparts; Effectiveness.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original but all of which shall constitute one and the same agreement.  This
Agreement shall become effective when each party hereto shall have received
counterparts thereof signed by all the other parties hereto.

          Section 8.12   Severability; Validity; Parties in Interest.  If any
provision of this Agreement or the application thereof to any Person or
circumstance is held invalid or unenforceable, the remainder of this Agreement,
and the application of such provision to other persons or circumstances, shall
not be affected thereby, and to such end, the provisions of this Agreement are
agreed to be severable.  Nothing in this Agreement, express or implied, is
intended to confer upon any Person not a party to this Agreement any rights or
remedies of any nature whatsoever under or by reason of this Agreement.

          Section 8.13   Public Announcements.  Except as required by applicable
law, neither the Seller nor any Affiliate of the Seller shall make any public
announcement (whether written or oral) or give notice to the print or television
media relating to any transaction contemplated by this Agreement, including
without limitation, the parties’ agreement as to the amount of the Purchase
Price and the Breakup Fee, without the prior written approval of the Purchaser,
such approval not to be unreasonably withheld or delayed.

68



--------------------------------------------------------------------------------

TABLE OF CONTENTS


          Section 8.14   Further Assurances.  From time to time after the
Closing, at the Purchaser’s request and without further consideration, but at
the Purchaser’s expense, the Seller shall execute and deliver or cause to be
executed and delivered such further instruments of conveyance, assignment and
transfer and shall take such other action as the Purchaser may reasonably
request in order more effectively to convey, transfer, reduce to possession or
record title to any of the Acquired Assets.  On the Purchaser’s request, the
Seller shall cooperate and use commercially reasonably efforts to have its
officers, directors, employees and agents cooperate with the Purchaser on or
after the Closing by furnishing information, evidence, testimony and other
assistance in connection with any actions, proceedings, arrangements or disputes
involving the Purchaser and which are based on contracts, leases, arrangements
or acts of the Seller Entities which were in effect or occurred on or prior to
Closing.  The Purchaser shall reimburse the Seller, as is appropriate, for the
reasonable out-of-pocket expenses, which it incurs in connection with such
cooperation.

          Section 8.15   Transfers Not Effected as of Closing.  Nothing herein
(other than Section 6.1(f)) shall be deemed to require the conveyance,
assignment or transfer of any Acquired Asset that by its terms or by operation
of applicable law cannot be freely conveyed, assigned, transferred or assumed. 
To the extent the parties hereto have been unable to obtain any governmental or
any third-party consents or approvals required under applicable law for the
transfer of any Acquired Asset, and to the extent not otherwise prohibited by
the terms of the Acquired Asset, the Seller or any of the Selling Subsidiaries
shall continue to be bound by the terms of such applicable Acquired Asset and
the Purchaser shall pay, perform and discharge fully all of the obligations of
the Seller or any of the Selling Subsidiaries, as applicable, thereunder from
and after the Closing to the extent that the corresponding benefit is received. 
The Seller or any of the Selling Subsidiaries, as applicable, shall, without
consideration therefor, pay, assign and remit to the Purchaser promptly all
monies, rights and other consideration received in respect of such performance. 
The Seller or any of the Selling Subsidiaries, as applicable, shall exercise or
exploit its rights in respect of such Acquired Assets only as reasonably
directed by the Purchaser and at the Purchaser’s expense.  Subject to and in
accordance with Section 5.6 hereof, for not more than 90 days following the
Closing Date, the parties hereto shall continue to use their reasonable best
efforts to obtain all such unobtained consents or approvals required to be
obtained by each of them as the earliest practicable date.  If and when any such
consents or approvals shall be obtained, then the Seller or any of the Selling
Subsidiaries, as applicable, shall promptly assign its rights and obligations
thereunder to the Purchaser without payment of consideration and the Purchaser
shall, without the payment of any consideration therefor, assume such rights and
obligations.  The parties shall execute such instruments as may be necessary to
evidence such assignment and assumption.

          Section 8.16   Appointment of Agent for Seller Entities.  Seller shall
designate and shall cause each of the Seller Entities to designate a single
individual who shall act as the agent of the Seller Entities (the “Seller Entity
Agent”) with respect to all matters pertaining to this Agreement, including the
Closing.  Each Seller Entity shall authorize the Seller Entity Agent to take all
such actions as shall be reasonably required to be taken on behalf of such
Seller Entity with respect to all matters pertaining to this Agreement.  Seller
shall give written notice to Purchaser not later than five (5) Business Days
after the date hereof of the identity of the Seller

69



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Entity Agent and of the address, telephone number, facsimile number and E-mail
address of the Seller Entity Agent.  The Seller Entity Agent shall be generally
available to Purchaser by telephonic or electronic communication between the
date hereof and the Closing and the Seller Entity Agent shall cooperate
reasonably with Purchaser in all matters pertaining to this Agreement. 
Purchaser shall be entitled to conclusively rely on all undertakings, actions or
failures to act of the Seller Entity Agent.  The Seller Entities shall be bound
and obligated by all such undertakings, actions or failures to act of the Seller
Entity Agent and the Seller Entities shall be conclusively estopped, barred and
foreclosed from attempting to disclaim, dishonor, revoke, nullify or terminate,
or failing to act in accordance with any such undertaking, action or failure to
act of the Seller Entity Agent.

70



--------------------------------------------------------------------------------

TABLE OF CONTENTS


ARTICLE IX

DEFINITIONS

                     As used herein, the terms below shall have the following
meanings:

                     “Accounts Receivable” has the meaning set forth in Section
1.1(b)(iv).

                     “Acquired Assets” has the meaning set forth in Section
1.1(b).

                     “Acquired Centers” has the meaning set forth in the
Recitals.

                     “Acquired Intellectual Property” has the meaning set forth
in Section 3.18(a).

                     “Acquired Subsidiaries” has the meaning set forth in the
Recitals.

                     “Acquired Subsidiaries Releases” has the meaning set forth
in Section 5.10(c).

                     “Acquisition” means the sale and purchase of the Acquired
Assets and the assignment and assumption of the Assumed Liabilities.

                     “Action” means any claim, charge, action, suit,
arbitration, mediation, inquiry, proceeding or investigation by any private
Person or Governmental Entity before any Governmental Entity or any arbitrator
or mediator.

                     “Adjusted Purchase Price” has the meaning set forth in
Section 1.5.

                     “Affiliate” of a Person means any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, the first mentioned Person.

                     “Agreement” has the meaning set forth in the Preamble.

                     “Assignment and Assumption Agreement” has the meaning set
forth in Section 2.2(a)(v).

                     “Assumed Contracts” means the contracts included in the
Acquired Assets that are assigned by the Seller Debtor Entities to, and assumed
by, Purchaser pursuant to Section 365 of the Bankruptcy Code.

                     “Assumed Liabilities” has the meaning set forth in Section
1.3.

                     “Auction” the auction conducted by the Seller at the
offices of Greenberg Traurig, P.A., 1221 Brickell Avenue, Miami, Florida 33131,
on the date that is three Business Days prior to the date scheduled by the
Bankruptcy Court for the Sale Hearing.

71



--------------------------------------------------------------------------------

TABLE OF CONTENTS


                     “Audited Financial Statements” has the meaning set forth in
Section 3.11(a).

                     “Bank Accounts” means the lockbox accounts of DVI that are
referred to in the Cash Collateral Stipulation.

                     “Bankruptcy Cases” has the meaning set forth in the
Recitals.

                     “Bankruptcy Code” has the meaning set forth in the
Recitals.

                     “Bankruptcy Court” has the meaning set forth in the
Recitals.

                     “Bankruptcy Filing” has the meaning set forth in the
Recitals.

                     “Bankruptcy Filing Date” means the date on which the
Petitions are filed with the Bankruptcy Court.

                     “Bankruptcy Rules” has the meaning set forth in Section
5.1(c).

                     “Bid Procedures Approval Motion” has the meaning set forth
in Section 5.1(a).

                     “Bid Procedures Order” has the meaning set forth in Section
5.1(a).

                     “Bid Procedures Order Date” has the meaning set forth in
Section 7.3.

                     “Bidding Procedures” has the meaning set forth in Section
5.2(a).

                     “Breakup Fee” has the meaning set forth in Section 5.2(b).

                     “Budget” means the budget submitted by the Seller to, and
approved by, the Purchaser as set forth on Exhibit G attached hereto.

                     “Business” has the meaning set forth in the Recitals.

                     “Business Day” means any day other than a Saturday, Sunday
or holiday on which federal banks in Philadelphia, Pennsylvania are or may elect
to be closed.

                    “Cash Collateral” has the meaning set forth in Section
5.1(c).

                     “Cash Collateral Motion” has the meaning set forth in
Section 5.1(c).

                     “Cash Collateral Orders” has the meaning set forth in
Section 5.1(c).

                     “Cash Collateral Stipulation” shall mean the stipulation
among DVIFS, DVIBC, and the Seller Debtor Entities, in form and substance
acceptable to DVIBC, DVIFS, and the Seller Debtor Entities, pursuant to which
the Seller and Seller Debtor Entities are authorized to use Cash Collateral.

72



--------------------------------------------------------------------------------

TABLE OF CONTENTS


                     “Chapter 11 Expenses” means the costs incurred and expenses
paid or payable by the Seller or any of its subsidiaries in connection with the
administration of the Bankruptcy Cases, including without limitation, (a) fees
and expenses related to any DIP Agreement, (b) obligations to pay professionals’
fees and expenses in connection with the Bankruptcy Cases (including without
limitation, fees of attorneys, accountants, investment bankers, financial
advisors, and consultants retained by the Seller or any of its subsidiaries, the
creditors’ committee or the pre-petition lenders, and any compensation for
making a substantial contribution in the Bankruptcy Cases) and reimbursement of
any expenses incurred by the Seller or any of its subsidiaries prior to the
Closing Date in connection therewith (including without limitation, any
obligations to pay any holdback of any such fees and expenses), (c) fees and
expenses payable to the United States trustee under Section 1930 of Title 28,
United States Code and (d) expenses of members of the Official Committee of
Unsecured Creditors appointed in the Bankruptcy Cases.

                     “Closing” has the meaning set forth in Section 2.1.

                     “Closing Date” has the meaning set forth in Section 2.1.

                     “Code” means the Internal Revenue Code of 1986, as amended.

                     “Competing Business” has the meaning set forth in Section
3.26.

                     “Collection Services Agreement” has the meaning set forth
in Section 5.13.

                     “Competing Transaction” has the meaning set forth in
Section 5.2(b)(i).

                     “Contracts” has the meaning set forth in Section 3.10(a).

                     “Cost Reimbursement” has the meaning set forth in Section
5.2(b)(ii).

                     “Covenant Not to Sue Other Subsidiaries” has the meaning
set forth in Section 5.10(f).

                     “Covenant Not to Sue Seller Debtor Entities” has the
meaning set forth in Section 5.10(g).

                     “Current Government Contracts” has the meaning set forth in
Section 3.10(d).

                     “DIP Agreement” means that certain agreement, if any,
entered into between the Seller and third parties with the prior written
approval of Purchaser and DVIBC, pursuant to which debtor-in-possession
financing is provided to Seller in the Bankruptcy Cases pursuant to Sections 105
and 364 of the Bankruptcy Code.

                     “DVI” means DVI Inc.

                     “DVIBC” means DVI Business Credit Corporation.

                     “DVIFS” means DVI Financial Services Inc.

73



--------------------------------------------------------------------------------

TABLE OF CONTENTS


                     “DVI Distribution Waiver” has the meaning set forth in
Section 5.10(e).

                     “DVI Entities” has the meaning set forth in Section
5.10(a).

                     “DVI Finance Agreements” shall mean any loan agreements,
lease agreements, security instruments, promissory notes, and other documents
and agreements pursuant to which DVIFS and DVIBC extended advances, loans, and
financing for working capital, the acquisition of property, or otherwise to or
by Seller Debtor Entities, Acquired Subsidiaries, and Other Subsidiaries,
including but not limited to, the finance transactions identified in the Cash
Collateral Stipulation.

                     “DVI Liens” shall mean the DVI Seller Debtor Entities Liens
and all liens and security interests asserted by DVIFS and DVIBC under the DVI
Finance Agreements against property of the Acquired Subsidiaries and Other
Subsidiaries.

                     “DVI Parties” has the meaning set forth in Section 5.10(a).

                     “DVI Releases” has the meaning set forth in Section
5.10(a).

                     “DVI Seller Debtor Entities Liens” has the meaning set
forth in Section 5.10(h)(ii).

                     “Employee Benefit Plans” has the meaning set forth in
Section 3.20(a).

                     “Environmental Laws” has the meaning set forth in Section
3.22(e)(i).

                     “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended.

                     “ERISA Affiliate” has the meaning set forth in Section
3.20(a).

                     “Escrow Account” has the meaning set forth in Section 1.8.

                     “Escrow Agent” has the meaning set forth in Section 1.8.

                     “Escrow Agreement” has the meaning set forth in Section
1.8.

                     “Escrow Amount” has the meaning set forth in Section 1.5.

                     “Excluded Assets” has the meaning set forth in Section 1.2.

                     “Excluded Liabilities” has the meaning set forth in Section
1.4(a).

                     “Excluded Supply Contracts” has the meaning set forth in
Section 1.2(b).

                     “Expiration Date” has the meaning set forth in Section 8.2.

                     “FAR” has the meaning set forth in Section 3.10(d).

74



--------------------------------------------------------------------------------

TABLE OF CONTENTS


                     “Final Order” shall mean an order of the Bankruptcy Court
or other court of competent jurisdiction:  (a) as to which no appeal, notice of
appeal, motion to amend or make additional findings of fact, motion to alter or
amend judgment, motion for rehearing or motion for new trial has been timely
filed or, if any of the foregoing has been timely filed, it has been disposed of
in a manner that upholds and affirms the subject order in all respects without
the possibility for further appeal or rehearing thereon; (b) as to which the
time for instituting or filing an appeal, motion to amend or make additional
findings of fact, motion to alter or amend judgment, motion for rehearing or
motion for new trial shall have expired; and (c) as to which no stay is in
effect; provided, however, that the filing or pendency of a motion under Federal
Rule of Bankruptcy Procedure 9024(b) shall not cause an order not to be deemed a
“Final Order” unless such motion shall be filed within ten days of the entry of
the order at issue.  In the case of the Sale Approval Order, a Final Order shall
also consist of an order as to which an appeal, notice of appeal, motion to
amend or make additional findings of fact, motion to alter or amend judgment,
motion for rehearing or motion for new trial has been filed, but as to which the
Purchaser, in its sole and absolute discretion, elects to proceed with Closing.

                     “Financial Statements” has the meaning set forth in Section
3.11(a).

                     “GAAP” means U.S. generally accepted accounting principles,
as in effect on the date hereof.

                     “Government Contract” has the meaning set forth in Section
3.10.

                     “Governmental Entity” means any federal, state, provincial,
local, county, supranational or municipal government, governmental, judicial,
regulatory or administrative agency, commission, board, bureau or other
authority or instrumentality, domestic or foreign.

                     “Hazardous Substances” has the meaning set forth in Section
3.22(e)(ii).

                     “Headquarters” has the meaning set forth in Section
1.1(b)(v).

                     “HSR Act” has the meaning set forth in Section 3.4.

                     “IDE Group” means all of the imaging centers operated by
The IDE Group (including the six (6) centers identified on Schedule “B” and any
future such centers) to which MICA Imaging, Inc. leases or has the right to
lease equipment under a lease agreement between MICA Imaging, Inc. and IDE
Diagnostic Imaging Associates.

                     “Indemnified Party” has the meaning set forth in Section
8.1(c).

                     “Indemnifying Party” has the meaning set forth in Section
8.1(c).

                     “Intellectual Property” means all U.S. and other letters
patent, patents, patent applications, patent licenses, software licenses and
know-how licenses, trade names, trademarks, copyrights, service marks, trademark
registrations and applications, service mark registrations and applications,
copyright registrations and applications, commercial and technical trade

75



--------------------------------------------------------------------------------

TABLE OF CONTENTS


secrets, licenses, registered and unregistered designs, drawings, blueprints,
specifications, technology, computer and electronic data processing programs and
software (other than “shrink wrap” or “off the shelf” software”), databases,
know-how, confidential information, proprietary rights, and all other rights in
and to or interests in the same, web sites and the content thereon, internet
domain names, internet addresses and URLs and other internet related assets,
slogans, trade dress and trade names, inventions, methods, technology, practices
and processes.

                     “Interests” has the meaning set forth in the Recitals.

                     “IP License Agreements” has the meaning set forth in
Section 3.18(b).

                     “IRS” has the meaning set forth in Section 1.7.

                     “Knowledge” means the actual knowledge, after due inquiry
and reasonable investigation under the circumstances, of the Chief Executive
Officer, the Chief Financial Officer, the General Counsel, the Vice President of
Business Development and all other officers of the Seller Entities, and all
managers or functional equivalents thereof at the Acquired Centers; provided,
however, that an inquiry and reasonable investigation shall not require the
hiring of an independent and/or external investigatory Person, except if
requested in writing by Purchaser, at Purchaser’s expense.

                     “Law” means any applicable law, statute, ordinance, rule,
regulation, directive, requirement, code, order, judgment, injunction, decree or
judicial or administrative doctrine that is legally promulgated or issued by any
Governmental Entity.

                     “Leased or Licensed Assets” has the meaning set forth in
Section 1.1(b)(vi).

                     “Leased Real Property” has the meaning set forth in Section
3.17(a).

                     “License Agreement” has the meaning set forth in Section
1.9.

                     “Losses” has the meaning set forth in Section 8.1(a).

                     “Material Acquired Center/Subsidiary Contract” has the
meaning set forth in Section 5.8(a).

                     “Material Adverse Change” has the meaning set forth in
Section 3.14(a).

                     “Material Adverse Effect” means a material adverse effect
with respect to one or more Acquired Centers accounting in the aggregate for 5%
or more of the aggregate net revenues of the Acquired Centers for the year ended
December 31, 2001.

                     “Material Payor” has the meaning set forth in Section
3.8(d).

                     “Material Supplier” has the meaning set forth in Section
3.23.

76



--------------------------------------------------------------------------------

TABLE OF CONTENTS


                     “Non-Reimbursed Expenses” has the meaning set forth in
Section 5.4(c).

                     “Other Subsidiary Releases” has the meaning set forth in
Section 5.10(d).

                     “Other Subsidiary” means any Seller Entity other than
Seller, Seller Debtor Entities or one of the Acquired Subsidiaries.

                     “Owned Real Property” has the meaning set forth in Section
3.17(a).

                     “Payor Contracts” means any contract between any Seller
Entity and any health insurer, health maintenance organization, preferred
provider organization, managed care plan, welfare benefit plan or any other type
of entity, which contract provides for the payment by the payor entity to any
Seller Entity for diagnostic or therapeutic services rendered by any Seller
Entity to any Person or Persons covered by the payment arrangement(s) operated
by such payor entity provided for in such contract.

                     “PBGC” has the meaning set forth in Section 3.20(e).

                     “Permits” means licenses, permits, authorizations,
accreditations, certificates, certificates of need, no objection letters,
clearances, exemptions, approvals and other consents of any Governmental Entity
which are required to consummate any of the transactions contemplated hereby or
to operate the Acquired Centers as currently operated in the ordinary course,
including provider agreements with the Medicare and Medicaid programs (and their
respective fiscal intermediaries and their related provider numbers).

                     “Permitted Exceptions” means: (i) property taxes not yet
accrued, due and payable; (ii) any public roads and road rights-of-way, public
streets and all easements, all whether by reservation, dedication or grant of
record; (iii) zoning and building ordinances, and rules and regulations of any
governmental unit now or hereafter in effect; (iv) easements, reservations,
restrictions and other matters of record affecting all or a part of the
premises, but excluding any mortgages or other charges or security for the
performance of financial obligations; (v) liens related to or arising under the
Assumed Liabilities; (vi) that certain mortgage held by First Union on the
Acquired Center known as the Imaging Center of Orlando; (vii) landlords’ liens;
(viii) mechanics’ and materialmens’ liens; and (viii) liens arising under the
DVI Financing Agreements.

                     “Person” means an individual, corporation, partnership,
association, limited liability company, trust, joint venture, unincorporated
organization, other entity or group (as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended).

                     “Petitions” has the meaning set forth in the Recitals.

                     “Previously Owned Affiliates” has the meaning set forth in
Section 1.4 (a)(xiv).

                     “Publication Notice” has the meaning set forth in Section
5.1(h).

                     “Purchase Price” has the meaning set forth in Section 1.5.

77



--------------------------------------------------------------------------------

TABLE OF CONTENTS


                     “Purchaser” has the meaning set forth in the Preamble.

                     “Purchaser Indemnitees” has the meaning set forth in
Section 8.1(a).

                     “Qualified Bid” has the meaning set forth in the Bidding
Procedures.

                     “Real Property” has the meaning set forth in Section
3.17(a).

                     “Real Property Leases” has the meaning set forth in Section
3.10(a)(xvi).

                     “Related Person” means with respect to a particular
individual: (a) each other member of such individual’s Family; (b) any Person
that is directly or indirectly controlled by any one or more members of such
individual’s Family; (c) any Person in which members of such individual’s Family
hold (individually or in the aggregate) a Material Interest; and (d) any Person
with respect to which one or more members of such individual’s Family serves as
a director, officer, partner, executor, or trustee (or in a similar capacity);
and means with respect to a specified Person other than an individual:  (1) any
Person that directly or indirectly controls, is directly or indirectly
controlled by, or is directly or indirectly under common control with, such
specified Person; (2) any Person that holds a Material Interest in such
specified Person; (3) each Person that serves as a director, officer, partner,
executor, or trustee of such specified Person (or in a similar capacity); (4)
any Person in which such specified Person holds a Material Interest; and (5) any
Person with respect to which such specified Person serves as a general partner
or a trustee (or in a similar capacity).

                     For purposes of this definition, (i) “control” (including
“controlling,” “controlled by” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, and shall be construed as such term is
used in the rules promulgated under the Securities Act of 1933, as amended; (ii)
the “Family” of an individual includes the individual, the individual’s spouse,
any other natural person who is related to the individual or the individual’s
spouse within the second degree; and (c) “Material Interest” means direct or
indirect beneficial ownership (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) of voting securities or other voting interests
representing at least 10% of the outstanding voting power of a Person or equity
securities or other equity interests representing at least 10% of the
outstanding equity securities or equity interests in a Person.

                     “Required Creditor Notices” has the meaning set forth in
Section 5.1(g).

                     “Retained Centers” has the meaning set forth in Section
1.2(a).

                     “Sale Approval Motion” means the motion filed by the Seller
in the Bankruptcy Cases seeking entry of the Sale Approval Order.

                     “Sale Approval Order” has the meaning set forth in Section
5.1(a).

                     “Sale Approval Order Date” has the meaning set forth in
Section 7.3(c).

78



--------------------------------------------------------------------------------

TABLE OF CONTENTS


                     “Sale Hearing” means the hearing scheduled and held by the
Bankruptcy Court on approval of the sale of Acquired Assets under this
Agreement.

                     “Sale Hearing Date” means the date scheduled for the Sale
Hearing.

                     “Selected Employees” has the meaning set forth in Section
5.7(a).

                     “Seller” has the meaning set forth in the Preamble.

                     “Seller Debtor Entities” means the Seller and the Selling
Subsidiaries.

                     “Seller Disclosure Schedule” has the meaning set forth in
the introductory paragraph to Article III.

                     “Seller Entities” means Seller, the Selling Subsidiaries,
the Acquired Subsidiaries, and their respective subsidiaries, whether directly
or indirectly, partially or wholly, owned.

                     “Seller Entity Agent” has the meaning set forth in Section
8.16.

                     “Seller Indemnitees” has the meaning set forth in Section
8.1(b).

                     “Seller Parties” has the meaning set forth in Section
5.10(a).

                     “Seller Plans” has the meaning set forth in the Section
3.20(a).

                     “Seller Releases” has the meaning set forth in Section
5.10(b).

                     “Seller Willful Breach” has the meaning set forth in
Section 5.2(b)(i).

                     “Selling Subsidiaries” has the meaning set forth in the
Preamble.

                     “Substitute Policy” has the meaning set forth in Section
3.28.

                     “Supplies” has the meaning set forth in Section 1.1(b)(ii).

                     “Tangible Personal Property” has the meaning set forth in
Section 1.1(b)(v)

                     “Taxes” has the meaning set forth in Section 3.21(k).

                     “Taxing Authority” has the meaning set forth in Section
3.21(k) .

                     “Tax Return” has the meaning set forth in Section 3.21(k).

                     “Terminated Policy” has the meaning set forth in Section
3.28.

79



--------------------------------------------------------------------------------

TABLE OF CONTENTS


                     “Title Company” has the meaning set forth in Section
6.3(q).

                     “Title Policies” has the meaning set forth in Section
6.3(q).

                     “Transaction Documents” has the meaning set forth in
Section 3.3.

                     “Transfer Taxes” has the meaning set forth in Section 8.3.

                     “Transition Services Agreement” has the meaning set forth
in Section 1.9.

                     “USD Payment Corp.” has the meaning set forth in the
Preamble to this Agreement.

                     “WARN Act” means the Worker Adjustment and Retraining
Notification Act of 1988.

80



--------------------------------------------------------------------------------

TABLE OF CONTENTS


                     IN WITNESS WHEREOF, the Seller, the Selling Subsidiaries
and the Purchaser have caused this Agreement to be executed on their behalf by
their officers thereunto duly authorized, as of the date first above written.

 

US DIAGNOSTIC INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

USD PAYMENT CORPORATION, INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

DVI FINANCIAL SERVICES INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

MEDICAL IMAGING CENTERS OF AMERICA, INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

81




--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

MEDITEK INDUSTRIES, INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

MICA PACIFIC, INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

MICA CAL I, INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

MICA FLO I, INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

82



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Schedule A

Acquired Subsidiaries

Name of Entity

 

Jurisdiction of Incorporation or Organization

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Community Radiology of Virginia, Inc.

 

Virginia

Advanced Medical Imaging

 

Delaware

USD Dayton, Inc.

 

Delaware

MICA Imaging, Inc.

 

Illinois

Meditek HE, Inc.

 

Florida

Kaley Imaging, Inc.

 

Florida

South Coast Radiologists A Corporation

 

Oregon

USDL Pittsburgh, Inc.

 

Delaware

Long Beach Medical Imaging Center, Ltd.

 

California

Park South Imaging Center, Ltd.

 

Florida

Chalmette Imaging Associates

 

Louisiana

83



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Schedule B

Acquired Centers

Address

 

Center Name

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

2000 Leatherwood Lane
Bluefield, VA 24605

 

Community Radiology of Virginia Bluefield

 

 

 

525 South Lawrence Street
Montgomery, AL 36103

 

Advanced Medical Imaging

 

 

 

5750 Centre Avenue, Suite 100
Pittsburgh, PA 15206

 

Centre Commons MRI

 

 

 

655 Rodi Road
Pittsburgh, PA 15235

 

Monroeville Imaging Center

 

 

 

127 Anderson Street, Suite 115
Pittsburgh, PA 15212

 

MRI of Western PA

 

 

 

575 Coal Valley Road, Suite 261
Clairton, PA 15025

 

Jefferson MRI

 

 

 

7901 Schatz Pointe Drive
Dayton, OH 45459

 

Dayton Medical Imaging – Centerville (South)

 

 

 

1001 South Main Street
Englewood, OH 45322

 

Dayton Medical Imaging – Englewood

 

 

 

One West National Road
Vandalia, OH 45377

 

Dayton Medical Imaging – Vandalia

 

 

 

200 Lewisburg Road
Eaton, OH 45320

 

Dayton Medical Imaging – Eaton

 

 

 

2650 N. 17th Street
Coos Bay, OR 97420

 

South Coast Radiologists

 

 

 

9001 Patricia Street
Chalmette, LA 70043

 

Chalmette Medical Imaging Associates

 

 

 

84



--------------------------------------------------------------------------------

TABLE OF CONTENTS


4200 East Pacific Coast Hwy
Long Beach, CA 90804

 

Long Beach Medical Imaging Center

 

 

 

6215 21st Avenue West, Suite A
Bradenton, FL 34209

 

Park South Imaging Center

 

 

 

1395 S. Pinellas Avenue
Tarpon Springs, FL 33688

 

Helen Ellis MRI

 

 

 

51 W. Kaley Street
Orlando, FL 32806

 

Imaging Center of Orlando

 

 

 

2263 S. Clinton Avenue
Rochester, NY 14618

 

The IDE Group – Westfall

 

 

 

222 Alexander Street
LL Suite B-2
Rochester, NY 14607

 

The IDE Group – Genesee Doctors Office Building

 

 

 

1000 South Avenue
Rochester, NY 14620

 

The IDE Group – Highland Hospital*

 

 

 

1561 Long Pond Road, Suite 113
Rochester, NY 14626

 

The IDE Group – Parkridge Hospital

 

 

 

N/A

 

The IDE Group – FF Thompson Hospital*

 

 

 

1850 Ridge Road
Irondequoit, NY 14603

 

The IDE Group – Northside

 

 

 

*Seller operates and has operated the IDE Group diagnostic imaging centers
located at Highland Hospital and Parkridge Hospital in Rochester, New York as a
single center.

85



--------------------------------------------------------------------------------

TABLE OF CONTENTS


EXHIBIT A
FORM OF BILL OF SALE

                This Bill of Sale is dated as of [_______], 2002 by and between
US Diagnostic Inc., a Delaware corporation (the “Seller”), Medical Imaging
Centers of America, Inc., a California corporation, Meditek Industries, Inc., a
Florida corporation, MICA Pacific, Inc., a California corporation, MICA Cal I,
Inc., a California corporation, and MICA Flo I, Inc., a California corporation
(collectively, the “Selling Subsidiaries”), and DVI Financial Services Inc., a
Delaware corporation, or its designated wholly-owned subsidiary or Affiliate
(the “Purchaser”).  Purchaser and Seller and the Selling Subsidiaries have
entered into an Acquisition Agreement dated as of the date hereof (the
“Acquisition Agreement”), for the sale by Seller and the Selling Subsidiaries to
Purchaser of the Acquired Assets.  All capitalized terms not otherwise defined
herein shall have the respective meanings provided in the Acquisition
Agreement.  Nothing contained herein shall be deemed to alter or amend the terms
and provisions of the Acquisition Agreement and in the event of any conflict
between the terms and provisions of this Bill of Sale and the Acquisition
Agreement, the terms and provisions of the Acquisition Agreement shall govern
and control in all circumstances.

                NOW THEREFORE, in consideration of the premises and for other
good and valuable consideration, the adequacy and receipt of which is hereby
acknowledged the parties hereto hereby agree as follows:

 

1.

Pursuant to the terms and conditions of the Acquisition Agreement, Seller and
the Selling Subsidiaries do hereby sell, assign, transfer, convey and deliver to
Purchaser all of Seller’s and Selling Subsidiaries’ rights, titles and interests
in and to the Acquired Assets.

 

 

 

 

2.

This Bill of Sale shall be governed by and construed in accordance with the
internal laws of the State of Delaware applicable to agreements made and to be
performed entirely within such state, without regard to the conflict of laws
principles of such state.

 

 

 

 

3.

In the event any one or more of the provisions contained in this Bill of Sale
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and
therein shall not in any way be affected or impaired thereby.  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

 

 

 

4.

This Bill of Sale may be executed in two or more counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument.

86



--------------------------------------------------------------------------------

TABLE OF CONTENTS


           IN WITNESS WHEREOF, the parties have caused this Bill of Sale to be
duly executed as of the date first above written.

 

US DIAGNOSTIC INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

DVI FINANCIAL SERVICES INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

MEDICAL IMAGING CENTERS OF AMERICA, INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

MEDITEK INDUSTRIES, INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

87



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

MICA PACIFIC, INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

MICA CAL I, INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

MICA FLO I, INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

88



--------------------------------------------------------------------------------

TABLE OF CONTENTS


EXHIBIT B

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement is dated as of [______], 2002, by and
between US Diagnostic Inc., a Delaware corporation (the “Seller”), Medical
Imaging Centers of America, Inc., a California corporation, Meditek Industries,
Inc., a Florida corporation, MICA Pacific, Inc., a California corporation, MICA
Cal I, Inc., a California corporation, and MICA Flo I, Inc., a California
corporation (collectively, the “Selling Subsidiaries”), and DVI Financial
Services Inc., a Delaware corporation, or its designated wholly-owned subsidiary
or Affiliate (the “Purchaser”).
WHEREAS, Purchaser and Seller and Selling Subsidiaries have entered into an
Acquisition Agreement dated as of the date hereof (the “Acquisition Agreement”),
providing for, among other things, the purchase by Purchaser of the Acquired
Assets from Seller and the Selling Subsidiaries; and
WHEREAS, in conjunction with such purchase, Seller and the Selling Subsidiaries
desire to sell, transfer, convey, assign and deliver to Purchaser, and Purchaser
wishes to accept and assume, all of Seller’s and Selling Subsidiaries’ rights,
titles and interests in and to, and all liabilities and obligations under, the
Assumed Liabilities.
NOW THEREFORE, in consideration of the mutual covenants and undertakings
contained herein, and subject to and on the terms and conditions herein set
forth, the parties hereto agree as follows:

1.

Defined Terms.  All capitalized terms not otherwise defined herein shall have
the meaning ascribed thereto in the Acquisition Agreement.  Nothing contained
herein shall be deemed to alter or amend the terms and provisions of the
Acquisition Agreement, and in the event of any conflict between the terms and
provisions of this Assignment and Assumption Agreement and the Acquisition
Agreement, the terms and provisions of the Acquisition Agreement shall govern
and control in all circumstances.

 

 

2.

Assignment.  Seller and Selling Subsidiaries hereby irrevocably sell, transfer,
convey, assign and deliver to Buyer all of their rights, titles and interests in
and to the Assumed Liabilities in accordance with the terms and conditions of
the Acquisition Agreement.

 

 

3.

Assumption.  Purchaser does hereby accept such sale, transfer, conveyance,
assignment and delivery of all of Seller’s and Selling Subsidiaries’ rights,
titles and interests in and to the Assumed Liabilities by Seller and Selling
Subsidiaries and assumes all of the Assumed Liabilities in accordance with the
terms and conditions of the Acquisition Agreement.

 

 

4.

Effective Time.  The assignment by Seller and Selling Subsidiaries, and the
acceptance thereof by the Purchaser, of the Assumed Liabilities, in accordance
herewith, shall be effective as of the Closing.

 

 

5.

Headings.  The headings contained herein are for reference purposes only and
shall not limit or otherwise affect the meaning or interpretation of this
Agreement.

 

 

6.

Governing Law.  This Assignment and Assumption Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the internal

89




--------------------------------------------------------------------------------

TABLE OF CONTENTS



 

laws of the State of Delaware without reference to its principles of conflict of
laws.

 

 

7.

Severability.  If any one or more provisions contained in this Assignment and
Assumption Agreement, or the application of such provision to any such person or
circumstance, shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and this Assignment and Assumption
Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

 

8.

Counterparts.  This Assignment and Assumption Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

90



--------------------------------------------------------------------------------

TABLE OF CONTENTS


IN WITNESS WHEREOF, the undersigned have caused this Assignment and Assumption
Agreement to be duly executed as of the date first above written.

 

US DIAGNOSTIC INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

DVI FINANCIAL SERVICES INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

MEDICAL IMAGING CENTERS OF AMERICA, INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

MEDITEK INDUSTRIES, INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

91




--------------------------------------------------------------------------------

TABLE OF CONTENTS



 

MICA PACIFIC, INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

MICA CAL I, INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

MICA FLO I, INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

92



--------------------------------------------------------------------------------

TABLE OF CONTENTS


EXHIBIT C
FORM OF BID PROCEDURES ORDER

93



--------------------------------------------------------------------------------

TABLE OF CONTENTS


EXHIBIT D
FORM OF SALE APPROVAL ORDER

94



--------------------------------------------------------------------------------

TABLE OF CONTENTS


EXHIBIT E
BIDDING PROCEDURES

95



--------------------------------------------------------------------------------

TABLE OF CONTENTS


EXHIBIT F

[FORM OF ESCROW AGREEMENT]

           THIS ESCROW AGREEMENT, dated as of ________, 2002 (“Escrow
Agreement”), is by and among US Diagnostic Inc., a Delaware corporation (“USD”),
USD Payment Corporation, Inc., a Florida corporation (“USDPC”), Medical Imaging
Centers of America, Inc., a California corporation (“MICA”), Meditek Industries,
Inc., a Florida corporation (“Meditek”), MICA Pacific, Inc., a California
corporation (“MICAP”), MICA Cal I, Inc., a California corporation (“MICAC”), and
MICA Flo I, Inc., a California corporation (“MICAF” and collectively with USD,
USDPC, MICA, Meditek, MICAP and MICAC, the “Indemnitors”), DVI Financial
Services Inc., a Delaware corporation (“Indemnitee”), and ____________________,
[a national banking association, ]as Escrow Agent hereunder (“Escrow Agent”). 
Capitalized terms used but not otherwise defined herein have the meanings given
to such terms in the Underlying Agreement (as defined below). 

BACKGROUND

           A.     Indemnitors and Indemnitee have entered into an Acquisition
Agreement (the “Underlying Agreement”), dated as of [______], 2002 pursuant to
which Indemnitee is purchasing the Acquired Assets from USD.  The Underlying
Agreement provides that Indemnitee shall place a portion of the purchase price
in the amount of Five Hundred Thousand Dollars ($500,000.00) in a segregated
escrow account to be held by Escrow Agent to fund indemnification and certain
other obligations of Indemnitors set forth in the Underlying Agreement. 

           B.     Escrow Agent has agreed to accept, hold, and disburse the
funds deposited with it and the earnings thereon in accordance with the terms of
this Escrow Agreement.

           C.     In order to establish the escrow of funds and to effect the
indemnification provisions of the Underlying Agreement, the parties hereto have
entered into this Escrow Agreement.

STATEMENT OF AGREEMENT

                     NOW THEREFORE, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

                     1.     Definitions.  The following terms shall have the
following meanings when used herein:

                     “Claim” shall mean a claim for indemnification by
Indemnitee pursuant to Section 8.1 or 8.2 of the Underlying Agreement.

96



--------------------------------------------------------------------------------

TABLE OF CONTENTS


                     “Claim Notice” shall mean a written notification, signed by
the Indemnitee’s Representative, which shall specify the obligation,
representation or agreement in the Underlying Agreement with respect to which a
Claim is being made, the facts giving rise to and the alleged basis for such
Claim, the Estimated Claim Amount of such Claim, the sequential number of such
Claim in relation to all Claim Notices delivered hereunder, the date of such
Claim Notice, and the aggregate Estimated Claim Amounts of all Claims as to
which Claim Notices have been delivered.  Each Claim Notice also shall include a
certification by the Indemnitee’s Representative that the Claim is being made
pursuant to Section 8.1 or 8.2 of the Underlying Agreement and this Escrow
Agreement.

                     “Claim Response” shall mean a written notification, signed
by the Indemnitors’ Representative, disputing a Claim.

                     “Escrow Funds” shall mean the funds deposited with Escrow
Agent pursuant to this Escrow Agreement, which funds shall include, without
limitation, the initial sum of Five Hundred Thousand Dollars ($500,000.00).

                     “Estimated Claim Amount” shall mean the amount designated
by the Indemnitee’s Representative to be the amount of any Claim for which a
Claim Notice has been delivered.  Escrow Agent shall have no liability or
responsibility to question or determine the accuracy or reasonableness of any
Estimated Claim Amount.

                     “Final Determination” shall mean a final, non-appealable
judgment, decree or order of the Bankruptcy Court.

                     “Indemnitee’s Representative” shall mean [___________] or
any other person designated in a writing signed by Indemnitee and delivered to
Escrow Agent and the Indemnitor Representative in accordance with the notice
provisions of this Escrow Agreement, to act as its representative under this
Escrow Agreement.

                     “Indemnitors’ Representative” shall mean [_________] or any
other person designated in a writing signed by the Indemnitors and delivered to
Escrow Agent and the Indemnitee’s Representative in accordance with the notice
provisions of this Escrow Agreement, to act as its representative under this
Escrow Agreement.

                     “Joint Written Direction” shall mean a written direction
executed by the Representatives and directing Escrow Agent to disburse all or a
portion of the Escrow Funds or to take or refrain from taking an action pursuant
to this Escrow Agreement.

                     “Representatives” shall mean the Indemnitors’
Representative and the Indemnitee’s Representative, collectively. 

                     2.     Appointment of and Acceptance by Escrow Agent. 
Indemnitors, Indemnitee and the Representatives hereby appoint Escrow Agent to
serve as escrow agent hereunder.  Escrow Agent hereby accepts such appointment
and, upon receipt by wire transfer of

97



--------------------------------------------------------------------------------

TABLE OF CONTENTS


the Escrow Funds in accordance with Section 3 below, agrees to hold, invest and
disburse the Escrow Funds in accordance with this Escrow Agreement. 

                     3.     Creation of Escrow Funds.  On the date hereof,
Indemnitee will transfer the sum of Five Hundred Thousand Dollars ($500,000.00)
to Escrow Agent, by wire transfer of immediately available funds, to the
following account:

                              __________________

                              __________________

                              __________________

                              Attention:  _________

                     4.     Claims Procedures and Disbursements of Escrow Funds.

                     a.     If Indemnitee determines to assert a Claim, then
Indemnitee shall deliver a Claim Notice to Indemnitors’ Representative and
Escrow Agent.  Upon receipt of any Claim Notice, Escrow Agent shall promptly
make entries or notations in the account records relating to the Escrow Funds,
indicating that funds in the amount of the Estimated Claim Amount are reserved
to satisfy such Claim, and identifying the date and number of such Claim
Notice. 

                     b.     If Indemnitors do not dispute such Claim by
delivering a Claim Response to Indemnitee’s Representative and Escrow Agent
within 20 Business Days (with respect to Claims pursuant to Section 8.1 of the
Underlying Agreement) or ten days (with respect to Claims pursuant to Section
8.2 of the Underlying Agreement), as applicable, of the date Indemnitors’
Representative receives a Claim Notice regarding such Claim, Indemnitors and
Indemnitee shall promptly prepare and deliver a Joint Written Direction to the
Escrow Agent, which states the amount of Escrow Funds to be disbursed to
Indemnitee, which amount shall equal the Estimated Claim Amount set forth in the
applicable Claim Notice.

                     c.     If Indemnitors dispute any matter with respect to a
Claim, then Indemnitors shall deliver a Claim Response to Indemnitee’s
Representative and Escrow Agent within 20 Business Days (with respect to Claims
pursuant to Section 8.1 of the Underlying Agreement) or ten days (with respect
to Claims pursuant to Section 8.2 of the Underlying Agreement), as applicable,
of the date Indemnitors’ Representative receives a Claim Notice regarding such
Claim, and such Claim shall be resolved by the parties (in which case
Indemnitors and Indemnitee shall promptly prepare and deliver a Joint Written
Direction to the Escrow Agent, which states the amount, if any, of Escrow Funds
to be disbursed to Indemnitee) or by adjudication by the Bankruptcy Court upon
application of Indemnitee and USD.

                     d.     Escrow Agent shall disburse the Escrow Funds as
follows:

                             (1)  at any time, and from time to time, in
accordance with a Joint Written Direction;

                             (2)  to Indemnitee, such amount as is specified in
a Final Determination,

98



--------------------------------------------------------------------------------

TABLE OF CONTENTS


with respect to which Indemnitors’ Representative has timely delivered a Claim
Response; or

                              (3)  On the 181st day following the Closing Date,
the amount of the Escrow Funds remaining, if any, to USD, unless there is then
an outstanding Claim and a Claim Notice has been timely submitted to the Escrow
Agent in connection therewith, in which case the Estimated Claim Amount
thereunder shall be deducted from such disbursement and retained by the Escrow
Agent pending resolution of such Claim.

                     e.     On the last business day of each month during the
term of this Escrow Agreement, the Escrow Agent, without further action or
direction on the part of Indemnitee or Indemnitors, shall pay over to USD all
interest and other earnings then accrued and received on the Escrow Funds and
theretofore unpaid.

                     f.     All disbursements of funds from the Escrow Funds
shall be subject to the claims of Escrow Agent and the Indemnified Parties (as
defined below) pursuant to Section 9 below.

                     5.     Disbursement Into Court.  If, at any time, there
shall exist any dispute between Indemnitors, Indemnitee or the Representatives
with respect to the holding or disposition of any portion of the Escrow Funds or
any other obligations of Escrow Agent hereunder, or if at any time Escrow Agent
is unable to determine, to Escrow Agent’s sole satisfaction, the proper
disposition of any portion of the Escrow Funds or Escrow Agent’s proper actions
with respect to its obligations hereunder, or if the Indemnitors and Indemnitee
have not within 30 days of the furnishing by Escrow Agent of a notice of
resignation pursuant to Section 7 hereof, appointed a successor Escrow Agent to
act hereunder, then Escrow Agent may, in its sole discretion, take either or
both of the following actions:

 

          a.     suspend the performance of any of its obligations under this
Escrow Agreement with respect to the particular Claim that is the subject of the
dispute of the parties until such dispute shall be resolved to the sole
satisfaction of Escrow Agent or until a successor Escrow Agent shall have been
appointed (as the case may be); provided however, that Escrow Agent shall
continue to invest the Escrow Funds in accordance with Section 6 hereof;
provided further; that Escrow Agent shall perform or continue to perform, as the
case may be, all of its obligations under this Escrow Agreement with respect to
any and all undisputed Claims; and/or

 

 

 

          b.     petition (by means of an interpleader action or any other
appropriate method) the Bankruptcy Court, for instructions with respect to such
dispute, and pay into such court a portion of the Escrow Funds equal to the
Estimated Claim Amount specified in any Claim that is being disputed by the
parties for holding and disposition in accordance with the instructions of such
court.

Escrow Agent shall have no liability to Indemnitors, Indemnitee, their
respective shareholders or any other person with respect to any such suspension
of performance or disbursement into court, specifically including any liability
or claimed liability that may arise, or be alleged to have arisen, out of or as
a result of any delay in the disbursement of funds held in the Escrow Funds or

99



--------------------------------------------------------------------------------

TABLE OF CONTENTS


any delay in or with respect to any other action required or requested of Escrow
Agent.

                     6.     Investment of Funds.  Escrow Agent shall invest and
reinvest the funds held in the Escrow Funds as Indemnitee’s Representative and
Indemnitors’ Representative jointly shall direct (subject to applicable minimum
investments) by the furnishing of a Joint Written Direction; provided, however,
that no investment or reinvestment may be made except in the following:

 

          a.     direct obligations of the United States of America or
obligations the principal of and the interest on which are unconditionally
guaranteed by the United States of America;

 

 

 

          b.     certificates of deposit issued by any bank, bank and trust
company, or national banking association (including Escrow Agent and its
affiliates), which certificates of deposit are insured by the Federal Deposit
Insurance Corporation or a similar governmental agency; or

 

 

 

          c.     any money market fund substantially all of which is invested in
the foregoing investment categories.

           If Escrow Agent has not received a Joint Written Direction at any
time that an investment decision must be made, Escrow Agent shall invest the
Escrow Funds, or such portion thereof as to which no Joint Written Direction has
been received, in investments described in clause (c) above.  Each of the
foregoing investments shall be made in the name of Escrow Agent.  No investment
shall be made in any instrument or security that has a maturity of greater than
six (6) months.  Notwithstanding anything to the contrary contained herein,
Escrow Agent may, without notice to the Indemnitee’s Representative or the
Indemnitors’ Representative, sell or liquidate any of the foregoing investments
at any time if the proceeds thereof are required for any release of funds
permitted or required hereunder, and Escrow Agent shall not be liable or
responsible for any loss, cost or penalty resulting from any such sale or
liquidation.  With respect to any funds received by Escrow Agent for deposit
into the Escrow Funds or any Joint Written Direction received by Escrow Agent
with respect to investment of any funds in the Escrow Funds after ten o’clock,
a.m. on a particular day, Escrow Agent shall not be required to invest such
funds or to effect such investment instruction until the next day upon which
banks in [_________] are open for business.

           The Escrow Agent shall have no responsibility for tax reporting with
respect to the Escrow Funds until such time as it receives Form W-9s and such
other documents as it reasonably requires from the Indemnitors and Indemnitee,
and the required fees in connection therewith.

                     7.     Resignation and Removal of Escrow Agent.  Escrow
Agent may resign from the performance of its duties hereunder at any time by
giving thirty (30) days’ prior written notice to the Indemnitee’s Representative
and Indemnitors’ Representative or may be removed, with or without cause, by the
Indemnitee’s Representative and Indemnitors’ Representative, acting jointly by
furnishing a Joint Written Direction to Escrow Agent, at any time by the giving

100



--------------------------------------------------------------------------------

TABLE OF CONTENTS


of thirty (30) days’ prior written notice to Escrow Agent.  Such resignation or
removal shall take effect upon the appointment of a successor Escrow Agent as
provided hereinbelow.  Upon any such notice of resignation or removal, the
Indemnitee’s Representative and Indemnitors’ Representative jointly shall
appoint a successor Escrow Agent hereunder, which shall be a commercial bank,
trust company or other financial institution with a combined capital and surplus
in excess of $10,000,000.  Upon the acceptance in writing of any appointment as
Escrow Agent hereunder by a successor Escrow Agent, such successor Escrow Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Escrow Agent, and the retiring Escrow
Agent shall be discharged from its duties and obligations under this Escrow
Agreement, but shall not be discharged from any liability for actions taken as
Escrow Agent hereunder prior to such succession.  After any retiring Escrow
Agent’s resignation or removal, the provisions of this Escrow Agreement shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Escrow Agent under this Escrow Agreement.

                     8.     Liability of Escrow Agent. 

                     a.     Escrow Agent shall have no liability or obligation
with respect to the Escrow Funds except for Escrow Agent’s willful misconduct or
gross negligence.  Escrow Agent’s sole responsibility shall be for the
safekeeping, investment, and disbursement of the Escrow Funds in accordance with
the terms of this Escrow Agreement.  Escrow Agent shall have no implied duties
or obligations and shall not be charged with knowledge or notice of any fact or
circumstance not specifically set forth herein.  Escrow Agent may rely upon any
instrument, not only as to its due execution, validity and effectiveness, but
also as to the truth and accuracy of any information contained therein, which
Escrow Agent shall in good faith believe to be genuine, to have been signed or
presented by the person or parties purporting to sign the same and to conform to
the provisions of this Escrow Agreement.  In no event shall Escrow Agent be
liable for incidental, indirect, special, consequential or punitive damages. 
Escrow Agent shall not be obligated to take any legal action or commence any
proceeding in connection with the Escrow Funds, any account in which Escrow
Funds are deposited, this Escrow Agreement or the Underlying Agreement, or to
appear in, prosecute or defend any such legal action or proceeding.  Escrow
Agent may consult legal counsel selected by it in the event of any dispute or
question as to the construction of any of the provisions hereof or of any other
agreement or of its duties hereunder, and shall incur no liability and shall be
fully indemnified from any liability whatsoever in acting in accordance with the
opinion or instruction of such counsel.  Indemnitors and Indemnitee, jointly and
severally, shall promptly pay, upon demand, the reasonable fees and expenses of
any such counsel.

                     b.     The Escrow Agent is authorized, in its sole
discretion, to comply with orders issued or process entered by any court with
respect to the Escrow Funds, without determination by the Escrow Agent of such
court’s jurisdiction in the matter.  If any portion of the Escrow Funds is at
any time attached, garnished or levied upon under any court order, or in case
the payment, assignment, transfer, conveyance or delivery of any such property
shall be stayed or enjoined by any court order, or in case any order, judgment
or decree shall be made or entered by any court affecting such property or any
part thereof, then and in any such event, the Escrow Agent is authorized, in its
sole discretion, to rely upon and comply with any such order, writ, judgment or
decree which it is advised by legal counsel selected by it is binding upon it

101



--------------------------------------------------------------------------------

TABLE OF CONTENTS


without the need for appeal or other action; and if the Escrow Agent complies
with any such order, writ, judgment or decree, it shall not be liable to any of
the parties hereto or to any other person or entity by reason of such compliance
even though such order, writ, judgment or decree may be subsequently reversed,
modified, annulled, set aside or vacated.

                     9.     Indemnification of Escrow Agent.  From and at all
times after the date of this Escrow Agreement, Indemnitors and Indemnitee,
jointly and severally, shall, to the fullest extent permitted by law and to the
extent provided herein, indemnify and hold harmless Escrow Agent and each
director, officer, employee, partner, attorney, agent and affiliate of Escrow
Agent (collectively, the “Indemnified Parties”) against any and all actions,
claims (whether or not valid), losses, damages, liabilities, costs and expenses
of any kind or nature whatsoever (including without limitation reasonable
attorneys’ fees, costs and expenses) incurred by or asserted against any of the
Indemnified Parties from and after the date hereof, whether direct, indirect or
consequential, as a result of or arising from or in any way relating to any
claim, demand, suit, action or proceeding (including any inquiry or
investigation) by any person, including without limitation Indemnitors or
Indemnitee, whether threatened or initiated, asserting a claim for any legal or
equitable remedy against any person under any statute or regulation, including,
but not limited to, any federal or state securities laws, or under any common
law or equitable cause or otherwise, arising from or in connection with the
negotiation, preparation, execution, performance or failure of performance of
this Escrow Agreement or any transactions contemplated herein, whether or not
any such Indemnified Party is a party to any such action, proceeding, suit or
the target of any such inquiry or investigation; provided, however, that no
Indemnified Party shall have the right to be indemnified hereunder for any
liability (including without limitation reasonable attorneys’ fees, costs and
expenses) finally determined by a court of competent jurisdiction, subject to no
further appeal, to have resulted solely from the gross negligence or willful
misconduct of such Indemnified Party.  If any such action or claim shall be
brought or asserted against any Indemnified Party, such Indemnified Party shall
promptly notify Indemnitors and Indemnitee in writing, and Indemnitors and
Indemnitee shall assume the defense thereof, including the employment of counsel
and the payment of all expenses.  Such Indemnified Party shall, in its sole
discretion, have the right to employ separate counsel (who may be selected by
such Indemnified Party in its sole discretion) in any such action and to
participate in the defense thereof, and the fees and expenses of such counsel
shall be paid by such Indemnified Party, except that Indemnitors and/or
Indemnitee shall be required to pay such fees and expenses if (a) Indemnitors
and/or Indemnitee agree to pay such fees and expenses, or (b) Indemnitors and/or
Indemnitee shall fail to assume the defense of such action or proceeding, (c)
Indemnitors are or Indemnitee is the plaintiff in any such action or proceeding
or (d) the named parties to any such action or proceeding (including any
impleaded parties) include both Indemnified Party and Indemnitee and/or
Indemnitors, and Indemnified Party shall have been advised by counsel that there
may be one or more legal defenses available to it which are different from or
additional to those available to Indemnitee or Indemnitors and the assertion of
such defense on the Escrow Agent’s behalf would create a conflict with one or
more of the Indemnitors and Indemnitee.  Indemnitors and Indemnitee shall be
jointly and severally liable to pay fees and expenses of counsel pursuant to the
preceding sentence, except that any obligation to pay under clause (a) shall
apply only to the party so agreeing.  All such fees and expenses payable by
Indemnitee and/or Indemnitors pursuant to the foregoing sentence shall be paid
from time to time as incurred, both in advance of and after the final
disposition of such action or

102



--------------------------------------------------------------------------------

TABLE OF CONTENTS


claim.  All of the foregoing losses, damages, costs and expenses of the
Indemnified Parties shall be payable by Indemnitors and Indemnitee, jointly and
severally, upon demand by such Indemnified Party.  The obligations of
Indemnitors and Indemnitee under this Section 9 shall survive any termination of
this Escrow Agreement and the resignation or removal of Escrow Agent.

                     The parties agree that neither the payment by Indemnitors
or Indemnitee of any claim by Escrow Agent for indemnification hereunder nor the
disbursement of any amounts to Escrow Agent from the Escrow Funds in respect of
a claim by Escrow Agent for indemnification shall impair, limit, modify, or
affect, as between Indemnitors and Indemnitee, the respective rights and
obligations of Indemnitors, on the one hand, and Indemnitee, on the other hand,
under the Underlying Agreement. 

                     10.     Fees and Expenses of Escrow Agent.  Indemnitors and
Indemnitee shall compensate Escrow Agent for its services hereunder in
accordance with Schedule A attached hereto and, in addition, shall reimburse
Escrow Agent for all of its reasonable out-of-pocket expenses, including
attorneys’ fees, travel expenses, telephone and facsimile transmission costs,
postage (including express mail and overnight delivery charges), copying charges
and the like.  All of the compensation and reimbursement obligations set forth
in this Section 10 shall be payable by Indemnitors and Indemnitee, jointly and
severally, upon demand by Escrow Agent.  The obligations of Indemnitors and
Indemnitee under this Section 10 shall survive any termination of this Escrow
Agreement and the resignation or removal of Escrow Agent. 

                     Escrow Agent is authorized to, and may, disburse to itself
from the Escrow Funds, from time to time, the amount of any compensation and
reimbursement of out-of-pocket expenses due and payable hereunder (including any
amount to which Escrow Agent or any Indemnified Party is entitled to seek
indemnification pursuant to Section 9 hereof.)  Escrow Agent shall notify in
writing the Indemnitee’s Representative and Indemnitors’ Representative of any
disbursement from the Escrow Funds to itself or any Indemnified Party in respect
of any compensation or reimbursement hereunder and shall furnish to the
Indemnitee’s Representative and Indemnitors’ Representative copies of all
related invoices and other statements.  Promptly following Indemnitors’ and
Indemnitee’s receipt of any such notice of the Escrow Agent’s disbursement of
Escrow Funds to itself, each of the Indemnitee and Indemnitors shall pay to
Escrow Agent a portion of such disbursement for which each of the Indemnitee and
Indemnitors is responsible under Section 13.4 of the Underlying Agreement to
Escrow Agent in order to restore the Escrow Funds to the amount prior to the
Escrow Agent’s disbursement to itself.  If for any reason funds in the Escrow
Funds are insufficient to cover such compensation and reimbursement, Indemnitors
and Indemnitee shall promptly pay such amounts to Escrow Agent or any
Indemnified Party upon receipt of an itemized invoice. 

                     11.    Consent to Jurisdiction and Venue.  In the event
that any party hereto commences a lawsuit or other proceeding relating to or
arising from this Escrow Agreement, the parties hereto agree that the Bankruptcy
Court shall have the sole and exclusive jurisdiction over any such proceeding. 
The Bankruptcy Court shall be proper venue for any such lawsuit or judicial
proceeding and the parties hereto waive any objection to such venue.  The
parties hereto consent to and agree to submit to the jurisdiction of the
Bankruptcy Court and agree to accept

103



--------------------------------------------------------------------------------

TABLE OF CONTENTS


service or process to vest personal jurisdiction over them in such court.

                     12.     Notice.  All notices and other communications
hereunder shall be in writing and shall be deemed to have been validly served,
given or delivered five (5) days after deposit in the United States mails, by
certified mail with return receipt requested and postage prepaid, when delivered
personally, one (1) day after delivery to any overnight courier, or when
transmitted by facsimile transmission facilities, and addressed to the party to
be notified as follows:

 

If to Indemnitors at:

 

 

 

 

 

US Diagnostic Inc.

 

 

250 Australian Avenue

 

 

West Palm Beach, Florida 33401

 

 

Fax: (561) 832-8391

 

 

Attention:  [______________]

104




--------------------------------------------------------------------------------

TABLE OF CONTENTS



 

with copies to:

 

 

 

 

 

US Diagnostic Inc.

 

 

250 Australian Avenue

 

 

West Palm Beach, Florida 33401

 

 

Fax: (561) 832-8391

 

 

Attention:  Jerry Aron, Esq., General Counsel

 

 

 

and

 

 

 

 

Greenberg Traurig, P.A.

 

 

1221 Brickell Avenue

 

 

Miami, Florida 33131

 

 

Fax: (305) 579-0717

 

 

Attention: James P.S. Leshaw, Esq. and
                 Ira N. Rosner, Esq.

 

 

 

 

If to the Indemnitors’

 

Representative at:

 

 

 

 

 

______________________

 

 

______________________

 

 

Fax: __________________

 

 

Attention:  [______________]

 

 

 

 

with copies to:

 

 

 

 

 

US Diagnostic Inc.

 

 

250 Australian Avenue

 

 

West Palm Beach, Florida 33401

 

 

Fax: (561) 832-8391

 

 

Attention:  Jerry Aron, Esq., General Counsel

 

 

 

and

 

 

 

 

 

Greenberg Traurig, P.A.

 

 

1221 Brickell Avenue

 

 

Miami, Florida 33131

 

 

Fax: (305) 579-0717

 

 

Attention: James P.S. Leshaw, Esq. and
                 Ira N. Rosner, Esq.

105




--------------------------------------------------------------------------------

TABLE OF CONTENTS



 

If to Indemnitee at:

 

 

 

 

 

DVI Financial Services Inc.

 

 

2500 York Road

 

 

Jamison, Pennsylvania 18929

 

 

Fax (215) 488-5404

 

 

Attention:  Richard Miller

 

 

 

 

with a copy to:

 

 

 

 

 

Drinker Biddle & Reath LLP

 

 

One Logan Square

 

 

18th & Cherry Streets

 

 

Philadelphia, Pennsylvania 19103

 

 

Fax: (215) 988-2757

 

 

Attention: Andrew C. Kassner, Esq.

 

 

 

 

If to the Indemnitee’s

 

Representative at:

 

 

 

 

 

______________________

 

 

______________________

 

 

Fax: __________________

 

 

Attention:  [______________]

 

 

 

If to the Escrow Agent at:

 

 

 

 

______________________

 

 

______________________

 

 

Fax: __________________

 

 

Attention:  [______________]

or to such other address as each party may designate for itself by like notice.


                     12.     Amendment or Waiver.  This Escrow Agreement may be
changed, waived, discharged or terminated only by a writing signed by the
Indemnitee’s Representative and Indemnitors’ Representative and Escrow Agent. 
No delay or omission by any party in exercising any right with respect hereto
shall operate as a waiver.  A waiver on any one occasion shall not be construed
as a bar to, or waiver of, any right or remedy on any future occasion.

                     13.     Severability.  To the extent any provision of this
Escrow Agreement is prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Escrow Agreement.

106



--------------------------------------------------------------------------------

TABLE OF CONTENTS


                     14.     Governing Law.  This Escrow Agreement shall be
construed and interpreted in accordance with the internal laws of the State of
Delaware without giving effect to the conflict of laws principles thereof.

                     15.     Entire Agreement.  This Escrow Agreement
constitutes the entire agreement between the parties relating to the holding,
investment and disbursement of the Escrow Funds and sets forth in their entirety
the obligations and duties of Escrow Agent with respect to the Escrow Funds.

                     16.     Binding Effect.  All of the terms of this Escrow
Agreement, as amended from time to time, shall be binding upon, inure to the
benefit of and be enforceable by the respective heirs, successors and assigns of
Indemnitors, Indemnitee, the Representatives and Escrow Agent.

                     17.     Execution in Counterparts.  This Escrow Agreement
and any Joint Written Direction may be executed in two or more counterparts,
which when so executed shall constitute one and the same agreement or direction.

                     18.     Termination.  Upon the first to occur of the
disbursement of all amounts in the Escrow Funds pursuant to Section 4 hereof or
the disbursement of all amounts in the Escrow Funds into court pursuant to
Section 5 hereof, this Escrow Agreement shall terminate and Escrow Agent shall
have no further obligation or liability whatsoever with respect to this Escrow
Agreement or the Escrow Funds.

107



--------------------------------------------------------------------------------

TABLE OF CONTENTS


          IN WITNESS WHEREOF, the parties hereto have caused this Escrow
Agreement to be executed as of the date first above written.

 

US DIAGNOSTIC INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

USD PAYMENT CORPORATION, INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

MEDICAL IMAGING CENTERS OF AMERICA, INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

MEDITEK INDUSTRIES, INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

MICA PACIFIC, INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

MICA CAL I, INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

MICA FLO I, INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

108




--------------------------------------------------------------------------------

TABLE OF CONTENTS



 

INDEMNITORS’ REPRESENTATIVE

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

DVI FINANCIAL SERVICES INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

INDEMNITEE’S REPRESENTATIVE

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

,

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

as Escrow Agent

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

109



--------------------------------------------------------------------------------

TABLE OF CONTENTS


SCHEDULE A

Fees Payable to Escrow Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS


EXHIBIT G
BUDGET

- 2 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS


EXHIBIT H

INTELLECTUAL PROPERTY LICENSE AGREEMENT

           THIS INTELLECTUAL PROPERTY LICENSE AGREEMENT (the “Agreement”) is
made and entered into as of __________________, 2002 (the “Effective Date”), by
and between US Diagnostic Inc. (“Licensee”) and DVI Financial Services Inc., or
its designated wholly-owned subsidiary or Affiliate (“Licensor”).

WITNESSETH:

           WHEREAS, Licensee and Licensor have entered into an acquisition
agreement dated as of [_____], 2002 (the “Acquisition Agreement”) pursuant to
which Licensor purchased the Acquired Assets, including the Intellectual
Property described in Section 1.1(b)(vii) therein (such Intellectual Property,
the “Licensed Intellectual Property”) from Licensor and certain of its
subsidiaries;

           WHEREAS, in connection with the Acquisition Agreement, Licensee
continues to own the Retained Centers;

           WHEREAS, prior to the transfer and sale of the Licensed Intellectual
Property by Licensee to Licensor, Licensee used the Licensed Intellectual
Property in its operation and the operation of the Retained Centers;

           WHEREAS, Licensee desires to use the Licensed Intellectual Property,
as such Licensed Intellectual Property was previously used by Licensee in its
operation and the operation of the Retained Centers, solely in connection with
its operation and liquidation (including the administration of its bankruptcy
estate) and the operation and liquidation of the Retained Centers (collectively,
the “Permitted Uses”); and

           WHEREAS, Licensor is willing to grant to Licensee the right to use
the Licensed Intellectual Property solely for the Permitted Uses, subject to the
terms and conditions of this Agreement.

           NOW, THEREFORE, inconsideration of the premises and the mutual
covenants contained herein, the parties, intending to be legally bound, hereby
agree as follows:

ARTICLE  I

DEFINITIONS

           All capitalized terms not otherwise defined herein shall have the
meaning ascribed to such terms in the Acquisition Agreement.

- 3 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS


ARTICLE II

GRANT OF LICENSE

           Section 2.1     Subject to the terms and conditions of this
Agreement, Licensor hereby grants to Licensee a non-exclusive, non-transferable
right to use the Licensed Intellectual Property solely for the Permitted Uses. 
Licensee hereby accepts such grant and acknowledges and admits that no right,
title, or interest in the Licensed Intellectual Property is transferred to
Licensee other than the right to use the Licensed Intellectual Property as set
forth in this Agreement.  Licensee agrees not to do anything inconsistent with
Licensor’s ownership rights or which would cause damage, harm or dilution of the
Licensed Intellectual Property; provided that Licensee may exercise the rights
granted to Licensee hereunder. 

           Section 2.2     Licensee shall not use any Licensed Intellectual
Property in connection with any imaging center or other business other than the
Permitted Uses.

ARTICLE III
ASSIGNMENT

           Section 3.1     This Agreement and the rights hereunder shall not be
assignable or otherwise transferable by Licensee without the prior written
consent of Licensor, and any attempt to assign or otherwise transfer this
Agreement without such consent is null and void.  Further, this Agreement and
the rights hereunder may not be sub-licensed by Licensee without the prior
written consent of Licensor; provided that, if applicable, the Selling
Subsidiaries and Other Subsidiaries may use the Licensed Intellectual Property
in connection with the Permitted Uses.

ARTICLE IV
USE OF LICENSED INTELLECTUAL PROPERTY

           Section 4.1     Notices and Attribution.  Licensee shall use
commercially reasonable efforts to include legal notices and comply with all
relevant legal requirements when using the Licensed Intellectual Property in
order to give appropriate notice of Licensor’s right, title and interest to the
Licensed Intellectual Property.

           Section 4.2     Use of the Licensed Intellectual Property.  Licensor
reserves the right as owner of the Licensed Intellectual Property (which right
shall not be used unreasonably) to specify all aspects of use of that Licensed
Intellectual Property, including but not limited to, the manner, place, type,
form, layout, design, channels of trade, channels of distribution, and media of
or for the use, on or in connection with all displays, advertising, labels,
product literature, Internet sites, sales promotion materials and all other
forms of use of the Licensed Intellectual Property.  All use of the Licensed
Intellectual Property shall inure to the benefit of Licensor.

           Section 4.3     Quality Standards, Inspection and Testing.  So that
the value of the goodwill and reputation associated with the Licensed
Intellectual Property will not be diminished, Licensee shall have the obligation
to ensure that all goods or services offered in connection with any of the
Licensed Intellectual Property shall be at least the same uniform high quality
as offered by Licensee immediately prior to the Closing Date of the Acquisition
Agreement.  To monitor for Licensee’s adherence to such obligations, Licensor
shall have the

- 4 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS


right to inspect such goods and services, from time to time through duly
authorized representatives.  To the extent that such goods or services fail to
meet the quality requirements set forth in this Agreement, those goods or
services shall not be offered or sold or in any way promoted in connection with
the Licensed Intellectual Property.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

           Section 5.1     Licensor.  Licensor represents and warrants to
Licensee as follows:

                        (a)     Licensor has full right, power and authority to
execute, deliver and perform under this Agreement.

                        (b)     The execution, delivery and performance of this
Agreement by Licensor do not contravene any contractual restriction binding upon
Licensor or affecting any of its properties, or the Certificate of Incorporation
or Bylaws of Licensor.

                        (c)     This Agreement has been duly executed and
delivered by Licensor and is a legal, valid and binding obligation of Licensor
enforceable against Licensor in accordance with its terms.

           Section 5.2     Licensee.  Licensee represents and warrants to
Licensor as follows:

                        (a)     Licensee has full right, power and authority to
execute, deliver and perform under this Agreement.

                        (b)     The execution, delivery and performance of this
Agreement by Licensee do not contravene any contractual restriction binding upon
Licensee or affect any of its properties, or its Certificates of Incorporation
or Bylaws.

                        (c)     This Agreement has been duly executed and
delivered by Licensee and is a legal, valid and binding obligation of Licensee
enforceable against Licensee in accordance with its terms.

ARTICLE VI

INDEMNIFICATION AND ARBITRATION

           Section 6.1     Indemnification by Licensor.  Licensor shall
indemnify, defend and hold Licensee and each of its affiliates, and each of
Licensee’s and its affiliates officers, directors, shareholders, agents and
employees, harmless from and against any liability, loss, cost, expense
(including reasonable attorneys’ fees), damage, or penalty of any kind, on
account of or resulting from (i) any breach by Licensor of its representations
and warranties contained in Section 5.1 or (ii) any breach of any covenant
contained in this Agreement.

           Section 6.2     Indemnification by Licensee.  Licensee shall
indemnify, defend and hold Licensor and each of its affiliates, and each of
Licensor’s and its affiliates officers, directors, shareholders, agents and
employees, harmless from and against any liability, loss, cost, expense
(including reasonable attorneys’ fees), damage, or penalty of any kind, on
account of or resulting from (i) any breach by Licensee of its representations
and warranties contained in Section 5.2 or (ii) any breach of any covenant
contained in this Agreement.

- 5 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS


ARTICLE VII

OWNERSHIP OF MARKS AND INFRINGEMENT

           Section 7.1     Ownership and Protection of Licensed Intellectual
Property.  Licensee acknowledges the validity of the Licensed Intellectual
Property and Licensor’s exclusive right, title, and interest in and to the
Licensed Intellectual Property.  Licensee shall not, and shall cause the Selling
Subsidiaries and the Other Subsidiaries not to, at any time do or cause to be
done, or fail to do or cause to be done, any act or thing, directly or
indirectly, contesting or inany way impairing Licensor’s right, title, or
interest in the Licensed Intellectual Property, including without limitation
using, registering or attempting to register any trademarks, trade names,
service marks, logos, domain names, metatags, electronic mail (e-mail)
addresses, server names or search engine markers that are identical or
confusingly similar to any of the Licensed Intellectual Property.  In addition,
Licensee will take all commercially reasonable steps to guard against the
dilution or misuse of the Licensed Intellectual Property. 

           Section 7.2     Prosecuting Infringement.  Each party shall promptly
notify the other of any actual or threatened infringements, imitations, or
unauthorized use of the Licensed Intellectual Property by a third party of which
each party becomes aware, and Licensor shall be permitted to challenge such
infringement, imitation, or unauthorized use.  If within ninety (90) days after
Licensor becomes aware or is notified of such actual or threatened
infringements, imitations, or unauthorized use, Licensor does not notify
Licensee of Licensor’s intent to challenge, by formal or informal means, such
infringement, imitation, or unauthorized use, Licensee may challenge the same,
at Licensee’s expense.  Neither party shall make any settlement without the
prior written approval of the other if that settlement will adversely affect the
rights of the other under this Agreement.  Each party shall advise the other
periodically of the status of the action and promptly notify the other of any
material developments.  In the event that Licensor is paid any damages,
settlement amount, or compensation in connection with any such action initiated
by Licensor, Licensor shall retain any and all damages, settlement, or
compensation paid in connection with any such action.  In the event that
Licensor decides not to challenge any alleged infringement, imitation, or
unauthorized use, and Licensee pursue such challenge and are paid any damages,
settlement amount, or compensation in connection with any such action initiated
by Licensee, Licensee shall retain any and all damages, settlement, or
compensation paid in connection with any such action.  In the event that
Licensor and Licensee decide to initiate any such action together, the
responsibilities for and any damages, settlement amount, or compensation in
connection with such action shall be shared.

ARTICLE VIII

TERM AND TERMINATION

           Section 8.1     Term.  This Agreement shall automatically terminate
upon the earlier to occur of (i) the date that is twelve (12) months after the
date of this Agreement or (ii) the final liquidation or sale of Licensee and all
of the Retained Centers.

- 6 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS


           Section 8.2     Consequences of Termination.  Upon and after the
expiration or termination of this Agreement, Licensee shall, and shall cause the
Selling Subsidiaries and Other Subsidiaries to, cease all use of the Licensed
Intellectual Property or of any marks or name confusingly similar thereto.

ARTICLE IX

MISCELLANEOUS

           Section 9.1     Entire Agreement.  This Agreement shall constitute
the entire agreement between the parties hereto relating to the subject matter
hereof, and supersedes and cancels all previous negotiations, understandings and
agreements between the parties regarding the subject matter hereof.  No
conditions, use of trade, course of dealing, understanding or agreement
purporting to vary, explain or supplement the terms of this Agreement shall be
binding unless hereafter made in writing and signed by Licensor and Licensee. 

           Section 9.2     Effect On Other Agreements.  Nothing contained herein
shall create any legal liability or obligation on the part of any party to this
Agreement for any third party contracts, agreements, obligations or liabilities
of the another party, unless a party to this Agreement expressly assumes such
liability or obligation in a signed writing.

           Section 9.3     Nature of Relationship.  Licensee acknowledges that
it does not have authority to obligate or bind Licensor in any way.  No
provision of this Agreement shall be construed to create an agency, partnership
or joint venture between the parties hereto.

           Section 9.4     Applicable Law.  This Agreement shall be interpreted
in accordance with the laws of the State of Delaware, without giving effect to
its choice or conflict of laws principles.

           Section 9.5     Waiver.  No waiver of any of the terms or conditions
of this Agreement shall be effective or binding unless such waiver is in writing
and is signed by all of the parties hereto, nor shall this Agreement be changed,
modified, discharged or terminated other than in accordance with its terms, in
whole or in part, except by a writing signed by all of the parties hereto. 
Waiver by any party of any term, provision or condition  of this Agreement shall
not be construed to be a waiver of any other term, provision or condition nor
shall such waiver be deemed a subsequent waiver of the same term, provision or
condition.

           Section 9.6     Severability.  In the event any provision in this
Agreement shall be deemed invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby.

           Section 9.7     Notices.  Any notice required or which may be given
hereunder shall be in writing and shall be deemed given upon (a) confirmation of
receipt of a facsimile transmission, (b) confirmed delivery by a standard
overnight carrier or when delivered by hand, or (c) the expiration of five (5)
Business Days after the day when mailed by registered or certified mail

- 7 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS


(postage prepaid, return receipt requested), addressed to the respective parties
at the following addresses (or such other address for a party as shall be
specified by like notice):

 

If to Licensor:

 

 

 

DVI Financial Services Inc.

 

2500 York Road Jamison, Pennsylvania 18929

 

Telecopy: (215) 488-5404

 

Attention: Richard Miller

 

 

 

with a copy to:

 

 

 

Drinker Biddle & Reath LLP

 

One Logan Square

 

18th & Cherry Streets

 

Philadelphia, Pennsylvania 19103

 

Telecopy: (215) 988-2757

 

Attention: Andrew C. Kassner, Esq.

 

 

 

If to Licensee:

 

 

 

US Diagnostic Inc.

 

250 Australian Avenue, 9th Floor

 

West Palm Beach, Florida 33401

 

Telecopy: (561) 832-8391

 

Attention: Leon Maraist, President

 

 

 

with copies to:

 

 

 

US Diagnostic Inc.

 

250 Australian Avenue, 9th Floor

 

West Palm Beach, Florida 33401

 

Telecopy: (561) 832-8391

 

Attention: Jerry Aron, Esq., General Counsel

 

 

 

and

 

 

 

Greenberg Traurig LLP

 

1221 Brickell Avenue

 

Miami, Florida 33131

 

Telecopy: (305) 579-0717

 

Attention: James P.S. Leshaw, Esq. and

 

 

Ira N. Rosner, Esq.

           Section 9.8     Successors and Assigns.  This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto, and their
respective successors and permitted assigns.

- 8 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS


           Section 9.9     Further Assurances.  Each party hereby covenants and
agrees that, at any time from and after the Effective Date, it shall execute and
deliver such other documents as may be reasonably required to implement any of
the provisions of this Agreement.

           Section 9.10   Construction.  Titles or captions of articles and
paragraphs contained in this Agreement are inserted only as a matter of
convenience and for reference, and in no way define, limit, extend, or describe
the scope of this Agreement or the intent of any provision hereof.  Whenever
required by the context, the singular number shall include the plural, the
plural number shall include the singular, and the gender of any pronoun shall
include all genders.

           Section 9.11   Counterparts.  This Agreement may be executed in
multiple copies, each of which shall be deemed an original and together which
shall constitute one and the same instrument.

[Signatures on Following Page]

- 9 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS


          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by its duly authorized officers as of date first above written.

 

US DIAGNOSTIC INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Its:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

DVI FINANCIAL SERVICES INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Its:

 

 

 

--------------------------------------------------------------------------------

- 10 -

 